 



Exhibit 10.73
CREDIT AND GUARANTY AGREEMENT
dated as of October 26, 2007
among
SYNTAX-BRILLIAN CORPORATION
and
SYNTAX-BRILLIAN SPE, INC.,
as Borrowers
CERTAIN SUBSIDIARIES OF SYNTAX-BRILLIAN CORPORATION,
as Guarantors,
VARIOUS LENDERS,
and
SILVER POINT FINANCE, LLC,
as Administrative Agent, Collateral Agent, and Lead Arranger
 
$250,000,000 Senior Secured Credit Facilities

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
SECTION 1.
  DEFINITIONS AND INTERPRETATION     2  
1.1
  Definitions     2  
1.2
  Accounting Terms     45  
1.3
  Interpretation, etc     45  
 
           
SECTION 2.
  LOANS AND LETTERS OF CREDIT     45  
2.1
  Term Loans     45  
2.2
  Revolving Loans     46  
2.3
  Issuance of Letters of Credit and Purchase of Participations Therein     47  
2.4
  Pro Rata Shares; Availability of Funds     51  
2.5
  Use of Proceeds     52  
2.6
  Evidence of Debt; Register; Lenders’ Books and Records; Notes     52  
2.7
  Interest on Loans     53  
2.8
  Conversion/Continuation     55  
2.9
  Default Interest     55  
2.10
  Fees     55  
2.11
  Scheduled Payments/Commitment Reductions     56  
2.12
  Voluntary Prepayments/Commitment Reductions     57  
2.13
  Mandatory Prepayments/Commitment Reductions     58  
2.14
  Application of Prepayments/Reductions     60  
2.15
  General Provisions Regarding Payments     62  
2.16
  Ratable Sharing     66  
2.17
  Making or Maintaining LIBOR Rate Loans     66  
2.18
  Increased Costs; Capital Adequacy; Reserves on LIBOR Rate Loans     68  
2.19
  Taxes; Withholding, etc     70  
2.20
  Obligation to Mitigate     73  
2.21
  Defaulting Lenders     73  
2.22
  Removal or Replacement of a Lender     74  
 
           
SECTION 3.
  CONDITIONS PRECEDENT     75  
3.1
  Closing Date     75  
3.2
  Conditions to Each Credit Extension     80  
 
           
SECTION 4.
  REPRESENTATIONS AND WARRANTIES     82  
4.1
  Organization; Requisite Power and Authority; Qualification     82  
4.2
  Capital Stock and Ownership     82  
4.3
  Due Authorization     82  
4.4
  No Conflict     82  
4.5
  Governmental Consents     83  
4.6
  Binding Obligation     83  
4.7
  Historical Financial Statements     83  
4.8
  Projections     83  
4.9
  No Material Adverse Change     84  
4.10
  No Restricted Junior Payments     84  
4.11
  Adverse Proceedings, etc     84  

 



--------------------------------------------------------------------------------



 



             
4.12
  Payment of Taxes and Other Amounts     84  
4.13
  Properties     84  
4.14
  Environmental Matters     85  
4.15
  No Defaults     86  
4.16
  Material Contracts     86  
4.17
  Governmental Regulation     86  
4.18
  Margin Stock     86  
4.19
  Employee Matters     86  
4.20
  Employee Benefit Plans     87  
4.21
  Certain Fees     88  
4.22
  Solvency     88  
4.23
  Intentionally Omitted     88  
4.24
  Compliance with Statutes, etc     88  
4.25
  Disclosure     88  
4.26
  Terrorism Laws     88  
4.27
  Insurance     88  
4.28
  Common Enterprise     89  
4.29
  Security Interest in Collateral     89  
4.30
  Affiliate Transactions     89  
4.31
  Intellectual Property     89  
4.32
  Permits, Etc     90  
4.33
  Customers and Suppliers     90  
4.34
  Flood Zone     90  
 
           
SECTION 5.
  AFFIRMATIVE COVENANTS     91  
5.1
  Financial Statements and Other Reports     91  
5.2
  Existence     97  
5.3
  Payment of Taxes and Claims     97  
5.4
  Maintenance of Properties     97  
5.5
  Insurance     97  
5.6
  Books and Records; Inspections     98  
5.7
  Lenders Meetings     98  
5.8
  Compliance with Laws     99  
5.9
  Environmental     99  
5.10
  Subsidiaries     101  
5.11
  Additional Material Real Estate Assets     102  
5.12
  Intentionally Omitted     103  
5.13
  Intentionally Omitted     103  
5.14
  Further Assurances     103  
5.15
  Miscellaneous Business Covenants     103  
5.16
  Use of Proceeds     103  
5.17
  Post Closing Matters     104  
5.18
  Key Man Insurance     104  
5.19
  Foreign Credit Insurance     104  
5.20
  Projections     104  
5.21
  Independent Director     104  

-ii-



--------------------------------------------------------------------------------



 



             
SECTION 6.
  NEGATIVE COVENANTS     104  
6.1
  Indebtedness     105  
6.2
  Liens     107  
6.3
  No Further Negative Pledges     108  
6.4
  Restricted Junior Payments     108  
6.5
  Restrictions on Subsidiary Distributions     109  
6.6
  Investments     109  
6.7
  Financial Covenants     110  
6.8
  Fundamental Changes; Disposition of Assets; Acquisitions     112  
6.9
  Disposal of Subsidiary Interests     114  
6.10
  Sales and Lease Backs     114  
6.11
  Transactions with Shareholders and Affiliates     114  
6.12
  Conduct of Business     114  
6.13
  Permitted Activities of SPV     114  
6.14
  Amendments or Waivers of Certain Contractual Obligations     115  
6.15
  Customers and Suppliers     115  
6.16
  Fiscal Year     115  
6.17
  Deposit Accounts     115  
6.18
  Amendments to Organizational Agreements and Material Contracts     115  
6.19
  Prepayments of Certain Indebtedness     115  
6.20
  Issuance of Capital Stock     116  
6.21
  Affiliate Payments     116  
6.22
  Accounts     116  
6.23
  Judgments and Litigations     116  
6.24
  Panel Inventory     116  
 
           
SECTION 7.
  GUARANTY     116  
7.1
  Guaranty of the Obligations     116  
7.2
  Contribution by Guarantors     117  
7.3
  Payment by Guarantors     117  
7.4
  Liability of Guarantors Absolute     118  
7.5
  Waivers by Guarantors     120  
7.6
  Guarantors’ Rights of Subrogation, Contribution, etc     120  
7.7
  Subordination of Other Obligations     121  
7.8
  Continuing Guaranty     121  
7.9
  Authority of Guarantors or Borrowers     121  
7.10
  Financial Condition of Borrowers     121  
7.11
  Bankruptcy, etc.     122  
7.12
  Discharge of Guaranty Upon Sale of Guarantor     122  
7.13
  Taxes     123  
 
           
SECTION 8.
  EVENTS OF DEFAULT     123  
8.1
  Events of Default     123  
 
           
SECTION 9.
  AGENTS     126  
9.1
  Appointment of Agents     126  
9.2
  Powers and Duties     127  
9.3
  General Immunity     127  

-iii-



--------------------------------------------------------------------------------



 



             
9.4
  Agents Entitled to Act as Lender     128  
9.5
  Lenders’ Representations, Warranties and Acknowledgment     129  
9.6
  Right to Indemnity     129  
9.7
  Successor Administrative Agent     130  
9.8
  Collateral Matters, Collateral, Documents and Guaranty     132  
9.9
  Posting of Approved Electronic Communications     133  
9.10
  Proofs of Claim     134  
9.11
  Agents and Arrangers     135  
 
           
SECTION 10.
  MISCELLANEOUS     135  
10.1
  Notices     135  
10.2
  Expenses     135  
10.3
  Indemnity     136  
10.4
  Set Off     137  
10.5
  Amendments and Waivers     137  
10.6
  Successors and Assigns; Participations     139  
10.7
  Special Purpose Funding Vehicles     142  
10.8
  Independence of Covenants     143  
10.9
  Survival of Representations, Warranties and Agreements     143  
10.10
  No Waiver; Remedies Cumulative     143  
10.11
  Marshalling; Payments Set Aside     144  
10.12
  Severability     144  
10.13
  Obligations Several; Independent Nature of Lenders’ Rights     144  
10.14
  Headings     144  
10.15
  APPLICABLE LAW     144  
10.16
  CONSENT TO JURISDICTION     145  
10.17
  WAIVER OF JURY TRIAL     145  
10.18
  Confidentiality     146  
10.19
  Usury Savings Clause     147  
10.20
  Counterparts     147  
10.21
  Effectiveness     147  
10.22
  Patriot Act     147  
10.23
  Disclosure     148  
10.24
  Appointment for Perfection     148  
10.25
  Advertising and Publicity     148  
10.26
  Foreign Currency     148  
10.27
  Immunity     149  

-iv-



--------------------------------------------------------------------------------



 



             
APPENDICES:
    A-1     Tranche A Term Loan Commitments
 
    A-2     Tranche A-1 Term Loan Commitments
 
    A-3     Revolving Commitments
 
    B     Notice Addresses
 
           
SCHEDULES:
    1.1(a)     Certain Material Real Estate Assets
 
    1.1(b)     Contractor Agreements
 
    1.1(c)     Panel Deposit Agreements
 
    1.1(d)     Contractor Documents
 
    4.1     Jurisdictions of Organization and Qualification
 
    4.2     Capital Stock and Ownership
 
    4.13     Real Estate Assets
 
    4.16     Material Contracts
 
    4.27     Insurance
 
    5.17     Certain Post Closing Matters
 
    6.1     Certain Indebtedness
 
    6.2     Certain Liens
 
    6.6     Certain Investments
 
    6.8(c)     Foreign Subsidiaries to be Dissolved
 
    6.11     Certain Affiliate Transactions
 
           
EXHIBITS:
    A-1     Funding Notice
 
    A-2     Conversion/Continuation Notice
 
    A-3     Issuance Notice
 
    B-1     Tranche A Term Loan Note
 
    B-2     Tranche A-1 Term Loan Note
 
    B-3     Revolving Loan Note
 
    C     Compliance Certificate
 
    D     Opinions of Counsel
 
    E     Assignment Agreement
 
    F     Certificate Regarding Non-bank Status
 
    G-1     Closing Date Certificate
 
    G-2     Solvency Certificate
 
    H     Counterpart Agreement
 
    I-1     Pledge and Security Agreement
 
    I-2     Hong Kong Fixed and Floating Security Document
 
    I-3     Hong Kong Share Charge
 
    J     [Reserved]
 
    K     Landlord Consent and Subordination Agreement
 
    L     Borrowing Base Certificate
 
    M     Bailee’s Letter

-v-



--------------------------------------------------------------------------------



 



CREDIT AND GUARANTY AGREEMENT
          This CREDIT AND GUARANTY AGREEMENT, dated as of October 26, 2007 is
entered into by and among  , SYNTAX-BRILLIAN CORPORATION, a Delaware corporation
(“Company”), SYNTAX-BRILLIAN SPE, INC., a Delaware corporation (“SPV”, and
together with the Company, each a “Borrower” and collectively, the “Borrowers”)
and CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors, the Lenders party hereto
from time to time and SILVER POINT FINANCE, LLC (“Silver Point”), as
Administrative Agent (in such capacity, “Administrative Agent”), Collateral
Agent (in such capacity, “Collateral Agent”), and Lead Arranger (in such
capacity, the “Lead Arranger”).
RECITALS:
          WHEREAS, capitalized terms used in these Recitals shall have the
respective meanings set forth for such terms in Section 1.1 hereof;
          WHEREAS, Lenders have agreed to extend certain credit facilities to
Borrowers, in an aggregate principal amount not to exceed $250,000,000,
consisting of (a) $110,000,000 aggregate principal amount of Tranche A Term
Loans to be made to the Company, (b) $40,000,000 aggregate principal amount of
Tranche A-1 Term Loans to be made to the SPV, and (c) up to $100,000,000
aggregate principal amount of Revolving Commitments to be made available to the
Company, which will include a $10,000,000 sub-facility for the issuance of
Letters of Credit, the proceeds of which will be used to (i) repay the Existing
Indebtedness (as hereinafter defined), (ii) finance the acquisition by SPV of up
to $40,000,000 of Panel Inventory (as hereinafter defined) to be applied in
accordance with the Panel Deposit Agreements (as hereinafter defined),
(iii) finance the working capital and general corporate purposes of the Company
and its Subsidiaries (including the payment of the amounts specified in the Flow
of Funds Agreement), and (iv) pay fees and expenses associated with the
transactions contemplated by this Agreement and the refinancing of the Existing
Indebtedness. The Letters of Credit will be used for general working capital
purposes;
          WHEREAS, Company has agreed to secure all of its Obligations as a
Borrower of the Tranche A Term Loans, the Revolving Loans and the Letters of
Credit and as a Guarantor of the Tranche A-1 Term Loans by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Capital Stock
of each of its Domestic Subsidiaries and sixty five percent (65%) of all the
Capital Stock of each of its first tier Foreign Subsidiaries;
          WHEREAS, SPV has agreed to secure all of its Obligations as a Borrower
of the Tranche A-1 Term Loans by granting to Collateral Agent, for the benefit
of Secured Parties, a First Priority Lien on all of its assets;
          WHEREAS, each Guarantor has agreed to guarantee the obligations of
Borrowers hereunder and to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Capital Stock
of each of its Domestic Subsidiaries and sixty five percent (65%) of all the
Capital Stock of each of its first tier Foreign Subsidiaries.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
     SECTION 1. DEFINITIONS AND INTERPRETATION
          1.1 Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
          “Account(s)” means any account or Account as defined under the UCC.
          “Account Debtor” means each Person who is in any way obligated on or
in connection with any Account.
          “Adjusted LIBOR Rate” means, for any Interest Rate Determination Date
with respect to an Interest Period for a LIBOR Rate Loan, the greater of
(A) four percent (4.0%) per annum and (B) the rate per annum obtained by
dividing (and rounding upward to the next whole multiple of one-sixteenth of one
percent (1/16 of 1%)) (i) (a) the rate per annum (rounded to the nearest
one-hundredth of one percent (1/100 of 1%)) equal to the rate determined by
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being Reuters Screen LIBOR01 Page) for
deposits (for delivery on the first day of such period) with a term equivalent
to such period in Dollars, determined as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, or (b) in the event the
rate referenced in the preceding clause (a) does not appear on such page or
service or if such page or service shall cease to be available, the rate per
annum (rounded to the nearest one-hundredth of one percent (1/100 of 1%)) equal
to the rate determined by Administrative Agent to be the offered rate on such
other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded to the
nearest one-hundredth of one percent (1/100 of 1%)) equal to the offered
quotation rate to first class banks in the London interbank market for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan, for
which the Adjusted LIBOR Rate is then being determined with maturities
comparable to such period as of approximately 11:00 a.m. (London, England time)
on such Interest Rate Determination Date as determined by Administrative Agent
in accordance with its customary practices, by (ii) an amount equal to (a) one,
minus (b) the Applicable Reserve Requirement.
          “Adjusted Working Capital Assets” means, as at any date of
determination, an amount determined on a consolidated basis for Company and its
Subsidiaries equal to (i) the sum, without duplication, of the amounts as such
date of determination of (a) Cash, plus (b) Cash Equivalents, plus (c) the net
amount at such date of all Accounts outstanding other than Accounts for which
the Account Debtor is either SCHOT or Olevia Far East, plus (d) Inventory.
          “Administrative Agent” as defined in the preamble hereto.

-2-



--------------------------------------------------------------------------------



 



          “Administrative Agent’s Account” means an account at a bank designated
by Administrative Agent from time to time as the account into which Credit
Parties shall make all payments to Administrative Agent for the benefit of
Agents and Lenders holding the Tranche A Term Loans and the Tranche A-1 Term
Loans under this Agreement and the other Credit Documents.
          “Administrative Agent Loan Account” means an account maintained
hereunder by the Administrative Agent on its books of account at the Payment
Office, and with respect to each Borrower, in which Company will be charged by
the Administrative Agent with all Tranche A Term Loans made to, and all other
Obligations with respect to the Tranche A Term Loans incurred by, Company, and
in which SPV will be charged by the Administrative Agent with all Tranche A-1
Term Loans made to, and all other Obligations with respect to the Tranche A-1
Term Loans incurred by, SPV.
          “Adverse Proceeding” means any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Company or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims) or other regulatory
body or any mediator or arbitrator whether pending or, to the best knowledge of
Company or any of its Subsidiaries, threatened against or affecting Company or
any of its Subsidiaries or any property of Company or any of its Subsidiaries.
          “Affected Lender” as defined in Section 2.17(b).
          “Affected Loans” as defined in Section 2.17(b).
          “Affiliate” means, as applied to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, "control” (including, with
correlative meanings, the terms "controlling,” “controlled by” and "under common
control with"), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote five percent (5%) or more of the Securities
having ordinary voting power for the election of directors of such Person, or
(ii) to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise. Notwithstanding anything to the contrary herein, in no event shall
any Agent, Borrowing Base Agent or Lender be considered an “Affiliate” of any
Credit Party.
          “Agent” means (i) each of Administrative Agent and Collateral Agent
and (ii) solely with respect to Section 9, each of Administrative Agent,
Borrowing Base Agent and Collateral Agent.
          “Agent Advances” as defined in Section 9.8(c).
          “Aggregate Amounts Due” as defined in Section 2.16.
          “Aggregate Payments” as defined in Section 7.2.

-3-



--------------------------------------------------------------------------------



 



          “Agreement” means this Credit and Guaranty Agreement, dated as of
October 26, 2007, as it may be amended, supplemented or otherwise modified from
time to time and any annexes, exhibits, schedules to any of the foregoing.
          “Applicable Borrower” means (i) with respect to the Tranche A Term
Loans, Company, (ii) with respect to the Tranche A-1 Term Loans, SPV, and
(iii) with respect to the Revolving Loans, Company.
          “Applicable Margin” means (i) with respect to LIBOR Rate Loans, a
percentage, per annum, equal to six percent (6.0%); and (ii) with respect to
Base Rate Loans, a percentage, per annum, equal to five percent (5.0%).
          “Applicable Reserve Requirement” means, at any time, for any LIBOR
Rate Loan, the maximum rate, expressed as a decimal, at which reserves
(including any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency Liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBOR Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.
          “Asset Sale” means a sale, lease or sublease (as lessor or sublessor),
sale and leaseback, assignment, conveyance, transfer or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of Company’s or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
including the Capital Stock of any of Company’s Subsidiaries, other than
inventory sold or leased in the ordinary course of business.
          “Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.
          “Attributable Debt” means as of the date of determination thereof,
without duplication, (i) in connection with a sale and leaseback transaction,
the net present value (discounted according to GAAP at the cost of debt implied
in the lease) of the obligations of the lessee for rental payments during the
then-remaining term of any applicable lease, and (ii) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where

-4-



--------------------------------------------------------------------------------



 



such transaction is considered borrowed money indebtedness for tax purposes but
is classified as an operating lease in accordance with GAAP.
          “Authorized Officer” means, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president, chief financial officer or treasurer, in each case, whose
signatures and incumbency have been certified to Administrative Agent.
          “Availability” means, as of any date of determination, the amount
equal to the lesser of (a) the sum of the Revolving Commitments of each Lender
at such time, and (b) (i) for the period from the Closing Date until the date
that is ninety (90) days following the Closing Date, (A) $150,000,000, plus the
amount, if any, by which the Borrowing Base at such time exceeds $150,000,000,
minus (B) the aggregate principal amount of the Term Loans outstanding at such
time, and (ii) for the period from the date that is 90 days following the
Closing Date until the Revolving Credit Termination Date, (A) the Borrowing Base
at such time, minus (B) the aggregate principal amount of the Term Loans
outstanding at such time.
          “Bailee’s Letter” means a Bailee Letter substantially in the form of
Exhibit M with such amendments or modifications as may be approved by Collateral
Agent.
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” or any similar legislation in a relevant jurisdiction, in each
case, as now and hereafter in effect, or any successor statute.
          “Base Rate” means, for any day, a rate per annum equal to the greater
of (A) five percent (5.0%) per annum and (B) the greater of (i) the Prime Rate
in effect on such day, and (ii) the Federal Funds Effective Rate in effect on
such day plus 1.0%). Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective day
of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
          “Base Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Base Rate.
          “Beneficiary” means each Agent, Borrowing Base Agent and Lender.
          “Borrower” and “Borrowers” as defined in the preamble hereto.
          “Borrowing Base” means, at any time, the difference between (i) the
sum of (A) up to eighty-five percent (85.0%) of the value of the Net Amount of
Eligible Accounts of the Credit Parties at such time, less the amount, if any,
of the Dilution Reserve, plus (B) for the period from the Closing Date until the
date that is ninety (90) days following the Closing Date, up to twenty-five
percent (25.0%) of the value of the Net Amount of Eligible Foreign Accounts of
the Credit Parties at such time, less the amount, if any, of the Dilution
Reserve, plus (C) up to eighty-five percent (85.0%) of the Net Orderly
Liquidation Value of Eligible Inventory of the Credit Parties, as set forth in
the most recent Inventory appraisal obtained by the Administrative Agent, plus
(D) for the period from the Closing Date until the date that is ninety (90) days
following the Closing Date, the lesser of (x) up to thirty-seven and one-half
percent (37.5%) of the value of the Eligible Panel Inventory of SPV, and (y) the
aggregate outstanding principal

-5-



--------------------------------------------------------------------------------



 



amount of the Tranche A-1 Term Loan, in each case, as determined by the
Borrowing Base Agent and the Administrative Agent in their reasonable business
judgment, and (ii) such reserves (other than the Dilution Reserve) as the
Administrative Agent or the Borrowing Base Agent may deem appropriate in the
exercise of their reasonable business judgment, including, without limitation
any reserves or other adjustments established by the Borrowing Base Agent or the
Administrative Agent on the basis of any collateral audits conducted hereunder.
In the event that the Administrative Agent or the Borrowing Base Agent, at any
time in their reasonable discretion, determines that the Dollar amount of
Eligible Accounts or Eligible Foreign Accounts collectable by Credit Parties is
reduced or diluted as a result of discounts or rebates granted by Credit Parties
to the respective Account Debtor(s), returned or rejected Inventory or services,
or such other reasons or factors as the Administrative Agent or the Borrowing
Base Agent reasonably deems applicable, the Administrative Agent or the
Borrowing Base Agent may, in their reasonable discretion, reduce or otherwise
modify the percentage of Eligible Accounts or Eligible Foreign Accounts, as
applicable, included within the Borrowing Base and/or reduce the dollar amount
of Eligible Accounts or Eligible Foreign Accounts, as applicable, by an amount
determined by Administrative Agent or the Borrowing Base Agent in their
reasonable credit judgment.
          “Borrowing Base Agent” means The CIT Group/Commercial Services, Inc.,
in its capacity as borrowing base agent, together with its permitted successors
and assigns in accordance with Section 9.7.
          “Borrowing Base Agent’s Account” means an account at a bank designated
by Borrowing Base Agent from time to time as the account into which Credit
Parties shall make all payments to Borrowing Base Agent for the benefit of
Agents, Borrowing Base Agent and Lenders holding Revolving Loans under this
Agreement and the other Credit Documents.
          “Borrowing Base Agent Loan Account” means an account maintained
hereunder by the Borrowing Base Agent on its books of account at the Payment
Office, and with respect to Company, in which Company will be charged by the
Borrowing Base Agent with all Revolving Loans made to, and all other Obligations
with respect to the Revolving Loans incurred by, and Letter of Credit Usage
incurred for the account of, Company.
          “Borrowing Base Certificate” means a certificate signed by an
Authorized Officer of each Borrower and setting forth the calculation of the
Borrowing Base in compliance with Section 5.1(q), substantially in the form of
Exhibit L.
          “Business Day” means (i) any day excluding Saturday, Sunday and any
day which is a legal holiday under the laws of the State of New York or is a day
on which banking institutions located in such state are authorized or required
by law or other governmental action to close, and (ii) with respect to all
notices, determinations, fundings and payments in connection with the Adjusted
LIBOR Rate or any LIBOR Rate Loans, the term "Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
          “Business Trade Secrets” as defined in Section 4.31.

-6-



--------------------------------------------------------------------------------



 



          “Capital Lease” means, as applied to any Person, any lease of (or
other arrangement conveying the right to use) any property (whether real,
personal or mixed) by that Person as lessee (or the equivalent) that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
          “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.
          “Cash” means money, currency or a credit balance in any demand or
Deposit Account.
          “Cash Equivalents” means, as at any date of determination,
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government, or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least "adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has at least ninety five percent (95%) of its assets invested continuously
in the types of investments referred to in clauses (i) and (ii) above, (b) has
net assets of not less than $500,000,000, and (c) has the highest rating
obtainable from either S&P or Moody’s.
          “Certificate Regarding Non-Bank Status” means a certificate
substantially in the form of Exhibit F.
          “Change of Control” means, at any time, (i) any Person or "group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall
have acquired, directly or indirectly, beneficial or of record ownership of
twenty-five percent (25.0%) or more on a fully diluted basis of the voting
and/or economic interest in the outstanding Capital Stock of Company or
(b) shall have obtained the power (whether or not exercised) to elect a majority
of the members of the board of directors (or similar governing body) of Company;
or (ii) Company shall cease to beneficially own and control one hundred percent
(100%) on a fully diluted basis of the economic and voting interest in the
outstanding Capital Stock of each other Credit Party (except to the extent
expressly permitted pursuant to Section 6.8 hereof); or (iii) the majority of
the seats (other than vacant seats) on the board of directors (or similar
governing body) of

-7-



--------------------------------------------------------------------------------



 



Company cease to be occupied by Persons who either (a) were members of the board
of directors of Company on the Closing Date, or (b) were nominated for election
or appointed by the board of directors of Company, a majority of whom were
directors on the Closing Date or whose election or nomination for election was
previously approved by a majority of such directors; or (iv) any event,
transaction or occurrence as a result of which James Ching Hua Li shall for any
reason cease to be actively engaged in the day-to-day management of Company in
the role he serves on the Closing Date, unless an interim or permanent successor
reasonably acceptable to Administrative Agent and the Requisite Lenders is
appointed within a period of time deemed reasonable by Administrative Agent.
          “Class” means (i) with respect to Lenders, each of the following
classes of Lenders: (a) Lenders having Tranche A Term Loan Exposure, (b) Lenders
having Tranche A-1 Term Loan Exposure, and (c) Lenders having Revolving
Exposure, and (ii) with respect to Loans, each of the following classes of
Loans: (a) Tranche A Term Loans, (b) Tranche A-1 Term Loans, and (c) Revolving
Loans.
          “Closing Date” means the date on which the Term Loans are made.
          “Closing Date Certificate” means a Closing Date Certificate
substantially in the form of Exhibit G-1.
          “Collateral” means, collectively, all of the property and assets and
all interests therein and proceeds thereof now owned or hereafter acquired by
any Person upon which a Lien is granted or purported to be granted by such
Person pursuant to the Collateral Documents or any other Credit Documents as
security for the Obligations.
          “Collateral Access Agreement” means any Landlord Collateral Access
Agreements, Bailee Letters, or any other agreement, acknowledgement or
certificate in form and substance reasonably satisfactory to the Agents and the
Borrowing Base Agent pursuant to which a mortgagee or lessor of real property on
which Collateral is stored or otherwise located, or a warehouseman, processor,
converter facility or other bailee of Inventory or other property owned by the
Company or any of its Subsidiaries, acknowledges the Liens under the Collateral
Documents and subordinates or waives any Liens held by such Person on such
property and, in the case of any such agreement with a mortgagee or lessor,
permits the Collateral Agent reasonable access to and the use of such real
property during the continuance of an Event of Default to assemble, complete and
sell any Collateral stored or otherwise located thereon.
          “Collateral Agent” as defined in the preamble hereto.
          “Collateral Documents” means the Pledge and Security Agreement, the
Mortgages, the Hong Kong Fixed and Floating Security Document, the Hong Kong
Share Charge, any Collateral Access Agreements, the Collateral Questionnaire and
all other acknowledgments, certificates, control agreements, financing
statements (and non-U.S. equivalents thereof), instruments, documents and
agreements delivered by any Credit Party pursuant to this Agreement or any of
the other Credit Documents in order to grant to Collateral Agent, for the
benefit of Secured Parties, a Lien on any real, personal or mixed property of
that

-8-



--------------------------------------------------------------------------------



 



Credit Party as security for the Obligations, in each case, as such Collateral
Documents may be amended or otherwise modified from time to time.
          “Collateral Questionnaire” means a perfection certificate in form
satisfactory to Collateral Agent that provides information with respect to the
personal or mixed property of each Credit Party.
          “Commitment” means any Revolving Commitment, Tranche A Term Loan
Commitment or Tranche A-1 Term Loan Commitment.
          “Communications” as defined in Section 9.9(a).
          “Company” as defined in the preamble hereto.
          “Company Obligations” means all liabilities and obligations of every
nature of each Company and its Subsidiaries (other than SPV) from time to time
owed to the Agents (including former Agents), Borrowing Base Agent, the Lenders
or any of them or Issuing Bank, under any Credit Document, in connection with
the Tranche A Term Loans, the Revolving Commitments, and the Revolving Loans,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any such Company Obligation, whether or not a claim is allowed against such
Credit Party for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under Letters of Credit or payments made by
Administrative Agent or any Lender under or in connection with any L/C Funding
Support, fees, expenses, indemnification or otherwise and whether primary,
secondary, direct, indirect, contingent, fixed or otherwise (including
obligations of performance).
          “Compliance Certificate” means a Compliance Certificate substantially
in the form of Exhibit C.
          “Consolidated Adjusted EBITDA” means, for any period, an amount
determined for Company and its Subsidiaries on a consolidated basis equal to:

  (i)   the sum, without duplication, of the amounts for such period of:

  (a)   Consolidated Net Income, plus     (b)   Consolidated Interest Expense,
plus     (c)   provisions for taxes based on income, plus     (d)   total
depreciation expense, plus     (e)   total amortization expense, plus     (f)  
other non-Cash items reducing Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items in any future period

-9-



--------------------------------------------------------------------------------



 



      or amortization of a prepaid Cash item that was paid in a prior period),
minus

  (ii)   the sum, without duplication of the amounts for such period of:

  (a)   other non-Cash items increasing Consolidated Net Income for such period
(excluding any such non-Cash item to the extent it represents the reversal of an
accrual or reserve for potential Cash item in any prior period), plus     (b)  
interest income, plus     (c)   extraordinary gains and other income;

          “Consolidated Capital Expenditures” means, for any period, the
aggregate of all expenditures of Company and its Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in "purchase of property and equipment (including the portion of
liabilities under any Capital Lease that is or should be capitalized in
accordance with GAAP) or which should otherwise be capitalized” or similar items
reflected in the consolidated statement of cash flows of Company and its
Subsidiaries.
          “Consolidated Cash Interest Expense” means, for any period,
Consolidated Interest Expense for such period, excluding any amount not payable
in Cash.
          “Consolidated Current Assets” means, as at any date of determination,
the total assets of Company and its Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP after
deducting any appropriate and adequate reserves therefor in conformity with
GAAP, excluding Cash and Cash Equivalents.
          “Consolidated Current Liabilities” means, as at any date of
determination, the total liabilities of Company and its Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding (i) the current portion of long term debt, and
(ii) outstanding Revolving Loans.
          “Consolidated Excess Cash Flow” means, for any period, an amount (if
positive) determined for Company and its Subsidiaries on a consolidated basis
equal to:

  (i)   the sum, without duplication, of the amounts for such period of:

  (a)   Consolidated Adjusted EBITDA, plus     (b)   interest income, plus    
(c)   other non-ordinary course income, plus     (d)   the Consolidated Working
Capital Adjustment, minus

-10-



--------------------------------------------------------------------------------



 



  (ii)   the sum, without duplication, of the amounts for such period of:

  (a)   voluntary and scheduled repayments of Consolidated Total Debt (excluding
repayments of any revolving credit indebtedness except to the extent the
obligation of the relevant lenders to make such revolving credit available is
permanently reduced or terminated in connection with such repayments, to the
extent of such reduction or termination), plus     (b)   Consolidated Capital
Expenditures, plus     (c)   Consolidated Cash Interest Expense, plus     (d)  
provisions for current taxes based on income of Company and its Subsidiaries and
payable in cash with respect to such period.

          “Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Company and its Subsidiaries on a
consolidated basis equal to:

  (i)   Consolidated Cash Interest Expense, plus     (ii)   scheduled payments
of principal on Consolidated Total Debt, plus     (iii)   Consolidated Capital
Expenditures, plus     (iv)   dividends or distributions paid in cash, plus    
(v)   the portion of taxes based on income actually paid in cash and provisions
for cash income taxes, as each of the foregoing is made during such period in
conformity with GAAP.

          “Consolidated Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of Company and its Subsidiaries on a
consolidated basis with respect to all outstanding Consolidated Total Debt,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under Interest Rate Agreements.
          “Consolidated Liquidity” means, for any period, an amount determined
for Company and its Subsidiaries on a consolidated basis equal to the sum of
(i) unrestricted cash-on-hand of the Credit Parties, held in a deposit account
in the United States, which is subject to a control agreement in favor of the
Collateral Agent, which is free and clear of all Liens (other than Liens in
favor of the Collateral Agent securing the Obligations), plus (ii) Availability
at such time.

-11-



--------------------------------------------------------------------------------



 



          “Consolidated Net Income” means, for any period:

  (i)   the net income (or loss) of Company and its Subsidiaries on a
consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP, minus     (ii)   the sum of:

  (a)   the income (or loss) of any Person (other than a Subsidiary of Company)
in which any other Person (other than Company or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to Company or any of its Subsidiaries by such Person
during such period, plus     (b)   the income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary of Company or is merged into or
consolidated with Company or any of its Subsidiaries or that Person’s assets are
acquired by Company or any of its Subsidiaries, plus     (c)   the income of any
Subsidiary of Company to the extent that the declaration or payment of dividends
or similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary, plus     (d)   any after-tax gains or losses attributable to
Asset Sales or returned surplus assets of any Pension Plan, plus     (e)   (to
the extent not included in clauses (a) through (d) above) any net extraordinary
gains or net extraordinary losses.

          “Consolidated Total Debt” means, without duplication, as at any date
of determination: the aggregate amount of all Indebtedness of Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.
          “Consolidated Working Capital” means, as at any date of determination,
the excess or deficiency of Consolidated Current Assets over Consolidated
Current Liabilities.
          “Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

-12-



--------------------------------------------------------------------------------



 



          “Contractor” means a manufacturer and/or processor engaged by SPV to
assemble Panel Inventory and other components into LCD Televisions on behalf of
SPV, which Contractor shall be reasonably acceptable to the Agents.
          “Contractor Agreement” means an agreement between SPV and a
Contractor, pursuant to which the Contractor (and each of its subcontractors)
disclaims ownership, subject to the terms specified therein, in the Panel
Inventory, the components and the completed LCD Televisions. Each Contractor
Agreement in effect on the Closing Date is specified on Schedule 1.1(b) hereto.
          “Contractor Documents” means each of the documents and agreements
specified on Schedule 1.1(d) entered into between a Contractor and a Credit
Party.
          “Contractual Obligation” means, as applied to any Person, any
provision of any Security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.
          “Contributing Guarantors” as defined in Section 7.2.
          “Conversion/Continuation Date” means the effective date of a
continuation or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
          “Conversion/Continuation Notice” means a Conversion/Continuation
Notice substantially in the form of Exhibit A-2.
          “Counterpart Agreement” means a Counterpart Agreement substantially in
the form of Exhibit H delivered by a Credit Party pursuant to Section 5.10.
          “Credit Date” means the date of a Credit Extension.
          “Credit Document” means any of this Agreement, the Notes, if any, the
Collateral Documents, the Fee Letter, the Intercompany Subordination Agreement,
the Flow of Funds Agreement, any Contractor Agreement, any Panel Deposit
Agreement, any Letter of Credit Applications, the Factoring Assignment
Agreement, all documents, instruments and agreements relating to L/C Funding
Support, including any reimbursement agreements or other documents or
certificates executed by Company in favor of Issuing Bank relating to Letters of
Credit, and all other certificates, documents, instruments or agreements
executed and delivered by a Credit Party for the benefit of any Agent, Borrowing
Base Agent, Issuing Bank or any Lender in connection herewith.
          “Credit Extension” means the making, conversion or continuance of a
Loan or the issuance, amendment, extension or renewal of a Letter of Credit.
          “Credit Party” means each Borrower and each Guarantor.
          “Currency Agreement” means any foreign exchange contract, currency
swap agreement, futures contract, option contract, synthetic or other similar
agreement or arrangement,

-13-



--------------------------------------------------------------------------------



 



each of which is for the purpose of hedging the foreign currency risk associated
with Company’s and its Subsidiaries’ operations and not for speculative
purposes.
          “Default” means a condition or event that, after notice or lapse of
time or both, would constitute an Event of Default.
          “Default Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Pro Rata Share of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders (other than such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.
          “Default Period” means, with respect to any Defaulting Lender, the
period commencing on the date of the applicable Funding Default and ending on
the earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.12 or
Section 2.13 or by a combination thereof), and (b) such Defaulting Lender shall
have delivered to each Applicable Borrower and Administrative Agent a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Commitments, and (iii) the date on which the Credit Parties,
Administrative Agent and Requisite Lenders waive all Funding Defaults of such
Defaulting Lender in writing.
          “Defaulted Loan” as defined in Section 2.21.
          “Defaulting Lender” as defined in Section 2.21.
          “Default Rate” means any interest payable pursuant to Section 2.9.
          “Deposit Account” means a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “Dilution” means a percentage, based upon the experience during a
period determined by the Administrative Agent or the Borrowing Base Agent in its
reasonable business judgment, that is the result of dividing the dollar amount
of (a) bad debt write-downs, discounts, warranty claims, advertising allowances,
credits, or other dilutive items with respect to the Credit Parties’ Accounts
during such period, by (b) the Credit Parties’ billings with respect to Accounts
during such period.
          “Dilution Reserve” means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts or Eligible
Foreign Accounts, as applicable, by one percentage point for each percentage
point by which Dilution is in excess of 5%.
          "Disqualified Capital Stock” means Capital Stock that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the

-14-



--------------------------------------------------------------------------------



 



happening of any event, (a) matures (excluding any maturity as the result of an
optional redemption by the issuer thereof) or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, in whole or in part, on or prior to the first
anniversary of the Final Maturity Date, (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Capital Stock referred to in clause (a) above, in each case at any time
prior to the first anniversary of the Final Maturity Date, (c) contains any
repurchase obligation that may come into effect prior to payment in full of all
Obligations, (d) requires cash dividend payments prior to one year after the
Final Maturity Date, (e) does not provide that any claims of any holder of such
Capital Stock may have against the Company or any of its Subsidiaries (including
any claims as judgment creditor or other creditor in respect of claims for the
breach of any covenant contained therein) shall be fully subordinated (including
a full remedy bar) to the Obligations in a manner satisfactory to Administrative
Agent, (f) provides the holders of such Capital Stock thereof with any rights to
receive any cash upon the occurrence of a change of control prior to the first
anniversary date on which the Obligations have been irrevocably paid in full,
unless the rights to receive such cash are contingent upon the Obligations being
irrevocably paid in full, or (g) is prohibited by the terms of this Agreement.
As used in this definition “Final Maturity Date” means October 26, 2012.
          “Dollars” and the sign “$” mean the lawful money of the United States
of America.
          “Domestic Subsidiary” means any Subsidiary organized under the laws of
the United States of America, any State thereof or the District of Columbia.
          “Eligible Account” means an Account which has been included in a
Borrowing Base Certificate as an Eligible Account to determine the Borrowing
Base, and as to which Account, unless otherwise approved by Administrative Agent
and the Borrowing Base Agent in their reasonable discretion, the following is
true and accurate as of the time it was utilized to determine the Borrowing
Base:
          (i) such Account arose in the ordinary course of the business of a
Credit Party out of either (a) a bona fide sale of Inventory by a Credit Party,
and in such case such Inventory has in fact been shipped to the appropriate
Account Debtor or the sale has otherwise been consummated in accordance with
such order, or (b) services performed by a Credit Party under an enforceable
contract (written or oral), and in such case such services have in fact been
performed for the appropriate Account Debtor in accordance with such contract;
          (ii) such Account represents a legally valid and enforceable claim
which is due and owing to a Credit Party by such Account Debtor and for at least
such amount as is represented by Company and SPV to Borrowing Base Agent in the
applicable Borrowing Base Certificate;
          (iii) such Account is evidenced by an invoice dated not later than the
date of shipment of the related Inventory or the performance of the services, or
other evidence of billing reasonably acceptable to Administrative Agent and
Borrowing Base Agent giving

-15-



--------------------------------------------------------------------------------



 



rise to such Account is owing less than one hundred twenty (120) days after the
date of the invoice corresponding to such Account and less than sixty (60) days
after the due date of the invoice corresponding to such Account;
          (iv) the unpaid balance of such Account as represented by Company and
SPV to Borrowing Base Agent in the applicable Borrowing Base Certificate is not
subject to any defense, counterclaim, setoff, contra account, credit, allowance
or adjustment actually known to a Credit Party or asserted by the Account Debtor
because of returned, rejected, repossessed, disputed, inferior or damaged
Inventory or services, or for any other reason;
          (v) the transactions resulting in the creation of such Account comply
with all applicable local, state and federal laws and regulations of the
jurisdiction in which such Account was created where the failure to comply
therewith could reasonably be expected to impair the collectibility of such
Account;
          (vi) such Accounts do not represent a right to receive progress
payments and other advance billings that are due prior to the completion of
performance by a Credit Party of the subject contract for goods or services;
          (vii) such Account does not arise in a transaction wherein goods are
placed on consignment or are sold pursuant to a guaranteed sale, a sale or
return, a sale on approval, a bill and hold, or any other terms by reason of
which the payment by the Account Debtor may be conditional;
          (viii) such Account is lawfully owned by a Credit Party free and clear
of any Lien other than the Lien in favor of Collateral Agent for the benefit of
Agents, Borrowing Base Agent and Lenders granted pursuant to the Collateral
Documents and otherwise continues to be in full conformity with all
representations and warranties made by a Credit Party to Agents, Borrowing Base
Agent and Lenders with respect thereto in the Credit Documents;
          (ix) such Account is not owing by an Account Debtor who, as of the
date of determination, has failed to pay fifty percent (50%) or more of the
aggregate amount of its Accounts owing to a Credit Party within less than one
hundred twenty (120) days after the date of the invoices corresponding to such
Accounts and less than sixty (60) days after the due dates of the invoices
corresponding to such Accounts;
          (x) such Account is unconditionally payable in Dollars and is not
represented by any note, trade acceptance, draft or other negotiable instrument
or by any chattel paper, except any such as has been endorsed and delivered by a
Credit Party pursuant to or in accordance with the Collateral Documents or this
Agreement on or prior to such Account’s inclusion in any applicable Borrowing
Base Certificate;
          (xi) no Credit Party has received, with respect to such Account, any
notice of the death of any general partner of the related Account Debtor, nor of
the dissolution, liquidation, termination of existence, insolvency, business
failure, creditors meeting of the related Account Debtor for the purposes of
obtaining any financial concession or

-16-



--------------------------------------------------------------------------------



 



accommodation, appointment of a receiver or trustee for any part of the property
of, assignment for the benefit of creditors by, or the filing of a petition in
bankruptcy or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against, such Account Debtor;
          (xii) the Account Debtor on such Account is not:
                    (a) an Affiliate of Company or any of its Subsidiaries;
                    (b) the United States of America or any department, agency,
or instrumentality thereof, or any other foreign or domestic governmental
entity, in each case, unless such Credit Party has complied with the provisions
of the Federal Assignment of Claims Act (or the non-U.S. equivalent thereof, as
applicable);
                    (c) a Person who is formed under the laws of a jurisdiction
outside of the United States, unless such Account is secured by a letter of
credit or a guaranty issued by a bank reasonably acceptable to Administrative
Agent and Borrowing Base Agent and in form and substance acceptable to
Administrative Agent and Borrowing Base Agent, in the exercise of their
reasonable credit judgment;
                    (d) an individual; or
                    (e) a supplier to or creditor of a Credit Party, unless such
Account Debtor has executed a no-offset letter satisfactory to Administrative
Agent and Borrowing Base Agent;
          (xiii) such Account is not subject to collection by an outside claims
processor;
          (xiv) the otherwise Eligible Accounts of any Account Debtor do not
exceed 20% of all Eligible Accounts, provided, that such percentage as applied
to a particular Account Debtor and its Affiliates is subject to reduction by
Administrative Agent and Borrowing Base Agent in their reasonable business
judgment if the creditworthiness of such Account Debtor deteriorates; and
          (xv) such Account is not owing by an Account Debtor the continued
collectability of whose obligations Administrative Agent and Borrowing Base
Agent shall have determined, acting in the exercise of its reasonable credit
judgment, have become materially impaired and Administrative Agent or Borrowing
Base Agent shall have notified Company are thus not deemed to constitute
Eligible Accounts; and
          (xvi) such Account satisfies any other eligibility criteria
established from time to time by Administrative Agent and the Borrowing Base
Agent, all in accordance with ordinary and customary lending standards, as
reasonably determined by them.
               Any Account which is at any time an Eligible Account but which
fails to meet any of the foregoing requirements at a subsequent date of
determination, shall immediately cease to be an Eligible Account for so long as
it does not meet any of the foregoing requirements; provided, that such
requirements may be revised from time to time by Administrative Agent or

-17-



--------------------------------------------------------------------------------



 



the Borrowing Base Agent in the exercise of its reasonable business judgment to
address the results of any audits performed by Agents or Borrowing Base Agent
after the Closing Date. Eligible Accounts shall be calculated net of customer
deposits and unapplied cash remitted to any Credit Party.
          Notwithstanding the foregoing, Accounts of a Credit Party shall be
deemed to be Eligible Accounts if such Accounts are generated in the ordinary
course of business of such Credit Party and are purchased and credit approved
and continue to be credit approved, in each case by Factor, under the Factoring
Agreement and are and continue to be subject to the Factoring Assignment
Agreement.
          “Eligible Assignee” means (i) in the case of the Revolving Loans or
Revolving Commitments, (a) any Lender with Revolving Exposure or any Affiliate
(other than a natural person) of any Lender with Revolving Exposure, (b) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets or net worth in excess of $500,000,000, (c) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development or a political
subdivision of any such country and which has total assets or net worth in
excess of $500,000,000, provided that such bank is acting through a branch or
agency located in the United States, and (d) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets or net worth
in excess of $500,000,000, (ii) in the case of the Term Loans, (a) any Lender,
any Affiliate of any Lender and any Related Fund (any two or more Related Funds
being treated as a single Eligible Assignee for all purposes hereof), and
(b) any commercial bank, insurance company, investment or mutual fund or other
entity that is an "accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans as one of its businesses,
and (iii) any other Person (other than a natural Person) approved by
Administrative Agent; provided, that neither Company nor any Affiliate of
Company shall, in any event, be an Eligible Assignee.
          “Eligible Foreign Accounts” means an Account (a) that satisfies all of
the criteria for an Eligible Account set forth in the definition thereof (other
than clauses (iii), (ix), (xii)(c) and (xv) thereof), (b) for which the Account
Debtor is SCHOT, and (c) that is evidenced by an invoice dated not later than
the date of shipment of the related Inventory or the performance of the
services, or other evidence of billing reasonably acceptable to Administrative
Agent and Borrowing Base Agent giving rise to such Account and is owing less
than one hundred eighty (180) days after the date of the invoice corresponding
to such Account and less than sixty (60) days after the due date of the invoice
corresponding to such Account; provided, that if SCHOT has failed to pay fifty
percent (50%) or more of the aggregate amount of its Accounts owing to a Credit
Party within one hundred eighty (180) days after the date of the invoice
corresponding to such Accounts or within sixty (60) days since the original due
date of the invoices corresponding to such Accounts, no Accounts owing to the
Credit Parties from SCHOT shall be deemed to be Eligible Foreign Accounts.
          “Eligible Inventory” means all Inventory consisting of all finished
goods, raw materials and RMA Inventory of any Credit Party which meets each of
the following requirements:

-18-



--------------------------------------------------------------------------------



 



          (i) it is lawfully owned by a Credit Party free and clear of any Lien
other than the Lien in favor of Collateral Agent for the benefit of Agents,
Borrowing Base Agent and Lenders granted pursuant to the Collateral Documents
and otherwise continues to be in full conformity with all representations and
warranties made by the Credit Parties to Agents, Borrowing Base Agent and
Lenders with respect thereto in the Credit Documents;
          (ii) it was acquired in the ordinary course of business of a Credit
Party, does not represent damaged, obsolete or unsaleable goods and may be
lawfully sold;
          (iii) it is in the possession and control of a Credit Party and it is
stored and held in facilities owned by a Credit Party or, if such facilities are
not so owned, Collateral Agent is in possession of a Collateral Access
Agreement;
          (iv) it is not Inventory produced in violation of the Fair Labor
Standards Act and subject to the “hot goods” provisions contained in Title 29
U.S.C. §215;
          (v) it is located in the United States or in any territory or
possession of the United States that has adopted Article 9 of the UCC;
          (vi) it is not “in transit” or held or acquired by a Credit Party on
consignment other than Inventory (A) in transit between one United States
location of a Credit Party to another United States location of a Credit Party
or (B) in transit to a Person party to a Collateral Access Agreement;
          (vii) it is not tooling;
          (viii) no Account has been created or issued with respect to it;
          (ix) no document of title has been created or issued with respect to
it, other than documents of title with respect thereto that are consigned and
delivered to Collateral Agent at a location within the United States;
          (x) it does not consist of goods that are slow moving (which for
purposes of this Agreement, shall mean goods that will not be sold within three
(3) months based on the last six (6) months of sales of such good, but shall
exclude any new goods that have been available for sale for less than three
(3) months as determined in Administrative Agent’s and Borrowing Base Agent’s
reasonable discretion), supplies or goods that constitute spare parts, packaging
and shipping materials, bill and hold goods or defective goods;
          (xi) it is not work in process;
          (xii) it is not capitalized expenses constituting Inventory; and
          (xiii) Administrative Agent or Borrowing Base Agent shall not have
determined in its reasonable credit judgment, that such Inventory is no longer
saleable to its intended purchasers.

-19-



--------------------------------------------------------------------------------



 



          In addition, the following shall not be deemed to be Eligible
Inventory:

  (A)   returned units under repair;     (B)   parts for repairs;     (C)  
marketing and testing units;     (D)   damaged goods under dispute;     (E)  
lower of cost or market reserve; and     (F)   Kolin rebate Inventory
adjustments.

          Inventory which is at any time Eligible Inventory but which fails to
meet any of the foregoing requirements at a subsequent date of determination
shall forthwith cease to be Eligible Inventory for so long as it does not meet
any of the foregoing requirements; provided, that such requirements may be
revised from time to time by Administrative Agent or Borrowing Base Agent in the
exercise of its reasonable business judgment to address the results of any
appraisals or audits performed by Agents or Borrowing Base Agent after the
Closing Date.
          “Eligible Panel Inventory” means all Panel Inventory of SPV which
meets each of the following requirements:
          (i) it is lawfully owned by SPV free and clear of all Liens and
otherwise continues to be in full conformity with all representations and
warranties made by the Credit Parties to Agents, Borrowing Base Agent and
Lenders with respect thereto in the Credit Documents;
          (ii) it was acquired in the ordinary course of business of SPV, does
not represent damaged, obsolete or unsaleable goods and may be lawfully sold;
          (iii) it is in the possession and control of, or “in transit” to, a
Contractor that has executed a Contractor Agreement in favor of the SPV, or “in
transit” to a Credit Party or a customer of a Credit Party;
          (iv) it is not produced in violation of the Fair Labor Standards Act
or subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;
          (v) no Account has been created or issued with respect to it;
          (vi) no document of title has been created or issued with respect to
it, other than documents of title with respect thereto that are (x) issued in
the name of a Contractor that has executed a Contractor Agreement in favor of
the SPV, so long as such Panel Inventory is held outside the United States, or
(y) issued in the name of SPV and consigned and delivered to Collateral Agent at
a location within the United States; and

-20-



--------------------------------------------------------------------------------



 



          (vii) Administrative Agent or Borrowing Base Agent shall not have
determined in its reasonable credit judgment, that such Panel Inventory is no
longer saleable to its intended purchasers.
          Panel Inventory which is at any time Eligible Panel Inventory but
which fails to meet any of the foregoing requirements at a subsequent date of
determination shall forthwith cease to be Eligible Panel Inventory for so long
as it does not meet any of the foregoing requirements; provided, that such
requirements may be revised from time to time by Administrative Agent or
Borrowing Base Agent in the exercise of its reasonable business judgment to
address the results of any appraisals or audits performed by Agents or Borrowing
Base Agent after the Closing Date.
          “Employee Benefit Plan” means any "employee benefit plan” as defined
in Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Company, any of its Subsidiaries or any of
their respective ERISA Affiliates.
          “Environmental Claim” means any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order complaint,
summons, citation, direction, penalty, fine, investigation or other order,
directive or proceeding (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
any Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.
          “Environmental Laws” means any and all current or future foreign or
domestic, federal, state or local (or any subdivision of any of them), statutes,
ordinances, orders, rules, by-laws, regulations, judgments, guidelines,
policies, Governmental Authorizations, or any other requirements of Governmental
Authorities imposing liability or establishing standards of conduct for or
relating to (i) public health and safety, protection of the environment or other
environmental matters, including those relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto, in each case together with
the regulations thereunder.
          “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member. Any former

-21-



--------------------------------------------------------------------------------



 



ERISA Affiliate of Company or any of its Subsidiaries shall continue to be
considered an ERISA Affiliate of Company or any such Subsidiary within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of Company or such Subsidiary and with respect to liabilities arising
after such period for which Company or such Subsidiary could be liable under the
Internal Revenue Code or ERISA.
          “ERISA Event” means (i) a "reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan or Multiemployer Plan (excluding those for which the provision for
30-day notice to the PBGC has been waived by regulation); (ii) the failure to
meet the minimum funding standard of Section 412 of the Internal Revenue Code
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(d) of the Internal Revenue Code) or the failure to make by its due
date a required installment under Section 412(m) of the Internal Revenue Code
with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) notice of intent to terminate a
Pension Plan in a distress termination described in Section 4041(c) of ERISA;
(iv) the withdrawal by Company, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more non-related
contributing sponsors or the termination of any such Pension Plan resulting in
liability to Company, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which might reasonably constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on Company, any of its Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
liability or potential liability therefor, or the receipt by Company, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on Company, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan or the assets
thereof, or against Company, any of its Subsidiaries or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan; (x) receipt from
the Internal Revenue Service of notice of the failure of any Pension Plan (or
any other Employee Benefit Plan intended to be qualified under Section 401(a) of
the Internal Revenue Code) to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code; (xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of
the Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan,
(xii) the imposition of any material liability under Title IV of ERISA, other
than the PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
Company, any of its Subsidiaries or any of their respective ERISA Affiliates;
(xiii) any equivalent event, action, condition, proceeding or otherwise under
similar laws of any other

-22-



--------------------------------------------------------------------------------



 



jurisdiction, or (xiv) any other event or condition with respect to a Pension
Plan or Multiemployer Plan that could reasonably be expected to result in
material liability of Company or any of its Subsidiaries.
          “Event of Default” means each of the conditions or events set forth in
Section 8.1.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.
          “Existing Credit Documents” means (i) the Amended and Restated
Factoring Agreement, dated as of November 22, 2006, between The CIT
Group/Commercial Services, Inc. and Syntax Corporation, and (ii) the Amended and
Restated Business Loan and Security Agreement, dated as of December 13, 2006 and
as amended February 21, 2007, by and among Preferred Bank, Company, Syntax
Groups Corporation, and Syntax Corporation, in each case, together with all
documents executed in connection therewith, and in each case, as amended,
restated, supplemented or otherwise modified from time to time prior to the
Closing Date.
          “Existing Indebtedness” means Indebtedness and other obligations
outstanding under the Existing Credit Documents.
          “Extraordinary Receipts” means any cash received by or paid to or for
the account of Company or any of its Subsidiaries not in the ordinary course of
business, including any foreign, United States, state or local tax refunds,
pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement and proceeds of
insurance (excluding, however, any Net Asset Sale Proceeds which are subject to
Section 2.13(a) and any Net Insurance/Condemnation Proceeds which are subject to
Section 2.13(b)).
          “Facility” means any real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
          “Factor” means The CIT Group/Commercial Services, Inc., in its
capacity as factor under the Factoring Agreement.
          “Factoring Agreement” means the Amended and Restated Factoring
Agreement, dated as of November 22, 2006, by and between Syntax Corporation and
the Factor, and as later supplemented to add Company and Syntax Group
Corporation, as parties thereto, as amended by the amendment dated as of the
date hereof and described in Section 3.1 and as otherwise amended or modified
from time to time in accordance with the terms of this Agreement.
          “Factoring Assignment Agreement” means the Assignment and
Intercreditor Agreement, dated as of the Closing Date, between the Factor and
the Borrowing Base Agent, as the same may be amended or otherwise modified from
time to time.
          “Fair Share Contribution Amount” as defined in Section 7.2.

-23-



--------------------------------------------------------------------------------



 



          “Fair Share” as defined in Section 7.2.
          “Federal Funds Effective Rate” means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
one-hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that, (i) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average of the quotations
for the day of such transactions received by Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
          “Fee Letter” means the letter agreement dated the date hereof between
Company and Administrative Agent.
          “Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Company that such financial statements fairly
present, in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, in each case in conformity with GAAP
applied on a consistent basis, subject, in the case of interim financial
statements, to changes resulting from normal audit and year-end adjustments.
          “Financial Plan” as defined in Section 5.1(i).
          “First Priority” means, with respect to any Lien purported to be
created in any Collateral pursuant to any Collateral Document, that such Lien is
a valid, legal and enforceable Lien having priority over all other Liens to
which such Collateral is subject, other than any Permitted Lien that is
permitted to have priority over the Lien of the Collateral Agent.
          “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
          “Fiscal Year” means the fiscal year of Company and its Subsidiaries
ending on June 30th of each calendar year.
          “Fixed Charge Coverage Ratio” means the ratio as of the last day of
any Fiscal Quarter of (a) Consolidated Adjusted EBITDA for the four-Fiscal
Quarter period then ending, taken as a single accounting period to
(b) Consolidated Fixed Charges for such four-Fiscal Quarter period (provided,
that (i) for the four Fiscal Quarter period ending December 31, 2007,
Consolidated Fixed Charges shall be the Consolidated Fixed Charges for the
Fiscal Quarter ending December 31, 2007 multiplied by four, (ii) for the four
Fiscal Quarter period ending March 31, 2008, Consolidated Fixed Charges shall be
the Consolidated Fixed Charges for the two Fiscal Quarter period ending
March 31, 2008 multiplied by two, and (iii) for the four Fiscal Quarter period
ending June 30, 2008, Consolidated Fixed Charges shall be the Consolidated Fixed
Charges for the three Fiscal Quarter period ending June 30, 2008 multiplied by
4/3).

-24-



--------------------------------------------------------------------------------



 



          “Flood Hazard Property” means any Real Estate Asset subject to a
mortgage in favor of Collateral Agent, for the benefit of the Secured Parties,
and located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.
          “Flow of Funds Agreement” means that certain Flow of Funds Agreement,
dated as of the Closing Date, duly executed by each Credit Party, each Agent,
Borrowing Base Agent, each Lender and any other person party thereto, in form
and substance reasonably satisfactory to the Agents, in connection with the
disbursement of Loan proceeds in accordance with Section 2.5 of this Agreement.
          “Foreign Currency” as defined in Section 10.26.
          “Foreign Currency Conversion Date” as defined in Section 10.26.
          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
          “Funding Default” as defined in Section 2.21.
          “Funding Guarantor” as defined in Section 7.2.
          “Funding Notice” means a notice substantially in the form of
Exhibit A-1.
          “GAAP” means, subject to the limitations on the application thereof
set forth in Section 1.2, United States generally accepted accounting principles
in effect as of the date of determination thereof.
          “Governmental Acts” means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.
          “Governmental Authority” means any Federal, state, municipal, national
or other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
          “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
          “Granting Lender” as defined in Section 10.7.
          “Grantor” as defined in the Pledge and Security Agreement.
          “Guarantee” means, with respect to any Person, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
in any manner, whether directly or indirectly, and including any obligation of
the guarantor, direct or indirect, that is (a) an obligation of such Person the
primary purpose or intent of which is to provide assurance to an

-25-



--------------------------------------------------------------------------------



 



obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; or
(b) a liability of such Person for an obligation of another through any
agreement (contingent or otherwise) (i) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (ii) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (i) or
(ii) of this clause (b), the primary purpose or intent thereof is as described
in clause (a) above.
          “Guaranteed Obligations” as defined in Section 7.1.
          “Guarantor” means (i) with respect to the Company Obligations, each
Domestic Subsidiary of Company (other than SPV), and (ii) with respect to the
SPV Obligations, Company and each Domestic Subsidiary of Company (other than the
SPV).
          “Guaranty” means the guaranty of each Guarantor set forth in
Section 7.
          “Hazardous Materials” shall include, without regard to amount and/or
concentration (a) any element, compound, or chemical that is defined, listed or
otherwise classified as a contaminant, pollutant, toxic pollutant, toxic or
hazardous substances, extremely hazardous substance or chemical, hazardous
waste, medical waste, biohazardous or infectious waste, special waste, or solid
waste under Environmental Laws; (b) petroleum, petroleum-based or
petroleum-derived products; (c) polychlorinated biphenyls; (d) any substance
exhibiting a hazardous waste characteristic under Environmental Law including
but not limited to corrosivity, ignitibility, toxicity or reactivity as well as
any radioactive or explosive materials; and (e) any asbestos-containing
materials.
          “Hazardous Materials Activity” means any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any Remedial Action with respect to any of the foregoing.
          “Highest Lawful Rate” means the maximum lawful interest rate, if any,
that at any time or from time to time may be contracted for, charged, or
received under the laws applicable to any Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
          “Historical Financial Statements” means as of the Closing Date,
(i) the audited financial statements of Company and its Subsidiaries, for the
Fiscal Year ended June 30, 2007, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Year, and (ii) for the interim period from July 1, 2007 to the Closing
Date, internally prepared, unaudited financial statements of Company and its
Subsidiaries, consisting of a balance sheet and the related consolidated
statements of income,

-26-



--------------------------------------------------------------------------------



 



stockholders’ equity and cash flows for each quarterly period completed prior to
forty-six (46) days before the Closing Date and for each monthly period
completed prior to thirty-one (31) days prior to the Closing Date, in the case
of clauses (i) and (ii), certified by the chief financial officer of Company
that such financial statements fairly present, in all material respects, the
financial condition of Company and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject, if applicable, to changes resulting from audit and normal
year end adjustments.
          “Hong Kong Fixed and Floating Security Document” means the Hong Kong
law fixed and floating security document to be granted by Company in favor of
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit I-2.
          “Hong Kong Share Charge” means the Hong Kong law share charge to be
granted by Vivitar Corporation in favor of the Collateral Agent for the benefit
of the Secured Parties, substantially in the form of Exhibit I-3.
          “Increased Cost Lender” as defined in Section 2.22.
          “Indebtedness,” as applied to any Person, means, without duplication,
(i) all indebtedness for borrowed money; (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) all obligations of such Person
evidenced by notes, bonds or similar instruments or upon which interest payments
are customarily paid and all obligations in respect of drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding trade payables incurred in the
ordinary course of business having a term of less than four (4) months that are
not overdue by more than sixty (60) days) which purchase price is (a) due more
than four (4) months from the date of incurrence of the obligation in respect
thereof or (b) evidenced by a note or similar written instrument; (v) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such person, (vi) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of that Person; (vii) the
face amount of any letter of credit or letter of guaranty issued, bankers’
acceptances facilities, surety bond and similar credit transactions for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings or drafts; (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another; (ix) any obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (x) any
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under

-27-



--------------------------------------------------------------------------------



 



subclauses (a) or (b) of this clause (x), the primary purpose or intent thereof
is as described in clause (ix) above; (xi) all obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including any Interest Rate Agreement and Currency Agreement, whether entered
into for hedging or speculative purposes; (xii) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person and (xii) all Attributable Debt of such
Person. The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer, unless such Indebtedness is expressly non-recourse to such Person.
          “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, claims (including Environmental Claims), costs (including the costs
of any investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any Federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the statements contained in the commitment
letter or proposal letter delivered by any Lender to Company with respect to the
transactions contemplated by this Agreement; or (iii) any Environmental Claim
against or any Hazardous Materials Activity relating to or arising from,
directly or indirectly, any past or present activity, operation, land ownership,
or practice of Company or any of its Subsidiaries.
          “Indemnitee” as defined in Section 10.3(a).
          “Indemnitee Agent Party” as defined in Section 9.6.
          “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code or under any other
national, state, provincial or federal bankruptcy or insolvency law, assignments
for the benefit of creditors, formal or informal moratoria, compositions,
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.
          “Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, dated as of the date hereof, made by the Credit Parties
and their

-28-



--------------------------------------------------------------------------------



 



Subsidiaries in favor of the Collateral Agent for the benefit of the Agents,
Borrowing Base Agent and the Lenders.
          “Interest Payment Date” means with respect to (i) any Base Rate Loan,
(a) the last day of each month, commencing on the first such date to occur after
the Closing Date, and (b) the final maturity date of such Loan; and (ii) any
LIBOR Rate Loan, the last day of each Interest Period applicable to such Loan.
          “Interest Period” means, in connection with a LIBOR Rate Loan, an
interest period of one, two or three months, as selected by the Applicable
Borrower in the applicable Funding Notice or Conversion/Continuation Notice,
(i) initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, that, (a) if an
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to clauses (c) and (d) of this definition,
end on the last Business Day of a calendar month; (c) no Interest Period with
respect to any portion of any Term Loans shall extend beyond the Term Loan
Maturity Date; and (d) no Interest Period with respect to any portion of the
Revolving Loans shall extend beyond the Revolving Commitment Termination Date.
          “Interest Rate Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement or other similar agreement or arrangement, each of which is
(i) for the purpose of hedging the interest rate exposure associated with
Company’s and its Subsidiaries’ operations, (ii) approved by Administrative
Agent, and (iii) not for speculative purposes.
          “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
          “Internal Control Event” means a material weakness in, or fraud that
involves management of Company, which fraud has a material effect on Company’s
internal controls over, public reporting, in each case as described in the
Securities Laws.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, and any successor
statute.
          “Inventory” means, with respect to any Person, all of such Person’s
now owned and hereafter existing or acquired goods, wherever located, which
(a) are held by such Person for sale; or (b) consist of raw materials, work in
process, finished goods or materials used or consumed in its business.
          “Investment” means (i) any direct or indirect purchase or other
acquisition by Company or any of its Subsidiaries of, or of a beneficial
interest in, any of the Securities of any other Person; (ii) any direct or
indirect redemption, retirement, purchase or other acquisition for

-29-



--------------------------------------------------------------------------------



 



value, by any Subsidiary of Company from any Person, of any Capital Stock of
such Person; (iii) any direct or indirect loan, advance or capital contributions
by Company or any of its Subsidiaries to any other Person, including all
Indebtedness and Accounts from that other Person that are not current assets or
did not arise from sales to that other Person in the ordinary course of
business; and (iv) any direct or indirect Guarantee of any obligations of any
other Person. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.
          “Issuance Notice” means an Issuance Notice substantially in the form
of Exhibit A-3.
          “Issuing Bank” means any financial institution designated by the
Administrative Agent to issue Letters of Credit, in each case together with its
permitted successors and assigns in such capacity, and the term “Issuing Bank”
in each such instance, shall mean the Issuing Bank with respect to such Letter
of Credit.
          “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form; provided,
that, in no event shall any corporate Subsidiary of any Person be considered to
be a Joint Venture to which such Person is a party.
          “Landlord Collateral Access Agreement” means a Landlord Consent and
Subordination Agreement substantially in the form of Exhibit K with such
amendments or modifications as may be approved by Collateral Agent.
          “Landlord Consent and Estoppel” means, with respect to any Leasehold
Property, a letter, certificate or other instrument in writing from the lessor
under the related lease, pursuant to which, among other things, the landlord
consents to the granting of a Mortgage on such Leasehold Property by the Credit
Party tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to Collateral Agent in its reasonable discretion, but in any event,
sufficient for Collateral Agent to obtain a Title Policy with respect to such
Mortgage.
          “LCD Television” means a television that utilizes liquid crystal
display technology.
          “L/C Funding Support” means any reimbursement arrangement, guaranty,
cash collateral arrangement or other credit support provided by Administrative
Agent to an Issuing Bank in respect of any Letter of Credit issued for the
benefit of Company.
          “Lead Arranger” as defined in the preamble hereto.
          “Leasehold Property” means any leasehold interest of any Credit Party
as lessee under any lease of real property, other than any such leasehold
interest designated from time to time by Collateral Agent in its reasonable
discretion as not being required to be included in the Collateral.

-30-



--------------------------------------------------------------------------------



 



          “Lender” means each lender listed on the signature pages hereto as a
Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement other than any such Person that ceases to be a party hereto
pursuant to an Assignment Agreement.
          “Letter of Credit” means a standby letter of credit issued or to be
issued by and Issuing Bank for the benefit of the Company.
          “Letter of Credit Application” as defined in Section 2.3(a).
          “Letter of Credit Sublimit” means the lesser of (i) $10,000,000, and
(ii) Availability at such time.
          “Letter of Credit Usage” means, as at any date of determination and
without duplication, the sum of (i) the maximum aggregate amount which is, or at
any time thereafter may become, available for drawing under all Letters of
Credit then outstanding, and (ii) the aggregate amount of all drawings under
Letters of Credit honored by Issuing Bank the repayment of which shall not, at
such time, have been funded with a drawing of a Revolving Loan.
          “Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of:

  (i)   the greater of (A) Consolidated Total Debt as of such day and (B) the
average daily Consolidated Total Debt for the four-quarter Fiscal Quarter ending
on such date, to     (ii)   Consolidated Adjusted EBITDA for the four-Fiscal
Quarter period ending on such date.

          “LIBOR Rate Loan” means a Loan bearing interest at a rate determined
by reference to the Adjusted LIBOR Rate.
          “Lien” means (i) any lien, mortgage, pledge, assignment, hypothec,
deed of trust, security interest, charge or encumbrance of any kind (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing, and (ii) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.
          “Loan” means a Tranche A Term Loan, a Tranche A-1 Term Loan, and a
Revolving Loan.
          “Margin Stock” as defined in Regulation U of the Board of Governors of
the Federal Reserve System as in effect from time to time.
          “Material Adverse Effect” means a material adverse effect on and/or
material adverse developments with respect to (i) the business operations,
properties, assets, condition (financial or otherwise) or prospects of Company
and its Subsidiaries taken as a whole; (ii) a significant portion of the
industry or business segment in which Company or its Subsidiaries operate or
rely upon if such effect or development is reasonably likely to have a material
adverse

-31-



--------------------------------------------------------------------------------



 



effect on Company and its Subsidiaries taken as a whole; (iii) the ability of
any Credit Party to fully and timely perform its Obligations; (iv) the legality,
validity, binding effect, or enforceability against a Credit Party of a Credit
Document to which it is a party; (v) the Collateral or the Collateral Agent’s
Liens (on behalf of itself and the Secured Parties) on the Collateral or the
priority of such Liens; or (vi) the rights, remedies and benefits available to,
or conferred upon, any Agent, Borrowing Base Agent, and any Lender or any
Secured Party under any Credit Document.
          “Material Contract” means, collectively, (a) any contract or other
arrangement to which Company or any of its Subsidiaries is a party (other than
the Credit Documents) for which breach, nonperformance, cancellation or failure
to renew could reasonably be expected to have a Material Adverse Effect and
(b) any agreement or instrument evidencing or governing (i) Indebtedness, in an
aggregate principal amount of $1,000,000 or more, (ii) each contract or
agreement to which Company or any of its Subsidiaries is a party involving
aggregate consideration payable to or by Company or such Subsidiary during any
calendar year of $1,000,000 or more (other than purchase orders in the ordinary
course of the business of Company or such Subsidiary and other than contracts
that by their terms may be terminated by Company or such Subsidiary in the
ordinary course of its business upon less than 60 days’ notice without penalty
or premium), (iii) all Contractor Documents, and (iv) any agreement that the
Company files with the SEC as a “Material Contract”.
          “Material Improvements” means the buildings, improvements, structures
and fixtures now or subsequently located on the Real Estate Assets that are used
in connection with the business of Company or any of its Subsidiaries and are
material to the operation thereof.
          “Material Real Estate Asset” means (i) (a) any fee-owned Real Estate
Asset having a fair market value in excess of $500,000 as of any date of
determination, and (b) all Leasehold Properties other than those with respect to
which the aggregate payments under the term of the lease are less than
$2,500,000 per annum, or (ii) any Real Estate Asset that the Requisite Lenders
have determined is material to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any Subsidiary
thereof, including any listed on Schedule 1.1(a).
          “Moody’s” means Moody’s Investor Services, Inc.
          “Mortgage” means a Mortgage executed by a Credit Party in favor of the
Collateral Agent, for the benefit of the Secured Parties, in form and substance
satisfactory to the Collateral Agent, as the same may be amended, supplemented
or otherwise modified from time to time.
          “Multiemployer Plan” means any Employee Benefit Plan which is a
"multiemployer plan” as defined in Section 3(37) of ERISA or such equivalent
plan under non-U.S. law.
          “NAIC” means The National Association of Insurance Commissioners, and
any successor thereto.

-32-



--------------------------------------------------------------------------------



 



          “Narrative Report” means, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of Company and its Subsidiaries in the form prepared for presentation
to senior management thereof for the applicable month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate with comparison
to and variances from the immediately preceding period and budget; provided,
that so long as Company files the applicable 10-Q and 10-K reports for the
applicable reporting period, such reports shall be deemed to be the “Narrative
Report” for such period.
          “Net Amount of Eligible Accounts” means (i) in the case of Accounts
not purchased by Factor under the Factoring Agreement, the aggregate unpaid
invoice amount of Eligible Accounts less, without duplication, sales, excise or
similar taxes, returns, discounts, chargebacks, claims, advance payments,
credits, rebates and allowances of any nature at any time issued, owing,
granted, outstanding, available or claimed with respect to such Eligible
Accounts, and (ii) in the case of Accounts purchased by Factor under the
Factoring Agreement and sums due under the Factoring Agreement, deductions for
factoring charges, discounts, estimated anticipation, chargebacks based upon
disputes and returns, chargebacks of department risk accounts purchased with
recourse, and all other charges, offsets and reserves under the Factoring
Agreement.
          “Net Amount of Eligible Foreign Accounts” means the aggregate unpaid
invoice amount of Eligible Foreign Accounts less, without duplication, sales,
excise or similar taxes, returns, discounts, chargebacks, claims, advance
payments, credits, rebates and allowances of any nature at any time issued,
owing, granted, outstanding, available or claimed with respect to such Eligible
Foreign Accounts.
          “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an
amount equal to: (i) the sum of Cash payments and Cash Equivalents received by
Company or any of its Subsidiaries from such Asset Sale (including any Cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received), minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income or gains taxes paid or payable by the
seller as a result of any gain recognized in connection with such Asset Sale
during the tax period the sale occurs (after taking into account any available
tax credits or deductions and any tax-sharing arrangements), (b) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale, and (c) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Company or any of its Subsidiaries in connection with
such Asset Sale; provided that upon release of any such reserve, the amount
released shall be considered Net Asset Sale Proceeds).
          “Net Insurance/Condemnation Proceeds” means an amount equal to:
(i) any Cash payments or proceeds received by Company or any of its Subsidiaries
(a) under any casualty, business interruption or "key man” insurance policies in
respect of any covered loss thereunder, or (b) as a result of the taking of any
assets of Company or any of its Subsidiaries by

-33-



--------------------------------------------------------------------------------



 



any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Company or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Company or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes paid or payable as a result of any gain recognized in connection therewith
(after taking into account any available tax credits or deductions and any
tax-sharing arrangements).
          “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. As used in
this definition, “unrealized losses” means the fair market value of the cost to
such Person of replacing such Rate Management Transaction as of the date of
determination (assuming the Rate Management Transaction were to be terminated as
of that date), and “unrealized profits” means the fair market value of the gain
to such Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date).
          “Net Orderly Liquidation Value” means, with respect to Eligible
Inventory, as of any date of determination, the net orderly liquidation value
thereof, minus deductions for expenses related to any proposed liquidation of
such Eligible Inventory, as determined by an independent third party appraiser
acceptable to the Agents and the Lenders, taking into account the difference in
the net orderly liquidation value between finished goods, raw materials and RMA
Inventory.
          “Non-U.S. Lender” as defined in Section 2.19(e).
          “Note” means a Tranche A Term Loan Note, a Tranche A-1 Term Loan Note
or a Revolving Loan Note.
          “Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.
          “Obligations” means collectively, the Company Obligations and the SPV
Obligations.
          “Obligations Currency” as defined in Section 10.26.
          “Obligee Guarantor” as defined in Section 7.7.
          “Operating Lease Obligations” means all obligations for the payment of
rent for any real or personal property under leases or agreements to lease,
other than with respect to Capital Leases.
          “Organizational Documents” means (i) with respect to any corporation,
its certificate or articles of incorporation or organization, as amended, and
its by laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and

-34-



--------------------------------------------------------------------------------



 



its partnership agreement, as amended, (iii) with respect to any general
partnership, its partnership agreement, as amended, (iv) with respect to any
limited liability company, its articles of organization, as amended, and its
operating agreement, as amended and (v) with respect to any other type of
entity, its corresponding organizational documents. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such "Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
          “Other Taxes” means any and all present or future stamp, registration,
recording, filing, transfer, documentary, excise or property Taxes, charges or
similar levies arising from any payment made hereunder or under any of the other
Credit Documents or from the execution, delivery or enforcement of, or otherwise
with respect to or in connection with, any Credit Document.
          “Panel Deposit” means a deposit made with a Panel Manufacturer towards
the purchase price of Panel Inventory.
          “Panel Deposit Agreement” means an agreement between SPV and a Panel
Manufacturer satisfactory to the Collateral Agent pursuant to which SPV agrees
to make a Panel Deposit with such Panel Manufacturer for application to the
purchase price of Panel Inventory that SPV has ordered from Panel Manufacturer.
Each Panel Deposit Agreement in effect on the Closing Date is specified on
Schedule 1.1(c) hereto.
          “Panel Inventory” means thin-filmed transistor liquid crystal display
panels designed for installation into LCD Televisions; provided, however, that,
solely for purposes of the definition of the term “Eligible Panel Inventory”,
the term “Panel Inventory” shall also include, without duplication, the LCD
Televisions manufactured from the panels described above.
          "Panel Manufacturer” means a manufacturer, satisfactory to the
Administrative Agent, that produces Panel Inventory for, among others, SPV.
          “Participant” as defined in Section 10.6(h).
          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).
          “Payment Office” means (i) with respect to the Borrowing Base Agent,
the Borrowing Base Agent’s office located at 300 South Grand Avenue, 12th Floor,
Los Angeles, California 90071 or at such other office or offices of the
Borrowing Base Agent as may be designated in writing from time to time by the
Borrowing Base Agent to the Collateral Agent and the Borrowers and (ii) with
respect to the Administrative Agent, the Administrative Agent’s office located
at Two Greenwich Plaza, 1st Floor, Greenwich, Connecticut 06830 or at such other
office or offices of the Administrative Agent as may be designated in writing
from time to time by the Administrative Agent to the Collateral Agent and the
Borrowers.

-35-



--------------------------------------------------------------------------------



 



          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto and any equivalent entity under non-U.S. law.
          “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA, and equivalent plans under non-U.S. law.
          “Permitted Acquisition” means any acquisition by Company or any of its
wholly owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Capital Stock of, or a business
line or unit or a division of, any Person; provided,
          (a) immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;
          (b) all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;
          (c) in the case of the acquisition of Capital Stock, all of the
Capital Stock (except for any such Securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by such Person or any newly formed Subsidiary of Company in connection
with such acquisition shall be owned one hundred percent (100%) by Company or a
Guarantor Subsidiary thereof, and Company shall have taken, or caused to be
taken, as of the date such Person becomes a Subsidiary of Company, each of the
actions set forth in Sections 5.10 and/or 5.11, as applicable;
          (d) Company and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.7 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended, (as determined in accordance with Section 6.7 (j));
          (e) Company shall have delivered to Administrative Agent (A) at least
30 Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 6.7 as required under clause (iv) above,
together with all relevant financial information with respect to such acquired
assets, including the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with Section 6.7;
          (f) any Person or assets or division as acquired in accordance
herewith (y) shall be in same business or lines of business in which Company
and/or its Subsidiaries are engaged as of the Closing Date and (z) shall have
generated positive cash flow for the four quarter period most recently ended
prior to the date of such acquisition;
          (g) the acquisition shall have been approved by the board of directors
or other governing body or controlling Person of the Person acquired or the
Person from whom such assets or division is acquired; and

-36-



--------------------------------------------------------------------------------



 



          (h) as of the date of the acquisition, the chief executive officer or
the chief financial officer of Company shall provide a certificate to
Administrative Agent and the Lenders certifying as to the matters set forth in
the foregoing clauses and further certifying that the acquisition shall not have
a Material Adverse Effect.
          “Permitted Liens” means each of the Liens permitted pursuant to
Section 6.2.
          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
          “Platform” as defined in Section 9.9(b).
          “Pledge and Security Agreement” means the Pledge and Security
Agreement to be executed by each Borrower and each Guarantor substantially in
the form of Exhibit I, as it may be amended, supplemented or otherwise modified
from time to time.
          “Prepayment Date” as defined in Section 2.14(c).
          “Prime Rate” means the rate of interest publicly announced by the
Reference Bank in New York, New York from time to time as its reference rate,
base rate or prime rate. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Any Agent, Borrowing Base Agent or any other Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.
          “Principal Office” means, for each of Administrative Agent, Issuing
Bank and Borrowing Base Agent, such Person’s "Principal Office” as set forth on
Appendix B, or such other office as such Person may from time to time designate
in writing to Company, Administrative Agent and each Lender.
          “Projections” as defined in Section 4.8.
          “Pro Rata Share” means (i) with respect to all payments, computations
and other matters relating to the Tranche A Term Loan of any Lender, the
percentage obtained by dividing (a) the Tranche A Term Loan Exposure of that
Lender, by (b) the aggregate Tranche A Term Loan Exposure of all Lenders;
(ii) with respect to all payments, computations and other matters relating to
the Tranche A-1 Term Loan of any Lender, the percentage obtained by dividing
(a) the Tranche A-1 Term Loan Exposure of that Lender, by (b) the aggregate
Tranche A-1 Term Loan Exposure of all Lenders; and (iii) with respect to all
payments, computations and other matters relating to the Revolving Commitment or
Revolving Loans of any Lender or any Letters of Credit issued or participations
purchased therein by any Lender, the percentage obtained by dividing (a) the
Revolving Exposure of that Lender, by (b) the aggregate Revolving Exposure of
all Lenders. For all other purposes with respect to each Lender, “Pro Rata
Share” means the percentage obtained by dividing (A) an amount equal to the sum
of the Tranche A Term Loan Exposure, the Tranche A-1 Term Loan Exposure and the
Revolving Exposure of that Lender, by

-37-



--------------------------------------------------------------------------------



 



(B) an amount equal to the sum of the aggregate Tranche A Term Loan Exposure,
the aggregate Tranche A-1 Term Loan Exposure and the aggregate Revolving
Exposure of all Lenders.
          “Rate Management Transaction” means any transaction (including an
agreement with respect thereto) now existing or hereafter entered by any Credit
Party which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures; provided, that, in order to qualify as a Rate Management
Transaction under this Agreement for any purpose other than the definition of
the term “Indebtedness”, any such transaction shall be entered into for risk
management purposes associated with Company’s and its Subsidiaries’ operations
and not for speculative purposes.
          “Real Estate Asset” means, at any time of determination, any interest
(fee, leasehold or otherwise) then owned by any Credit Party in any real
property.
          “Record Document” means, with respect to any Leasehold Property,
(i) the lease evidencing such Leasehold Property or a memorandum thereof,
executed and acknowledged by the owner of the affected real property, as lessor,
or (ii) if such Leasehold Property was acquired or subleased from the holder of
a Recorded Leasehold Interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.
          “Recorded Leasehold Interest” means a Leasehold Property with respect
to which a Record Document has been recorded in all places necessary or
desirable, in Administrative Agent’s reasonable judgment, to give constructive
notice of such Leasehold Property to third-party purchasers and encumbrances of
the affected real property.
          “Reference Bank” means JPMorgan Chase Bank and its successors and any
other commercial bank designated by Administrative Agent to the Applicable
Borrower from time to time.
          “Refusal Option” as defined in Section 2.14(c).
          “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System, as in effect from time to time.
          “Reimbursement Date” as defined in Section 2.3(d).
          “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor. With respect to Silver Point, Related Fund
shall also include any swap, special purpose vehicles

-38-



--------------------------------------------------------------------------------



 



purchasing or acquiring security interests in collateralized loan obligations or
any other vehicle through which Silver Point may leverage its investments from
time to time.
          “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.
          “Remedial Action” means all actions taken to (i) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the indoor or outdoor environment; (ii) prevent or
minimize a Release or threatened Release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) any other actions authorized by 42 U.S.C. 9601.
          “Replacement Lender” as defined in Section 2.22.
          “Requisite Class Lenders” means, at any time of determination, but
subject to the provisions of Section 2.21, (i) for the Class of Lenders having
Tranche A Term Loan Exposure and/or Tranche A-1 Term Loan Exposure, Lenders
holding more than fifty percent (50%) of sum of the aggregate Tranche A Term
Loan Exposure of all Lenders and the aggregate Tranche A-1 Term Loan Exposure of
all Lenders; and (ii) for the Class of Lenders having Revolving Exposure,
Lenders holding more than fifty percent (50%) of the aggregate Revolving
Exposure of all Lenders.
          “Requisite Lenders” means Requisite Class Lenders with respect to each
of (i) the Class of Lenders having Tranche A Term Loan Exposure and/or Tranche
A-1 Term Loan Exposure; and (ii) the Class of Lenders having Revolving Exposure.
          “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of stock
of Company or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in shares of that class of stock to the holders of that
class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of Company or any of its Subsidiaries now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Company or any of its Subsidiaries now or hereafter outstanding;
(iv) any management or similar fees payable to any Affiliate of any Credit
Party, and (v) any payment or prepayment of principal of, premium, if any, or
interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any subordinated Indebtedness.

-39-



--------------------------------------------------------------------------------



 



          “Revenues” means, for any period, the gross revenues of Company and
its Subsidiaries generated from sales to Account Debtors located in the United
States, on a consolidated basis, calculated in accordance with GAAP.
          “Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Revolving Loan and to acquire participations in Letters of
Credit and “Revolving Commitments” means such commitments of all Lenders in the
aggregate. The amount of each Lender’s Revolving Commitment, if any, is set
forth on Appendix A-3 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Revolving Commitments as of the Closing Date is
$100,000,000.
          “Revolving Commitment Period” means the period from the Closing Date
to but excluding the Revolving Commitment Termination Date.
          “Revolving Commitment Termination Date” means the earliest to occur of
(i) October 31, 2007, if the Term Loans are not made on or before that date;
(ii) October 26, 2012; (iii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.12(b) or 2.13; and (iv) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.
          “Revolving Exposure” means, with respect to any Lender as of any date
of determination, (i) prior to the termination of the Revolving Commitments,
that Lender’s Revolving Commitment; and (ii) after the termination of the
Revolving Commitments, the sum, without duplication, of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender and (b) the
aggregate amount of all participations by that Lender in obligations of
Administrative Agent in respect of any L/C Funding Support.
          “Revolving Loan” means a Loan made by a Lender to Company pursuant to
Section 2.2(a) and/or Section 2.22.
          “Revolving Loan Note” means a promissory note in the form of
Exhibit B-3, as it may be amended, supplemented or otherwise modified from time
to time.
          “Revolving Loan Register” as defined in Section 2.6(b).
          "RMA Inventory” means merchandise returned to a Credit Party from
customers.
          “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw
Hill Corporation.
          “SCHOT” means South China House of Technology Consultants Ltd., a
company formed under the laws of Hong Kong.
          “Secured Parties” means the Agents, Borrowing Base Agent and the
Lenders.
          “Securities” means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or

-40-



--------------------------------------------------------------------------------



 



arrangement, options, warrants, bonds, debentures, notes, or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as "securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Securities Laws” means the Securities Act, the Exchange Act,
Sarbanes-Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the Securities and Exchange Commission or the Public Company Accounting
Oversight Board, as each of the foregoing may be amended and in effect on any
applicable date hereunder.
          “Silver Point” as defined in the preamble hereto.
          “Solvency Certificate” means a Solvency Certificate of the chief
financial officer of Company substantially in the form of Exhibit G-2.
          “Solvent” means, with respect to any Credit Party, that as of the date
of determination, both (i) (a) the sum of such Credit Party’s debt and
liabilities (including contingent liabilities) does not exceed the present fair
saleable value of such Credit Party’s present assets; (b) such Credit Party’s
capital is not unreasonably small in relation to its business as contemplated on
the Closing Date and reflected in the Projections or with respect to any
transaction contemplated or undertaken after the Closing Date; and (c) such
Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
Person is "solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).
          “SPC” as defined in Section 10.7.
          “Specified Account Debtor” means each of SCHOT and Olevia Far East, in
each case, so long as, at the time of determination thereof, such Person owes
$10,000,000 or more in the aggregate to any one or more of the Credit Parties.
          “Specified Party” means each of (i) Taiwan Kolin Co. Ltd.,
(ii) DigiMedia Technology Co., Ltd. and (iii) TCV Group.
          “Specified Preferred Bank Indebtedness” as defined in Section 6.1.
          “SPV” as defined in the preamble hereto.

-41-



--------------------------------------------------------------------------------



 



          “SPV Obligations” means all liabilities and obligations of every
nature of SPV from time to time owed to the Agents (including former Agents),
the Lenders or any of them under any Credit Document in respect of the Tranche
A-1 Term Loan, whether for principal, interest (including interest which, but
for the filing of a petition in bankruptcy with respect to SPV, would have
accrued on any such Obligation, whether or not a claim is allowed against SPV
for such interest in the related bankruptcy proceeding), fees, expenses,
indemnification or otherwise and whether primary, secondary, direct, indirect,
contingent, fixed or otherwise (including obligations of performance).
          “Subject Transaction” as defined in Section 6.7.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than fifty percent (50%) of the total voting power
of shares of stock or other ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof; provided, that, in determining the percentage of ownership
interests of any Person controlled by another Person, no ownership interest in
the nature of a "qualifying share” of the former Person shall be deemed to be
outstanding.
          “Tax” means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed; (including, without limitation, real estate taxes); provided, that
“Tax on the overall net income” of a Person shall be construed as a reference to
a tax imposed by the jurisdiction in which that Person is organized or in which
that Person’s applicable principal office (and/or, in the case of a Lender, its
lending office) is located or in which that Person (and/or, in the case of a
Lender, its lending office) is deemed to be doing business (other than a
jurisdiction in which such Person is treated as doing business as a result of
its entering into any Credit Document or its participation in the transactions
governed thereby) on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office).
          “Tax-Related Person” means a Person (including a beneficial owner of
an interest in a pass-through entity) whose income is realized through or
determined by reference to an Agent, a Lender or Participant or any Tax Related
Person of any of the foregoing.
          “Term Loan” means a Tranche A Term Loan or a Tranche A-1 Term Loan.
          “Term Loan Commitment” means the Tranche A Term Loan Commitment, or
the Tranche A-1 Term Loan Commitment, and “Term Loan Commitments” means such
commitments of all Lenders.

-42-



--------------------------------------------------------------------------------



 



          “Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date
and the Tranche A-1 Term Loan Maturity Date.
          “Term Loan Register” as defined in Section 2.6(b).
          “Terminated Lender” as defined in Section 2.22.
          “Terrorism Laws” means any of the following (a) Executive Order 13224
issued by the President of the United States, (b) the Terrorism Sanctions
Regulations (Title 31 Part 595 of the U.S. Code of Federal Regulations), (c) the
Terrorism List Governments Sanctions Regulations (Title 31 Part 596 of the U.S.
Code of Federal Regulations), (d) the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), (e) the
Patriot Act (as it may be subsequently codified), (f) all other present and
future legal requirements of any Governmental Authority addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and (g) any
regulations promulgated pursuant thereto or pursuant to any legal requirements
of any Governmental Authority governing terrorist acts or acts of war.
          “Title Policy” as defined in Section 5.11.
          “Tooling Expenditures” means expenditures in respect of jigs, dies,
fixtures, molds, patterns, taps, gauges, other equipment and manufacturing aids,
all components of these items, and replacements of these items, used for the
production of parts and components of Inventory of the Credit Parties.
          “Total Utilization of Revolving Commitments” means, as at any date of
determination and without duplication, the sum of (i) the aggregate principal
amount of all outstanding Revolving Loans (other than Revolving Loans made for
the purpose of reimbursing Issuing Bank for any amount drawn, or which may be
drawn, under any Letter of Credit, but not yet so applied), and (ii) the Letter
of Credit Usage.
          “Tranche A Term Loan” means a Tranche A Term Loan made by a Lender to
Company pursuant to Section 2.1(a)(i).
          “Tranche A Term Loan Commitment” means the commitment of a Lender to
make or otherwise fund a Tranche A Term Loan and “Tranche A Term Loan
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Tranche A Term Loan Commitment, if any, is set forth on
Appendix A 1 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Tranche A Term Loan Commitments as of the Closing Date
is $110,000,000.
          “Tranche A Term Loan Exposure” means, with respect to any Lender, as
of any date of determination, the outstanding principal amount of the Tranche A
Term Loans of such Lender; provided, that at any time prior to the making of the
Tranche A Term Loans, the Tranche A Term Loan Exposure of any Lender shall be
equal to such Lender’s Tranche A Term Loan Commitment.

-43-



--------------------------------------------------------------------------------



 



          “Tranche A Term Loan Maturity Date” means the earlier of (i) October
26, 2012, and (ii) the date that all Tranche A Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.
          “Tranche A Term Loan Note” means a promissory note in the form of
Exhibit B-1, as it may be amended, restated, supplemented or otherwise modified
from time to time.
          “Tranche A-1 Term Loan” means a Tranche A-1 Term Loan made by a Lender
to SPV pursuant to Section 2.1(a)(ii).
          “Tranche A-1 Term Loan Commitment” means the commitment of a Lender to
make or otherwise fund a Tranche A-1 Term Loan and “Tranche A-1 Term Loan
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Tranche A-1 Term Loan Commitment, if any, is set forth on
Appendix A 2 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Tranche A-1 Term Loan Commitments as of the Closing Date
is $40,000,000.
          “Tranche A-1 Term Loan Exposure” means, with respect to any Lender, as
of any date of determination, the outstanding principal amount of the Tranche
A-1 Term Loans of such Lender; provided, that at any time prior to the making of
the Tranche A-1 Term Loans, the Tranche A-1 Term Loan Exposure of any Lender
shall be equal to such Lender’s Tranche A-1 Term Loan Commitment.
          “Tranche A-1 Term Loan Maturity Date” means the earlier of (i) October
26, 2012, and (ii) the date that all Tranche A-1 Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.
          “Tranche A-1 Term Loan Note” means a promissory note in the form of
Exhibit B-2, as it may be amended, restated, supplemented or otherwise modified
from time to time.
          “Transaction Costs” means the fees, costs and expenses payable by
Company or any of Company’s Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Credit Documents.
          “Type of Loan” means with respect to either Term Loans or Revolving
Loans, a Base Rate Loan or a LIBOR Rate Loan.
          “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
          “Unadjusted LIBOR Rate Component” means that component of the interest
costs to the Applicable Borrower in respect of a LIBOR Rate Loan that is based
upon the rate obtained pursuant to clause (B)(i) of the definition of Adjusted
LIBOR Rate.
          “Waivable Prepayment” as defined in Section 2.14(c).

-44-



--------------------------------------------------------------------------------



 



          1.2 Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by Company to Lenders pursuant to
Section 5.1(a), 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as
in effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.1(e), if applicable).
Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions hereof shall utilize accounting principles and
policies in conformity with those used to prepare the Historical Financial
Statements.
          1.3 Interpretation, etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use in any
Credit Document of the words “include” or “including,” when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not no limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The use herein of the word “issue” or
“issuance” with respect to any Letter of Credit shall be deemed to include any
amendment, extension renewal or replacement thereof.
     SECTION 2. LOANS AND LETTERS OF CREDIT
          2.1 Term Loans.
          (a) Loan Commitments. Subject to the terms and conditions hereof,
                    (i) each Lender severally agrees to make, on the Closing
Date, a Tranche A Term Loan to Company in an amount equal to such Lender’s
Tranche A Term Loan Commitment; and
                    (ii) each Lender severally agrees to make, on the Closing
Date, Tranche A-1 Term Loan to SPV in an amount equal to such Lender’s Tranche
A-1 Term Loan Commitment.
          The Applicable Borrowers may make only one borrowing under each of the
Tranche A Term Loan Commitment and the Tranche A-1 Term Loan Commitment which
shall be on the Closing Date. The aggregate principal amount of Term Loans
borrowed by the Borrowers on the Closing Date must be $150,000,000. Any amount
borrowed under this Section 2.1(a) and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.11 and 2.12, all amounts owed hereunder with
respect to the Tranche A Term Loans and the Tranche A-1 Term Loans shall be paid
in full no later than the Tranche A Term Loan Maturity Date and the Tranche A-1
Term Loan Maturity Date, respectively. Each Lender’s Tranche A Term Loan
Commitment and Tranche A-1 Term Loan Commitment shall terminate immediately and
without

-45-



--------------------------------------------------------------------------------



 



further action on the Closing Date after giving effect to the funding of such
Lender’s Tranche A Term Loan Commitment and Tranche A-1 Term Loan Commitment, if
any, on such date.
          (b) Borrowing Mechanics for Term Loans.
                    (i) The Applicable Borrower shall deliver to Administrative
Agent a fully executed Funding Notice no later than 11 a.m. (New York time) on
the Closing Date. Promptly upon receipt by Administrative Agent of such Funding
Notice, Administrative Agent shall notify each Lender of the proposed borrowing.
Administrative Agent and Lenders may act without liability upon the basis of
written, telecopied or telephonic notice believed by Administrative Agent in
good faith to be from the Applicable Borrower (or from any Authorized Officer
thereof designated in writing purportedly from the Applicable Borrower to
Administrative Agent). Administrative Agent and each Lender shall be entitled to
rely conclusively on any Authorized Officer’s authority to request a Term Loan
on behalf of the Applicable Borrower until Administrative Agent receives written
notice to the contrary. Administrative Agent and Lenders shall have no duty to
verify the authenticity of the signature appearing on any written Funding
Notice.
                    (ii) Each Lender shall make its Tranche A Term Loan and/or
Tranche A-1 Term Loan, as the case may be, available to Administrative Agent not
later than 12:00 p.m. (New York City time) on the Closing Date, by wire transfer
of same day funds in Dollars, to Administrative Agent’s Account. Upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of the Term Loans available to the
Applicable Borrower on the Closing Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Loans received by Administrative
Agent from Lenders with a Tranche Term Loan A Commitment or a Tranche A-1 Term
Loan Commitment, as applicable, to be credited to the account designated by the
Applicable Borrower in the Flow of Funds Agreement.
          2.2 Revolving Loans.
          (a) Revolving Commitment. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to Company in an aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, that after giving effect to the making
of any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed Availability at such time. Amounts borrowed pursuant to this
Section 2.2(a) may be repaid and reborrowed during the Revolving Commitment
Period. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.
          (b) Borrowing Mechanics for Revolving Loans.
                    (i) Revolving Loans that are Base Rate Loans shall be made
in an aggregate minimum amount of $1,000,000 and integral multiples of $500,000
in excess of

-46-



--------------------------------------------------------------------------------



 



that amount, and Revolving Loans that are LIBOR Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount.
                    (ii) Whenever Company desires that Lenders make Revolving
Loans, Company shall deliver to Borrowing Base Agent a fully executed and
delivered Funding Notice no later than 10:00 a.m. (New York City time) at least
three Business Days in advance of the proposed Credit Date in the case of a
LIBOR Rate Loan, and at least one Business Day in advance of the proposed Credit
Date in the case of a Revolving Loan that is a Base Rate Loan. Except as
otherwise provided herein, a Funding Notice for a Revolving Loan that is a LIBOR
Rate Loan shall be irrevocable when given, and Company shall be bound to make a
borrowing in accordance therewith. Borrowing Base Agent and Lenders may act
without liability upon the basis of written, telecopied or telephonic notice
believed by Borrowing Base Agent in good faith to be from Company (or from any
Authorized Officer thereof designated in writing purportedly from Company to
Borrowing Base Agent). Borrowing Base Agent and each Lender shall be entitled to
rely conclusively on any Authorized Officer’s authority to request a Revolving
Loan on behalf of Company until Borrowing Base Agent receives written notice to
the contrary. Borrowing Base Agent and Lenders shall have no duty to verify the
authenticity of the signature appearing on any written Funding Notice.
                    (iii) Notice of receipt of each Funding Notice in respect of
Revolving Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by Borrowing Base Agent to each applicable Lender with a Revolving Commitment by
telefacsimile with reasonable promptness, but (provided that Borrowing Base
Agent shall have received such notice by 10:00 a.m. (New York City time)) not
later than 2:00 p.m. (New York City time) on the same day as Borrowing Base
Agent’s receipt of such Notice from Company.
                    (iv) Each Lender shall make the amount of its Revolving Loan
available to Borrowing Base Agent not later than 12:00 p.m. (New York City time)
on the applicable Credit Date by wire transfer of same day funds in Dollars, to
Borrowing Base Agent’s Account. Except as provided herein, upon satisfaction or
waiver of the conditions precedent specified herein, Borrowing Base Agent shall
make the proceeds of such Revolving Loans available to Company on the applicable
Credit Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Revolving Loans received by Borrowing Base Agent from
Lenders to be credited to the account of Company or such other account as may be
designated in writing to Borrowing Base Agent by Company.
          2.3 Issuance of Letters of Credit and Purchase of Participations
Therein
          (a) Letters of Credit. During the Revolving Commitment Period, subject
to the terms and conditions hereof, Issuing Bank agrees to issue Letters of
Credit for the account of Company in the aggregate amount up to but not
exceeding the Letter of Credit Sublimit. Notwithstanding the foregoing, a Letter
of Credit shall be issued only if (and upon issuance Company shall be deemed to
represent and warrant that) (i) each Letter of Credit shall be denominated in
Dollars; (ii) the stated amount of each Letter of Credit shall not be less than
an amount acceptable to Issuing Bank; (iii) after giving effect to such
issuance, in no event shall the Total Utilization of Revolving Commitments
exceed Availability at such time; (iv) after giving

-47-



--------------------------------------------------------------------------------



 



effect to such issuance, in no event shall the Letter of Credit Usage exceed the
Letter of Credit Sublimit then in effect; (v) in no event shall any standby
Letter of Credit have an expiration date later than the earlier of (1) the date
that is thirty (30) days prior to the Revolving Commitment Termination Date, and
(2) the date which is one year from the date of issuance of such standby Letter
of Credit; and (vi) the aggregate number of Letters of Credit outstanding at
such time is not in excess of ten (10); provided, Issuing Bank shall not extend
any such Letter of Credit if it has received written notice that an Event of
Default has occurred and is continuing at the time Issuing Bank must elect to
allow such extension; provided, further, in the event a Funding Default exists,
Issuing Bank shall not be required to issue any Letter of Credit unless Issuing
Bank has entered into arrangements satisfactory to it and Company to eliminate
Issuing Bank’s risk with respect to the participation in Letters of Credit of
the Defaulting Lender, including by cash collateralizing such Defaulting
Lender’s Pro Rata Share of the Letter of Credit Usage.
          (b) Notice of Issuance. Whenever Company desires the issuance of a
Letter of Credit, it shall deliver to Borrowing Base Agent an Issuance Notice no
later than 12:00 p.m. (New York City time) at least three (3) Business Days, in
advance of the proposed date of issuance. Upon satisfaction or waiver of the
conditions set forth in Section 3.2, Issuing Bank shall issue the requested
Letter of Credit only in accordance with Issuing Bank’s standard operating
procedures. Upon the issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, Borrowing Base Agent shall promptly notify
each Lender of such issuance, which notice shall be accompanied by a copy of
such Letter of Credit or amendment or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.3(e).
          (c) Responsibility of Issuing Bank With Respect to Requests for
Drawings and Payments. In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, Issuing Bank shall be responsible
only to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether they appear on their face to be in
accordance with the terms and conditions of such Letter of Credit. As between
Company and Issuing Bank, Company assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting

-48-



--------------------------------------------------------------------------------



 



of, any of Issuing Bank’s rights or powers hereunder. Without limiting the
foregoing and in furtherance thereof, any action taken or omitted by Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of Issuing Bank to Company.
Notwithstanding anything to the contrary contained in this Section 2.3(c),
Company shall retain any and all rights it may have against Issuing Bank for any
liability arising solely out of the gross negligence or willful misconduct of
Issuing Bank.
          (d) Reimbursement by Company of Amounts Drawn or Paid Under Letters of
Credit. In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify Company and Borrowing Base Agent,
and Company shall reimburse Issuing Bank on or before the Business Day
immediately following the date on which such drawing under a Letter of Credit is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, that anything contained
herein to the contrary notwithstanding, (i) unless Company shall have notified
Borrowing Base Agent and Issuing Bank prior to 10:00 a.m. (New York City time)
on the date such drawing is honored that Company intends to reimburse Issuing
Bank for the amount of such honored drawing with funds other than the proceeds
of Revolving Loans, Company shall be deemed to have given a timely Funding
Notice to Borrowing Base Agent requesting Lenders to make Revolving Loans that
are Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to
the amount of such honored drawing, and (ii) notwithstanding any failure of any
condition specified in Section 3.2 to be satisfied, Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such honored drawing, the proceeds of which shall be applied directly by
Borrowing Base Agent to reimburse Issuing Bank for the amount of such honored
drawing; and provided further, if for any reason proceeds of Revolving Loans are
not received by Issuing Bank on the Reimbursement Date in an amount equal to the
amount of such honored drawing, Company shall reimburse Issuing Bank, on demand,
in an amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received. Nothing in this Section 2.3(d) shall be deemed to relieve any Lender
from its obligation to make Revolving Loans on the terms and conditions set
forth herein, and Company shall retain any and all rights it may have against
any Lender resulting from the failure of such Lender to make such Revolving
Loans under this Section 2.3(d).
          (e) Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Lender having a
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
unconditionally and irrevocably purchase, from Issuing Bank a participation in
such Letter of Credit and any drawings honored thereunder in an amount equal to
such Lender’s Pro Rata Share (with respect to the Revolving Commitments) of the
maximum amount which is or at any time may become available to be drawn
thereunder. In the event that Company shall fail for any reason to reimburse
Issuing Bank as provided in Section 2.3(d), Issuing Bank shall promptly notify
each Lender of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the Revolving Commitments. Each Lender shall make available to Issuing Bank
an amount equal to its respective participation, in Dollars and in same day
funds, at the office of Issuing Bank specified in such notice, not later than
12:00 p.m. (New York City time) on the first business day (under the laws of the
jurisdiction in which

-49-



--------------------------------------------------------------------------------



 



such office of Issuing Bank is located) after the date notified by Issuing Bank.
Each such Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. In the
event that any Lender fails to make available to Issuing Bank on such business
day the amount of such Lender’s participation in such Letter of Credit as
provided in this Section 2.3(e), Issuing Bank shall be entitled to recover such
amount on demand from such Lender together with interest thereon for three
(3) Business Days at the rate customarily used by Issuing Bank for the
correction of errors among banks and thereafter at the Base Rate. Nothing in
this Section 2.3(e) shall be deemed to prejudice the right of any Lender to
recover from Issuing Bank any amounts made available by such Lender to Issuing
Bank pursuant to this Section in the event that it is determined that the
payment with respect to a Letter of Credit in respect of which payment was made
by such Lender constituted gross negligence or willful misconduct on the part of
Issuing Bank. In the event Issuing Bank shall have been reimbursed by other
Lenders pursuant to this Section 2.3(e) for all or any portion of any drawing
honored by Issuing Bank under a Letter of Credit, such Issuing Bank shall
distribute to each Lender which has paid all amounts payable by it under this
Section 2.3(e) with respect to such honored drawing such Lender’s Pro Rata Share
of all payments subsequently received by Issuing Bank from Company in
reimbursement of such honored drawing when such payments are received. Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Appendix B or at such other address as such Lender may request.
          (f) Obligations Absolute. The obligation of Company to reimburse
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.3(d) and the
obligations of Lenders under Section 2.3(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set off, defense or other right which Company or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Company, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Company or one of its Subsidiaries
and the beneficiary for which any Letter of Credit was procured); (iii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit;
(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, the
foregoing shall not be construed to excuse the Issuing Bank from liabilities to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by Company to the extent

-50-



--------------------------------------------------------------------------------



 



permitted by applicable law) suffered by Company that are caused by Issuing
Bank’s gross negligence or willful misconduct of Issuing Bank in payment of the
applicable Letter of Credit under the circumstances in question.
          (g) Indemnification. Without duplication of any obligation of Company
under Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Company hereby agrees to protect, indemnify, pay and save harmless Issuing Bank,
Borrowing Base Agent and each Lender from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel and allocated costs of
internal counsel) which Issuing Bank may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit by
Issuing Bank, other than as a result of the gross negligence or willful
misconduct of Issuing Bank, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.
          2.4 Pro Rata Shares; Availability of Funds.
          (a) Pro Rata Shares. All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Term Loan Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.
          (b) Availability of Funds. Unless Borrowing Base Agent or
Administrative Agent, as applicable, shall have been notified by any Lender
prior to the applicable Credit Date that such Lender does not intend to make
available to Borrowing Base Agent or Administrative Agent, as applicable, the
amount of such Lender’s Loan requested on such Credit Date, Borrowing Base Agent
or Administrative Agent, as applicable, may assume that such Lender has made
such amount available to Borrowing Base Agent or Administrative Agent, as
applicable, on such Credit Date and Borrowing Base Agent or Administrative
Agent, as applicable, may, in its reasonable discretion, but shall not be
obligated to, make available to the Applicable Borrower a corresponding amount
on such Credit Date. If such corresponding amount is not in fact made available
to Borrowing Base Agent or Administrative Agent, as applicable, by such Lender,
Borrowing Base Agent or Administrative Agent, as applicable, shall be entitled
to recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Borrowing Base Agent or Administrative Agent, as applicable, at the
customary rate set by Borrowing Base Agent and Administrative Agent, as
applicable, for the correction of errors among banks for three (3) Business Days
and thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Borrowing Base Agent’s or Administrative Agent’s, as
applicable, demand therefor, Borrowing Base Agent or Administrative Agent, as
applicable, shall promptly notify the Applicable Borrower and the Applicable
Borrower shall immediately pay such corresponding amount to Borrowing Base Agent
or Administrative Agent, as applicable, together with interest thereon, for each
day from such Credit Date until the date such amount is paid to Borrowing Base
Agent or Administrative Agent, as applicable, at the rate payable hereunder for

-51-



--------------------------------------------------------------------------------



 



Base Rate Loans. Nothing in this Section 2.4(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by such Lender hereunder.
          2.5 Use of Proceeds. The proceeds of the Tranche A Term Loans and the
Revolving Loans, if any, made on the Closing Date shall be applied by Company to
(i) repay the Existing Indebtedness, (ii) finance the general corporate purposes
of the Company and its Subsidiaries (including the payment of those items
specified in the Flow of Funds Agreement), and (iii) pay fees and expenses
associated with the transactions contemplated by this Agreement and the
refinancing of the Existing Indebtedness. The proceeds of the Tranche A-1 Term
Loans shall be applied by SPV to finance the acquisition by SPV of $40 million
of Panel Inventory in accordance with the terms of the Panel Deposit Agreements.
The proceeds of the Revolving Loans, and the Letters of Credit made after the
Closing Date shall be applied by Company for working capital and general
corporate purposes of Company and its Subsidiaries; provided, that (i) in no
event shall the proceeds of any Revolving Loans be used to make or facilitate
any Investment or Restricted Junior Payment not otherwise permitted hereunder;
and (ii) in the event that the Credit Parties desire to purchase any Panel
Inventory with the proceeds of any Revolving Loans, the proceeds of any such
Loans shall be loaned by Company to SPV, and such Panel Inventory shall be
purchased solely by SPV. No portion of the proceeds of any Credit Extension
shall be used in any manner that causes or might cause such Credit Extension or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act.
          2.6 Evidence of Debt; Register; Lenders’ Books and Records; Notes.
          (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of the
Applicable Borrower to such Lender, including the amounts of the Loans made by
it and each repayment and prepayment in respect thereof. Any such recordation
shall be conclusive and binding on the Applicable Borrower, absent manifest
error; provided, that the failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s Commitments or the Applicable
Borrower’s Obligations in respect of any applicable Loans; and provided further
that, in the event of any inconsistency between the Registers and any Lender’s
records, the recordations in the Register shall govern.
          (b)Register. Borrowing Base Agent shall maintain at its Principal
Office a register for the recordation of the names and addresses of Lenders and
the Revolving Commitments and Revolving Loans of each Lender from time to time
(the “Revolving Loan Register” ). Administrative Agent shall maintain at its
Principal Office a register for the recordation of the names and addresses of
Lenders and the Tranche A Term Loans and Tranche A-1 Term Loans of each Lender
from time to time (the “Term Loan Register” and together with the Revolving Loan
Register, collectively, the “Registers”). The Registers shall be available for
inspection by Borrowers or any Lender at any reasonable time and from time to
time upon reasonable prior notice. Borrowing Base Agent shall record in the
Revolving Loan Register the Revolving Commitments and the Revolving Loans, and
each repayment or

-52-



--------------------------------------------------------------------------------



 



prepayment in respect of the principal amount of the Revolving Loans, and any
such recordation shall be conclusive and binding on Borrower and each Lender,
absent manifest error; provided, that failure to make any such recordation, or
any error in such recordation, shall not affect any Lender’s Revolving
Commitments or any Borrower’s Obligations in respect of any Revolving Loan.
Company hereby designates the entity serving as Borrowing Base Agent to serve as
Company’s agent solely for purposes of maintaining the Revolving Loan Register
as provided in this Section 2.6, and Company hereby agrees that, to the extent
such entity serves in such capacity, the entity serving as Borrowing Base Agent
and its officers, directors, employees, agents and affiliates shall constitute
“Indemnitees”. Administrative Agent shall record in the Term Loan Register the
Tranche A Term Loan Commitments, the Tranche A-1 Term Loan Commitments, the
Tranche A Term Loans and the Tranche A-1 Term Loans, and each repayment or
prepayment in respect of the principal amount of the Tranche A Term Loans and
the Tranche A-1 Term Loans, and any such recordation shall be conclusive and
binding on the Applicable Borrower and each Lender, absent manifest error;
provided, that failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Tranche A Term Loan Commitments or
Tranche A-1 Term Loan Commitments or the Applicable Borrower’s Obligations in
respect of any Tranche A Term Loan or Tranche A-1 Term Loan, as applicable. Each
Borrower hereby designates the entity serving as Administrative Agent to serve
as such Borrower’s agent solely for purposes of maintaining the Term Loan
Register as provided in this Section 2.6, and each Borrower hereby agrees that,
to the extent such entity serves in such capacity, the entity serving as
Administrative Agent and its officers, directors, employees, agents and
affiliates shall constitute “Indemnitees”.
          (c) Notes. If so requested by any Lender by written notice to the
Applicable Borrower (with a copy to Administrative Agent and the Borrowing Base
Agent) at least two (2) Business Days prior to the Closing Date, or at any time
thereafter, the Applicable Borrower shall execute and deliver to such Lender
(and/or, if applicable and if so specified in such notice, to any Person who is
an assignee of such Lender pursuant to Section 10.6) on the Closing Date (or, if
such notice is delivered after the Closing Date, promptly after the Applicable
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Tranche A Term Loan, Tranche A-1 Term Loan, or Revolving Loan, as the case may
be.
          2.7 Interest on Loans.
          (a) Except as otherwise set forth herein, each Class of Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
                    (i) if a Base Rate Loan, at the Base Rate plus the
Applicable Margin; or
                    (ii) if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus
the Applicable Margin.
          (b) The basis for determining the rate of interest with respect to any
Loan, and the Interest Period with respect to any LIBOR Rate Loan, shall be
selected by the Applicable Borrower and notified to Borrowing Base Agent,
Administrative Agent and Lenders pursuant to

-53-



--------------------------------------------------------------------------------



 



the applicable Funding Notice or Conversion/Continuation Notice, as the case may
be. If on any day a Loan is outstanding with respect to which a Funding Notice
or Conversion/Continuation Notice has not been delivered to Borrowing Base Agent
and Administrative Agent, as applicable, in accordance with the terms hereof
specifying the applicable basis for determining the rate of interest, then for
that day such Loan shall be a Base Rate Loan.
          (c) In connection with LIBOR Rate Loans there shall be no more than
(i) in the case of Tranche A Term Loans, two (2) Interest Periods outstanding at
any time, (ii) in the case of Tranche A-1 Term Loans, two (2) Interest Periods
outstanding at any time, and (iii) in the case of Revolving Loans, two
(2) Interest Periods outstanding at any time. In the event the Applicable
Borrower fails to specify between a Base Rate Loan or a LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a LIBOR Rate Loan) will be automatically converted into a Base
Rate Loan on the last day of the then current Interest Period for such Loan (or
if outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event the Applicable Borrower fails
to specify an Interest Period for any LIBOR Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, the Applicable Borrower shall be
deemed to have selected an Interest Period of one month. As soon as practicable
after 10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Borrowing Base Agent or Administrative Agent, as applicable, shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) the interest rate that shall apply to the LIBOR Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to the Applicable Borrower and each applicable
Lender.
          (d) Interest payable pursuant to Section 2.7(a) shall be computed on
the basis of a 360 day year with respect to LIBOR Rate Loans and 365/66 day year
with respect to Base Rate Loans, in each case for the actual number of days
elapsed in the period during which it accrues. In computing interest on any
Loan, the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a LIBOR Rate Loan, the date of conversion of such LIBOR Rate Loan to such
Base Rate Loan, as the case may be, shall be included, and the date of payment
of such Loan or the expiration date of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted to a LIBOR Rate Loan,
the date of conversion of such Base Rate Loan to such LIBOR Rate Loan, as the
case may be, shall be excluded; provided, that if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on that Loan.
          (e) Except as otherwise set forth herein, interest on each Loan shall
be payable in arrears (i) on and to each Interest Payment Date applicable to
that Loan; (ii) upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity.

-54-



--------------------------------------------------------------------------------



 



          2.8 Conversion/Continuation.
               (a) Subject to Section 2.17 and so long as no Default or Event of
Default shall have occurred and then be continuing, the Applicable Borrower
shall have the option:
                    (i) to convert at any time all or any part of any Term Loan
or Revolving Loan equal to $1,000,000 and integral multiples of $500,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided,
that a LIBOR Rate Loan may only be converted on the expiration of the Interest
Period applicable to such LIBOR Rate Loan unless the Applicable Borrower shall
pay all amounts due under Section 2.17 in connection with any such conversion;
or
                    (ii) upon the expiration of any Interest Period applicable
to any LIBOR Rate Loan, to continue all or any portion of such Loan equal to
$1,000,000 and integral multiples of $500,000 in excess of that amount as a
LIBOR Rate Loan.
               (b) The Applicable Borrower shall deliver a
Conversion/Continuation Notice to Borrowing Base Agent and Administrative Agent
no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three (3) Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a LIBOR Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable on and
after the related Interest Rate Determination Date, and the Applicable Borrower
shall be bound to effect a conversion or continuation in accordance therewith.
          2.9 Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the principal amount of all Loans outstanding and, to
the extent permitted by applicable law, any interest payments on the Loans or
any fees or other amounts owed hereunder, shall thereafter bear interest
(including post petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is two
percent (2%) per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is two percent (2%) per annum in excess of
the interest rate otherwise payable hereunder for Base Rate Loans); provided,
that in the case of LIBOR Rate Loans, upon the expiration of the Interest Period
in effect at the time any such increase in interest rate is effective such LIBOR
Rate Loans shall thereupon become Base Rate Loans and shall thereafter bear
interest payable upon demand at a rate which is two percent (2%) per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans.
Payment or acceptance of the increased rates of interest provided for in this
Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of any Agent, Borrowing Base Agent or any Lender.
          2.10 Fees.
               (a) (i) Company agrees to pay to Borrowing Base Agent for the
ratable benefit of Lenders having Revolving Exposure letter of credit fees equal
to (1) the interest rate

-55-



--------------------------------------------------------------------------------



 



applicable to Revolving Loans that are LIBOR Rate Loans (including both the
Adjusted LIBOR Rate (determined for an Interest Period of one month as of the
first Business Day of such month) and the Applicable Margin components thereof
and after giving effect to any Default Rate of interest that may be payable
thereon at such time under Section 2.9), times (2) the average aggregate daily
maximum amount available to be drawn under all Letters of Credit (regardless of
whether any conditions for drawing could then be met and determined as of the
close of business on any date of determination); and
                    (ii) All fees referred to in this Section 2.10(a) shall be
paid to an account designed by Borrowing Base Agent and upon receipt, Borrowing
Base Agent shall promptly distribute to each applicable Lender its Pro Rata
Share thereof.
               (b) Company agrees to pay directly to Issuing Bank, for its own
account, such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.
               (c) Company agrees to pay directly to Borrowing Base Agent, for
its own account (as reimbursement of fees and expenses paid by Borrowing Base
Agent to the Issuing Bank) the fees and expenses relating to such documentary
and processing charges for any issuance, amendment, transfer or payment of a
Letter of Credit as are in accordance with Issuing Bank’s standard schedule for
such charges and as in effect at the time of such issuance, amendment, transfer
or payment, as the case may be.
               (d) All fees referred to in Sections 2.10(a), 2.10(b) and 2.10(c)
shall be calculated on the basis of a 360 day year and the actual number of days
elapsed and shall be payable monthly in arrears on the last day of each month
during the Revolving Commitment Period (provided, that the fees referred to in
Sections 2.10(b) and 2.10(c) shall continue to be paid at anytime Letters of
Credit are issued and outstanding), commencing on the first such date to occur
after the Closing Date, and on the Revolving Commitment Termination Date.
               (e) In addition to the foregoing fees, Company agrees to pay to
Agents all fees specified in the Fee Letter in the amounts and at the times
specified therein and to Agents such other fees in the amounts and at the times
separately agreed upon.
          2.11 Scheduled Payments/Commitment Reductions.
               (a) The aggregate unpaid principal amount of the Tranche A Term
Loans and the Tranche A-1 Term Loans, together with all other amounts owed
hereunder with respect thereto, shall be paid in full no later than the Tranche
A Term Loan Maturity Date and the Tranche A-1 Term Loan Maturity Date,
respectively.
               (b) The Revolving Commitments shall be reduced in connection with
any voluntary or mandatory reductions of the Revolving Commitments in accordance
with Sections 2.11, 2.12, and 2.13, as applicable, and shall be terminated on
the Revolving Commitment Termination Date, and all other amounts owed hereunder
with respect thereto shall, in any event, be paid in full no later than the
Revolving Commitment Termination Date.

-56-



--------------------------------------------------------------------------------



 



          2.12 Voluntary Prepayments/Commitment Reductions.
               (a) Voluntary Prepayments.
                    (i) Subject to Sections 2.12(a)(iii) and 2.17(c) and the
terms of the Fee Letter, any time and from time to time:
                         (1) with respect to Base Rate Loans, the Applicable
Borrower may prepay any such Loans on any Business Day in whole or in part, in
an aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount; and
                         (2) with respect to LIBOR Rate Loans, the Applicable
Borrower may prepay any such Loans on any Business Day in whole or in part
(together with any amounts due pursuant to Section 2.17(c)) in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount.
                    (ii) All such prepayments shall be made:
                         (1) upon not less than one Business Day’s prior written
or telephonic notice in the case of Base Rate Loans; and
                         (2) upon not less than three (3) Business Days’ prior
written or telephonic notice in the case of LIBOR Rate Loans,
in each case given to Borrowing Base Agent or Administrative Agent, as
applicable, by 12:00 p.m. (New York City time) on the date required and, if
given by telephone, promptly confirmed in writing to Borrowing Base Agent and
Administrative Agent, as applicable, (and Borrowing Base Agent and
Administrative Agent, as applicable, will promptly transmit such telephonic or
original notice for Term Loans or Revolving Loans, as the case may be, by
telefacsimile or telephone to each Lender). Upon the giving of any such notice,
the principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein.
                    (iii) Notwithstanding anything to the contrary contained
herein, no Term Loan may be voluntarily prepaid at any time when any Revolving
Loans are outstanding.
               (b) Voluntary Commitment Reductions.
                    (i) Subject to the terms of the Fee Letter, any time and
from time to time, Company may, upon not less than three (3) Business Days’
prior written or telephonic notice confirmed in writing to Borrowing Base Agent
and Administrative Agent (which original written or telephonic notice Borrowing
Base Agent and Administrative Agent will promptly transmit by telefacsimile or
telephone to each applicable Lender), at any time and from time to time
terminate in whole or permanently reduce in part the Revolving Commitments in an
amount up to the amount by which the Revolving Commitments exceed the Total

-57-



--------------------------------------------------------------------------------



 



Utilization of Revolving Commitments at the time of such proposed termination or
reduction; provided, that any such partial reduction of the Revolving
Commitments shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of that amount.
                    (ii) Company’s notice to Borrowing Base Agent and
Administrative Agent shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Revolving Commitments shall be effective on the
date specified in Company’s notice and shall reduce the Revolving Commitment of
each Lender proportionately to its Pro Rata Share thereof.
          2.13 Mandatory Prepayments/Commitment Reductions.
               (a) Asset Sales. No later than the first Business Day following
the date of receipt by Company or any of its Subsidiaries of any Net Asset Sale
Proceeds, the Applicable Borrower shall prepay the Loans as set forth in
Section 2.14(b) in an aggregate amount equal to such Net Asset Sale Proceeds;
provided, that (i) so long as no Default or Event of Default shall have occurred
and be continuing, and (ii) to the extent that aggregate Net Asset Sale Proceeds
from the Closing Date through the applicable date of determination do not exceed
$250,000, the Applicable Borrower shall have the option, directly or through one
or more of its Subsidiaries, to invest Net Asset Sale Proceeds within one
hundred eighty (180) days of receipt thereof in long term productive assets of
the general type used in the business of Company and its Subsidiaries; so long
as (x) such assets shall be subject to the First Priority Lien in favor of the
Collateral Agent and (y) the Applicable Borrower delivers to the Collateral
Agent, concurrently with or prior to the Asset Sale, a certificate of an
Authorized Officer of the Applicable Borrower stating that such Net Asset Sale
Proceeds will be used in compliance with this Section 2.13(a); provided further,
that pending any such investment all such Net Asset Sale Proceeds shall be
applied to prepay Revolving Loans to the extent outstanding (without a reduction
in Revolving Commitments).
               (b) Insurance/Condemnation Proceeds. No later than the first
Business Day following the date of receipt by Company or any of its
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, the Applicable Borrower shall prepay the Loans
as set forth in Section 2.14(b) in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided, (i) so long as no Default or Event of
Default shall have occurred and be continuing, and (ii) to the extent that
aggregate Net Insurance/Condemnation Proceeds from the Closing Date through the
applicable date of determination do not exceed $250,000, the Applicable Borrower
shall have the option, directly or through one or more of its Subsidiaries to
invest such Net Insurance/Condemnation Proceeds within one hundred eighty
(180) days of receipt thereof in long term productive assets of the general type
used in the business of Company and its Subsidiaries, which investment may
include the repair, restoration or replacement of the applicable assets thereof,
so long as (x) such assets shall be subject to the First Priority Lien in favor
of the Collateral Agent and (y) the Applicable Borrower delivers to the
Collateral Agent, concurrently with or prior to the receipt of such Net
Insurance/Condemnation Proceeds, a certificate of an Authorized Officer of the
Applicable Borrower stating that such Net Insurance/Condemnation Proceeds will
be used in compliance with this Section 2.13(b); provided further, that pending
any such investment all

-58-



--------------------------------------------------------------------------------



 



such Net Insurance/Condemnation Proceeds, as the case may be, shall be applied
to prepay Revolving Loans to the extent outstanding (without a reduction in
Revolving Commitments).
               (c) Issuance of Equity Securities. On the date of receipt by
Company of any Cash proceeds from a capital contribution to, or the issuance of
any Capital Stock of, Company or any of its Subsidiaries (other than capital
contributions from, and issuances of any Capital Stock to, those persons
disclosed in writing to the Administrative Agent prior to the Closing Date),
Company shall prepay the Loans as set forth in Section 2.14(b) in an aggregate
amount equal to twenty-five percent (25%) of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.
               (d) Issuance of Debt. On the date of receipt by Company or any of
its Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Company or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1(a)-(n)), the Applicable
Borrower shall prepay the Loans as set forth in Section 2.14(b) in an aggregate
amount equal to one hundred percent (100%) of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.
               (e) Consolidated Excess Cash Flow. In the event that there shall
be Consolidated Excess Cash Flow for any Fiscal Year (commencing with Fiscal
Year ending June 30, 2008), Company shall, no later than ninety (90) days after
the end of such Fiscal Year, prepay the Loans as set forth in Section 2.14(b) in
an aggregate amount equal to fifty percent (50.0%) of such Consolidated Excess
Cash Flow.
               (f) Extraordinary Receipts. No later than the first Business Day
following the date of receipt by Company or any of its Subsidiaries of any
Extraordinary Receipts, the Applicable Borrower shall prepay the Loans as set
forth in Section 2.14(b) in an aggregate amount equal to such Extraordinary
Receipts.
               (g) Loans. Company shall from time to time prepay the Loans to
the extent necessary so that the Total Utilization of Revolving Commitments plus
the aggregate outstanding principal amount of the Term Loans shall not at any
time exceed the Borrowing Base then in effect (or, in the case of the period
from the Closing Date until the date that is the 90th day following the Closing
Date, an amount equal to $150,000,000 plus the amount, if any, by which the
Borrowing Base exceeds $150,000,000); provided, that all such prepayments shall
be applied, to the extent applicable, first, to the principal amount of
Revolving Loans outstanding at such time, second, to provide cash collateral in
respect of the Obligations, to be held as security for Borrower’s reimbursement
Obligations in respect of the outstanding Letters of Credit under arrangements
reasonably acceptable to Borrowing Base Agent, equal to one hundred and five
percent (105%) of the Letter of Credit Usage at any time prior to the stated
expiry of all outstanding Letters of Credit, and third, to the principal amount
of the Term Loans outstanding at such time.

-59-



--------------------------------------------------------------------------------



 



               (h) Term Loans. The Applicable Borrowers shall immediately prepay
the outstanding principal amount of the Term Loans pursuant to Section 2.15(h)
in the event that the Revolving Commitments are terminated for any reason.
               (i) Proceeds from Factor. Any funds received by Borrowing Base
Agent from (i) Factor, pursuant to the Factoring Agreement, or (ii) in
connection with any receivables management agreement or other similar
arrangement that Credit Parties may enter into from time to time, shall be
applied to reduce the Revolving Loans on a daily basis; provided, that if an
Event of Default shall have occurred and be continuing, such funds shall be
applied pursuant to Section 2.15(h).
               (j) Prepayment Certificate. Concurrently with any prepayment of
the Loans and/or reduction of the Revolving Commitments pursuant to
Sections 2.13(a)-(h), Borrowers shall deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the calculation of the amount
of the applicable net proceeds, Consolidated Excess Cash Flow or other
applicable financial tests or proceeds giving rise to the prepayment, as the
case may be. In the event that Company or any of its Subsidiaries shall
subsequently determine that the actual amount received exceeded the amount set
forth in such certificate, the Applicable Borrower shall promptly make an
additional prepayment of the Loans and/or the Revolving Commitments shall be
permanently reduced in an amount equal to such excess, and Borrowers shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.
          2.14 Application of Prepayments/Reductions.
               (a) Application of Voluntary Prepayments of Loans. Any prepayment
of any Revolving Loan pursuant to Section 2.12 shall be applied to repay
outstanding Revolving Loans to the full extent thereof. Any voluntary prepayment
of any Term Loan pursuant to Section 2.12 shall be applied to repay outstanding
Term Loans on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof); provided, however, that no Term Loan may be
voluntarily prepaid at any time when any Revolving Loans are outstanding.
               (b) Application of Mandatory Prepayments.
                    (i) So long as no Default or Event of Default has occurred
and is continuing, any mandatory prepayment of any Loan pursuant to
Section 2.13(a) and (b) shall be applied as follows:
(w) if such proceeds are with respect to Eligible Inventory, Eligible Accounts,
Eligible Foreign Accounts or Eligible Panel Inventory (collectively, “Borrowing
Base Assets”), then such proceeds shall be applied,
     first, to prepay principal of the Revolving Loans;
     second, to prepay principal of the Term Loans (on a pro rata basis); and

-60-



--------------------------------------------------------------------------------



 



     third, to any other Obligations then outstanding;
(x) if such proceeds are with respect to any Collateral other than Borrowing
Base Assets, then such proceeds shall be applied,
     first, to prepay principal of the Revolving Loans; provided, that the
Borrowing Base Agent imposes a permanent block against the Borrowing Base, in
each case, on a dollar-for-dollar basis with such prepayment;
     second, to prepay principal of the Term Loans (on a pro rata basis); and
     third, to any other Obligations then outstanding;
(z) if such proceeds are with respect to both (1) Borrowing Base Assets and
(2) other Collateral, then such proceeds shall be applied,
     first, to prepay principal of the Revolving Loans; provided, that the
Borrowing Base Agent imposes a permanent block against the Borrowing Base in an
amount equal to the amount of such prepayment that is in excess of the Revolving
Loans supported by such Borrowing Base Assets determined using the advance rates
under the Borrowing Base against such Borrowing Base Assets (determined at the
time of such sale or other disposition or event resulting in such insurance
proceeds);
     second, to prepay principal of the Term Loans (on a pro rata basis);
     third, to prepay principal of the Revolving Loans; and
     fourth, to any other Obligations then outstanding,
                    (ii) So long as no Event of Default has occurred and is
continuing, any mandatory prepayment of any Loan pursuant to Sections 2.13(c)
through (h) shall be applied as follows:
     first, to prepay principal of the Revolving Loans; provided, that the
Borrowing Base Agent imposes a permanent block against the Borrowing Base, in
each case, on a dollar-for-dollar basis with such prepayment;
     second, to prepay principal of the Term Loans (on a pro rata basis); and
     third, to any other Obligations then outstanding.
                    (iii) If an Event of Default has occurred and is continuing,
all payments shall be applied pursuant to Section 2.15(h). Nothing contained
herein shall modify the provisions of Section 2.15(b) or the Fee Letter
regarding the requirement that all prepayments be accompanied by accrued
interest and fees on the principal amount being prepaid

-61-



--------------------------------------------------------------------------------



 



to the date of such prepayment and any amount required pursuant to the terms of
the Fee Letter, or any requirement otherwise contained herein to pay all other
amounts as the same become due and payable.
               (c) Waiver of Certain Prepayments. Anything contained herein to
the contrary notwithstanding, in the event any Borrower is required to make any
mandatory or elects to make a voluntary prepayment (a “Waivable Prepayment”) of
the Term Loans, not less than three (3) Business Days prior to the date (the
“Prepayment Date”) on which the Applicable Borrower is required to make such
Waivable Prepayment, the Applicable Borrower shall notify Administrative Agent
of the amount of such prepayment, and Administrative Agent will promptly
thereafter notify each Lender holding an outstanding Term Loan of the amount of
such Lender’s Pro Rata Share of such Waivable Prepayment and such Lender’s
option to refuse such amount (the “Refusal Option”). Each such Lender may
exercise the Refusal Option by giving written notice to the Applicable Borrower
and Administrative Agent of its election to do so on or before the first
Business Day prior to the Prepayment Date (it being understood that any Lender
which does not notify the Applicable Borrower and Administrative Agent of its
election to exercise its Refusal Option on or before the first Business Day
prior to the Prepayment Date shall be deemed to have elected, as of such date,
not to exercise such Refusal Option). On the Prepayment Date, the Applicable
Borrower shall pay to Administrative Agent the amount of the Waivable
Prepayment, which amount shall be applied (i) in an amount equal to that portion
of the Waivable Prepayment payable pro rata to those Lenders that have elected
not to exercise the Refusal Option, to prepay the Term Loans of such Lenders,
and (ii) to the extent of any excess, to the Applicable Borrower for working
capital and general corporate purposes.
               (d) Application of Prepayments of Loans to Base Rate Loans and
LIBOR Rate Loans. Considering each Class of Loans being prepaid separately, any
prepayment thereof shall be applied first to Base Rate Loans to the full extent
thereof before application to LIBOR Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by the Applicable
Borrower pursuant to Section 2.17(c).
          2.15 General Provisions Regarding Payments.
               (a) All payments by any Credit Party of principal, interest, fees
and other Obligations shall be made in Dollars in same day funds, without,
recoupment, setoff, counterclaim or other defense free of any restriction or
condition, and delivered to Borrowing Base Agent (with respect to Revolving
Loans) and Administrative Agent (with respect to Term Loans) not later than
12:00 p.m. (New York City time) on the date due to Borrowing Base Agent’s
Account or Administrative Agent’s Account, as applicable, for the account of
Lenders; funds received by Borrowing Base Agent or Administrative Agent, as
applicable, after that time on such due date shall be deemed to have been paid
on the next Business Day.
               (b) All payments in respect of the principal amount of any Loan
(other than voluntary prepayments of Revolving Loans) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid, and
all commitment fees and other amounts (including those amounts specified in the
Fee Letter) payable with respect to the principal amount being repaid or
prepaid.

-62-



--------------------------------------------------------------------------------



 



               (c) Borrowing Base Agent or Administrative Agent, as applicable,
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Borrowing Base Agent or the Administrative Agent, as
applicable.
               (d) Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Borrowing Base Agent or Administrative Agent, as applicable, shall
give effect thereto in apportioning payments received thereafter.
               (e) Subject to the provisos set forth in the definition of
“Interest Period,” whenever any payment to be made hereunder shall be stated to
be due on a day that is not a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.
               (f) Company hereby authorizes Borrowing Base Agent to charge
Company’s accounts with Borrowing Base Agent or any of its Affiliates in order
to cause timely payment to be made to Borrowing Base Agent of all principal,
interest, fees and expenses with respect to the Revolving Loans due hereunder
(subject to sufficient funds being available in its accounts for that purpose).
The Lenders and the Borrower also hereby authorize the Borrowing Base Agent to,
and the Borrowing Base Agent may, from time to time, charge the Borrowing Base
Agent Loan Account of the Borrower with any amount due and payable by the
Borrower with respect to the Revolving Loans under any Credit Document. Each of
the Lenders and the Company agrees that the Borrowing Base Agent shall have the
right to make such charges whether or not any Default or Event of Default shall
have occurred and be continuing or whether any of the conditions precedent in
Section 3.2 have been satisfied. Any amount charged to the Borrowing Base Agent
Loan Account of the Company shall be deemed a Revolving Loan hereunder made by
the Lenders to the Company, funded by the Borrowing Base Agent on behalf of the
Lenders and subject to Section 2.2 of this Agreement. The Lenders and the
Company confirm that any charges which the Borrowing Base Agent may so make to
the Borrowing Base Agent Loan Account of the Company as herein provided will be
made as an accommodation to the Borrower and solely at the Borrowing Base
Agent’s discretion, provided that, in the absence of a continuing Event of
Default, the Borrowing Base Agent shall from time to time upon the request of
the Collateral Agent, charge the Borrowing Base Agent Loan Account of the
Company with any amount due and payable under any Credit Document. Each Borrower
hereby authorizes Administrative Agent to charge the Applicable Borrower’s
accounts with Administrative Agent or any of its Affiliates in order to cause
timely payment to be made to Administrative Agent of all principal, interest,
fees and expenses with respect to the Tranche A Term Loans, or the Tranche A-1
Term Loans, as the case may be, due hereunder (subject to sufficient funds being
available in its accounts for that purpose). The Lenders and each Borrower also
hereby authorize the Administrative Agent to, and the Administrative Agent may,
from time to time, charge the Administrative Agent Loan Account of the
Applicable Borrower with any amount due and payable by such Borrower with
respect to the Tranche A Term Loans or the Tranche A-1 Term

-63-



--------------------------------------------------------------------------------



 



Loans, as the case may be, under any Credit Document. Each of the Lenders and
each Borrower agrees that the Administrative Agent shall have the right to make
such charges whether or not any Default or Event of Default shall have occurred
and be continuing or whether any of the conditions precedent in Section 3.2 have
been satisfied. Any amount charged to the Administrative Agent Loan Account of
the Applicable Borrower shall be deemed an Obligation with respect to the
Tranche A Term Loan hereunder payable by the Company to the Lenders holding the
Tranche A Term Loans or with respect to the Tranche A-1 Term Loan hereunder
payable by the SPV to the Lenders holding the Tranche A-1 Term Loans, as the
case may be. The Lenders and each Borrower confirm that any charges which the
Administrative Agent may so make to the Administrative Agent Loan Account of the
Applicable Borrower as herein provided will be made as an accommodation to such
Borrower and solely at the Administrative Agent’s discretion, provided that the
Administrative Agent shall from time to time upon the request of the Collateral
Agent, charge the Administrative Agent Loan Account of the Applicable Borrower
with any amount due and payable under any Credit Document. Notwithstanding the
foregoing, the Administrative Agent shall be permitted to direct the Borrowing
Base Agent to, and so long as no Event of Default has occurred and is
continuing, the Borrowing Base Agent shall, charge the Borrowing Base Agent Loan
Account with any amount due and payable by the Applicable Borrower with respect
to the Tranche A Term Loans or the Tranche A-1 Term Loans, as the case may be,
under any Credit Document. Any amount charged to the Borrowing Base Agent Loan
Account of the Company pursuant to this Agreement shall be deemed a Revolving
Loan hereunder made by the Lenders to the Company, funded by the Borrowing Base
Agent on behalf of the Lenders and subject to Section 2.2 of this Agreement.
               (g) Borrowing Base Agent or Administrative Agent, as applicable,
shall deem any payment by or on behalf of any Credit Party hereunder that is not
made in same day funds prior to 12:00 p.m. (New York City time) to be a
non-conforming payment. Any such payment shall not be deemed to have been
received by Borrowing Base Agent or Administrative Agent, as applicable, until
the later of (i) the time such funds become available funds, and (ii) the
applicable next Business Day. Interest and Letter of Credit fees shall continue
to accrue on any principal or Letter of Credit outstanding as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Rate determined pursuant to
Section 2.9 from the date such amount was due and payable until the date such
amount is paid in full.
               (h) Notwithstanding anything to the contrary contained in this
Agreement or any other Credit Document, after the occurrence and during the
continuance of an Event of Default, the Borrowing Base Agent or the
Administrative Agent, as applicable, may, and upon the direction of the
Requisite Lenders shall, apply all payments in respect of any Obligations and
all proceeds of the Collateral, as follows:
                    (i) first, ratably to pay the Obligations in respect of any
fees (other than any prepayment fees), expense reimbursements, indemnities and
other amounts then due to the Agents and the Borrowing Base Agent until paid in
full;

-64-



--------------------------------------------------------------------------------



 



                    (ii) second, ratably to pay the Obligations in respect of
any fees (other than any prepayment fees), expense reimbursements and
indemnities then due to the Lenders until paid in full;
                    (iii) third, ratably to pay interest then due and payable in
respect of the Agent Advances until paid in full;
                    (iv) fourth, ratably to pay principal of the Agent Advances
then due and payable until paid in full;
                    (v) fifth, to pay interest due in respect of the Revolving
Loans until paid in full;
                    (vi) sixth, to pay principal of the Revolving Loans until
paid in full; provided, that (1) the Revolving Commitments are permanently
reduced or the Borrowing Base Agent imposes a permanent block thereon, and
(2) to the extent such payment constitutes the proceeds of Borrowing Base
Assets, the Borrowing Base Agent imposes a permanent block against the Borrowing
Base, in each case, on a dollar-for-dollar basis with such prepayment;
                    (vii) seventh, ratably to pay the Letter of Credit Usage
(or, to the extent such Obligations relate to Letters of Credit then
outstanding, to provide cash collateral in respect of such Obligations, to be
held as security for Borrower’s reimbursement Obligations in respect of such
Letters of Credit under arrangements reasonably acceptable to Borrowing Base
Agent, equal to one hundred and five percent (105%) of the Letter of Credit
Usage at any time prior to the stated expiry of all outstanding Letters of
Credit) until paid in full;
                    (viii) eighth, ratably to pay any prepayment fees then due
and payable;
                    (ix) ninth, ratably to pay interest due in respect of the
Term Loans until paid in full;
                    (x) tenth, ratably to pay principal of the Term Loans until
paid in full; and
                    (xi) eleventh, to the ratable payment of all other
Obligations then due and payable.
               (i) In each instance, so long as no Event of Default has occurred
and is continuing, Section 2.15(h) shall not be deemed to apply to any payment
by or on behalf of such Credit Party that is specified by such Credit Party to
the Borrowing Base Agent or the Administrative Agent, as applicable, to be for
the payment or prepayment of any Obligations then due and payable under any
provision of this Agreement.
               (j) For purposes of Section 2.15(h), “paid in full” with respect
to interest and fees shall include interest and fees accrued after the
commencement of any insolvency proceeding irrespective of whether a claim for
such interest and fees is allowable in such insolvency proceeding.

-65-



--------------------------------------------------------------------------------



 



               (k) In the event of a direct conflict between the priority
provisions of Section 2.15(h) and other provisions contained in any other Credit
Document, it is the intention of the parties hereto that both such priority
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of Section 2.15(h) shall control and govern.
          2.16 Ratable Sharing. Lenders hereby agree among themselves that,
except as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral,
and except as set forth in Section 2.15, if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of set
off or banker’s lien, by counterclaim or cross action or by the enforcement of
any right under the Credit Documents or otherwise, or as adequate protection of
a deposit treated as cash collateral under the Bankruptcy Code, receive payment
or reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of Letters of Credit, fees and other amounts then due
and owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender having Loans of the same Class in
respect of the Aggregate Amounts Due to such other Lender having Loans of the
same Class, then the Lender receiving such proportionately greater payment shall
(a) notify each Agent, Borrowing Base Agent and each other Lender of the receipt
of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of any Credit
Party or otherwise, those purchases to that extent shall be rescinded and the
purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Each Credit Party expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, set off or counterclaim with respect to any and all monies
owing by such Credit Party to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder.
          2.17 Making or Maintaining LIBOR Rate Loans.
               (a) Inability to Determine Applicable Interest Rate. In the event
that Borrowing Base Agent or Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any LIBOR Rate
Loans, that by reason of circumstances affecting the London interbank market
adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Rate Loans on the basis provided for in the definition
of Adjusted LIBOR Rate, Borrowing Base Agent or Administrative Agent shall on
such date give notice (by telefacsimile or by telephone confirmed in writing) to
Borrowers and each Lender of such determination, whereupon (i) no Loans may be
made as, or converted to, LIBOR Rate

-66-



--------------------------------------------------------------------------------



 



Loans until such time as Borrowing Base Agent or Administrative Agent notifies
Borrowers and Lenders that the circumstances giving rise to such notice no
longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by any Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by such Borrower.
               (b) Illegality or Impracticability of LIBOR Rate Loans. In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with each Borrower and Borrowing Base Agent or
Administrative Agent) that the making, maintaining or continuation of its LIBOR
Rate Loans (i) has become unlawful as a result of compliance by such Lender in
good faith with any law, treaty, governmental rule, regulation, guideline or
order (or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) has become impracticable, as a result
of contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by telefacsimile or by telephone confirmed
in writing) to each Borrower and Borrowing Base Agent or Administrative Agent of
such determination (which notice Borrowing Base Agent or Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, LIBOR Rate Loans
shall be suspended until such notice shall be withdrawn by the Affected Lender,
(2) to the extent such determination by the Affected Lender relates to a LIBOR
Rate Loan then being requested by any Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan, (3) the Affected Lender’s obligation to maintain its outstanding LIBOR
Rate Loans (the “Affected Loans”) shall be terminated at the earlier to occur of
the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination. The
Applicable Borrower shall pay accrued interest on the amount so converted and
all amounts due under Section 2.17(c) in accordance with the terms thereof due
to such conversion. Notwithstanding the foregoing, to the extent a determination
by an Affected Lender as described above relates to a LIBOR Rate Loan then being
requested by a Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, such Borrower shall have the option, subject to
the provisions of Section 2.17(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Borrowing Base Agent or
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Borrowing Base Agent or Administrative Agent shall promptly transmit to each
other Lender). Except as provided in the immediately preceding sentence, nothing
in this Section 2.17(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, LIBOR Rate
Loans in accordance with the terms hereof.
               (c) Compensation for Breakage or Non Commencement of Interest
Periods. The Applicable Borrower shall compensate each Lender, upon written
request by such Lender (which request shall set forth the basis for requesting
such amounts), for all reasonable losses,

-67-



--------------------------------------------------------------------------------



 



expenses and liabilities (including any interest paid or calculated to be due
and payable by such Lender to Lenders of funds borrowed by it to make or carry
its LIBOR Rate Loans and any loss, expense or liability sustained by such Lender
in connection with the liquidation or re employment of such funds but excluding
loss of anticipated profits) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender) a borrowing of any LIBOR Rate Loan
does not occur on a date specified therefor in a Funding Notice or a telephonic
request for borrowing, or a conversion to or continuation of any LIBOR Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its LIBOR Rate Loans
occurs on any day other than the last day of an Interest Period applicable to
that Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or (iii) if any prepayment of any of its LIBOR Rate Loans is not
made on any date specified in a notice of prepayment given by such Borrower.
               (d) Booking of LIBOR Rate Loans. Any Lender may make, carry or
transfer LIBOR Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
               (e) Assumptions Concerning Funding of LIBOR Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.17 and under
Section 2.18 shall be made as though such Lender had actually funded each of its
relevant LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted LIBOR Rate in an amount equal to the amount of such LIBOR Rate Loan and
having a maturity comparable to the relevant Interest Period and through the
transfer of such LIBOR deposit from an offshore office of such Lender to a
domestic office of such Lender in the United States of America; provided,
however, each Lender may fund each of its LIBOR Rate Loans in any manner it sees
fit and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this Section 2.17 and under Section 2.18.
          2.18 Increased Costs; Capital Adequacy; Reserves on LIBOR Rate Loans.
               (a) Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.19 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
Issuing Bank for purposes of this Section 2.18(a)) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi Governmental Authority (whether or not having the force of law):
(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than any Tax on the overall net income of such Lender) with respect
to this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or

-68-



--------------------------------------------------------------------------------



 



other reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to LIBOR Rate Loans that are
reflected in the definition of Adjusted LIBOR Rate); or (iii) imposes any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable lending office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making or maintaining Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, the Applicable
Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its reasonable discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to the
Applicable Borrower (with a copy to Borrowing Base Agent and Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this
Section 2.18(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
               (b) Capital Adequacy Adjustment. In the event that any Lender
(which term shall include Issuing Bank for purposes of this Section 2.18(b))
shall have determined that the adoption, effectiveness, phase in or
applicability after the Closing Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Revolving
Commitments or Letters of Credit, or participations therein or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender or such controlling corporation could have achieved but
for such adoption, effectiveness, phase in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within
five Business Days after receipt by the Applicable Borrower from such Lender of
the statement referred to in the next sentence, the Applicable Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such controlling corporation on an after tax basis for such reduction.
Such Lender shall deliver to the Applicable Borrower (with a copy to Borrowing
Base Agent and Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to
Lender under this Section 2.18(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

-69-



--------------------------------------------------------------------------------



 



          2.19 Taxes; Withholding, etc.
               (a) Payments to Be Free and Clear. All sums payable by any Credit
Party hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of any Credit Party or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment.
               (b) Withholding of Taxes. If any Credit Party or any other Person
is required by law to make any deduction or withholding on account of any Tax
from any sum paid or payable under any of the Credit Documents: (i) the
Applicable Borrower shall notify Borrowing Base Agent and Administrative Agent
of any such requirement or any change in any such requirement as soon as Company
or any of its Subsidiaries becomes aware of it; (ii) Company shall pay any such
Tax before the date on which penalties attach thereto, such payment to be made
(if the liability to pay is imposed on any Credit Party) for its own account or
(if that liability is imposed on Borrowing Base Agent, Administrative Agent or
such Lender, as the case may be) on behalf of and in the name of Borrowing Base
Agent, Administrative Agent or such Lender; (iii) the sum payable by such Credit
Party in respect of which the relevant deduction, withholding or payment, is
required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment of all Taxes, Borrowing Base
Agent, Administrative Agent or such Lender (which term shall include Issuing
Bank for purposes of this Section 2.19(b)), as the case may be, and each of
their Tax Related Persons receives on the due date and retains a net sum equal
to what it would have received and retained had no such deduction, withholding
or payment been required or made; and (iv) within thirty (30) days after making
any such deduction or withholding, and within thirty (30) days after the due
date of payment of any Tax which it is required by clause (ii) above to pay, the
Applicable Borrower shall deliver to Borrowing Base Agent and Administrative
Agent evidence satisfactory to the other affected parties of such deduction,
withholding and payment and of the remittance thereof to the relevant taxing or
other authority.
               (c) Other Taxes. In addition, the Credit Parties shall pay all
Other Taxes to the relevant Governmental Authorities in accordance with
applicable law. The Credit Parties shall deliver to Borrowing Base Agent
official receipts or other evidence of such payment reasonably satisfactory to
Borrowing Base Agent in respect of any Taxes or Other Taxes payable hereunder
promptly after payment of such Taxes or Other Taxes.
               (d) Indemnification. The Credit Parties shall indemnify each
Agent, Borrowing Base Agent and each Lender (which term shall include Issuing
Bank for purposes of this Section 2.19(d)) within ten (10) days after written
demand therefor, for the full amount of any Taxes paid or incurred by such
Agent, Borrowing Base Agent or such Lender or their respective Tax Related
Persons, as the case may be, relating to, arising out of, or in connection with
any Credit Document or any payment or transaction contemplated hereby or
thereby, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided, however, that the Credit
Parties shall not be required to indemnify the Agents, Borrowing Base Agent,
Lenders and Participants for any Taxes that

-70-



--------------------------------------------------------------------------------



 



would be excluded from a gross-up under Section 2.19(b) or to the extent such
Taxes are covered by Sections 2.19(b) or (c). Such indemnification shall be made
on an after-Tax basis, such that after all required deductions and payments of
all Taxes (including income Taxes and deductions applicable to amounts payable
under this Section 2.19(d)) and payment of all reasonable expenses, the Agents,
the Borrowing Base Agent, the Lenders and each of their respective Tax Related
Persons receives and retains an amount equal to the sum it would have received
and retained had it not paid or incurred or been subject to such Taxes. A
certificate from the relevant Lender or Agent, setting forth in reasonable
detail the basis and calculation of such Taxes shall be conclusive, absent
manifest error.
               (e) Evidence of Exemption From U.S. Withholding Tax.
                    (i) Each Lender (which term shall include Issuing Bank for
purposes of this Section 2.19(e)) that is not a United States Person (as such
term is defined in Section 7701(a)(30) of the Internal Revenue Code) for U.S.
Federal income tax purposes (a “Non-U.S. Lender”) shall deliver to Borrowing
Base Agent and Administrative Agent for transmission to the Applicable Borrower,
on or prior to the Closing Date (in the case of each Lender listed on the
signature pages hereof on the Closing Date) or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender (in the case of each
other Lender), and at such other times as may be necessary in the determination
of the Applicable Borrower or Borrowing Base Agent or Administrative Agent (each
in the reasonable exercise of its discretion), (i) two original copies of
Internal Revenue Service Form W-8BEN, W-8IMY or W-8ECI (or any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by the Applicable Borrower to establish that such Lender is not subject to
deduction or withholding of United States Federal income tax with respect to any
payments to such Lender of principal, interest, fees or other amounts payable
under any of the Credit Documents or is subject to deduction or withholding at a
reduced rate, or (ii) if such Lender is not a "bank” or other Person described
in Section 881(c)(3) of the Internal Revenue Code and cannot deliver Internal
Revenue Service Form W-8ECI pursuant to clause (i) above, a Certificate
Regarding Non Bank Status together with two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by the Applicable Borrower to
establish that such Lender is not subject to deduction or withholding of United
States Federal income tax with respect to any payments to such Lender of
interest payable under any of the Credit Documents. Each Lender required to
deliver any forms, certificates or other evidence with respect to United States
Federal income tax withholding matters pursuant to this Section 2.19(e) hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Borrowing Base Agent and Administrative Agent for transmission to the Applicable
Borrower two new original copies of Internal Revenue Service Form W-8BEN, W-8IMY
or W-8ECI, or a Certificate Regarding Non Bank Status and two original copies of
Internal Revenue Service Form W-8BEN (or any successor form), as the case may
be, properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by the Applicable Borrower to confirm or establish that such Lender is not
subject to deduction or withholding of United States Federal income tax with
respect to payments to such Lender under the Credit Documents

-71-



--------------------------------------------------------------------------------



 



or is subject to deduction or withholding at a reduced rate, or notify Borrowing
Base Agent, Administrative Agent and the Applicable Borrower of its inability to
deliver any such forms, certificates or other evidence. Nothing in this
Section 2.19 shall be construed to require a Lender, Agent, Participant or
Issuing Bank to provide any forms or documentation that it is not legally
entitled to provide.
                    (ii) Each Lender (which term shall include Issuing Bank for
purposes of this Section 2.19(e)) that is a United States person (as such term
is defined in Section 7701(a)(30) of the Internal Revenue Code) for U.S. Federal
income tax purposes (a “U.S. Lender”) shall deliver to Administrative agent for
transmission to the Applicable Borrower, on or prior to the Closing Date (in the
case of each Lender listed on the signature pages hereof on the Closing Date) or
on or prior to the date of the Assignment Agreement pursuant to which it becomes
a Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of the Applicable Borrower or Administrative
Agent (each in the reasonable exercise of its discretion), two original copies
of Internal Revenue Service Form W-9 (or any successor forms), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by the
Applicable Borrower to establish that such Lender is not subject to backup
withholding under Section 3406 of the Internal Revenue Code with respect to any
payments to such Lender of principal, interest, fees or other amounts payable
under any of the Credit documents.
                    (iii) No Borrower shall be required to indemnify any Lender,
or pay any additional amounts to any Lender, in respect of United States Federal
withholding tax pursuant to Section 2.19(b)(iii) to the extent that:
                         (A) the obligation to withhold amounts with respect to
United States Federal withholding tax existed on the date such Non-U.S. Lender
first became a party to this Agreement or to an applicable Assignment Agreement;
provided, however, that this clause (iii) shall not apply to a Lender which was
an Eligible Assignee to the extent the indemnity payment or additional amounts
such Non-U.S. Lender would be entitled to receive (without regard to this clause
(iii)) do not exceed the indemnity payment or additional amounts that the person
making the assignment to such Non-U.S. Lender would have been entitled to
receive in the absence of such assignment,
                         (B) the obligation to pay such additional amounts would
not have arisen but for a failure by such Non-U.S. Lender or U.S. Lender to
comply with Section 2.19(e)(i) or Section 2.19(e)(ii) above, as applicable,
provided, that if any Lender hereunder shall have satisfied the requirements of
Section 2.19(e)(i) or Section 2.19(e)(ii) above on the Closing Date or on the
date of the Assignment Agreement pursuant to which it became a Lender, as
applicable, nothing in Section 2.19(e)(iii) shall relieve any Borrower of its
obligation to pay any additional amounts pursuant to this Section 2.19 in the
event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender is not subject to withholding or backup
withholding as described herein, or

-72-



--------------------------------------------------------------------------------



 



               (C) the obligation to pay such additional amounts would not have
risen but for the fact that such Non-U.S. Lender becomes a bank or any other
person described in Section 871(h)(3)(B) or Section 881(c)(3) (or any successor
provisions) of the Internal Revenue Code on any date after such Non-U.S. Lender
becomes a party to this Agreement.
          2.20 Obligation to Mitigate. Each Lender (which term shall include
Issuing Bank for purposes of this Section 2.20) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.17, 2.18 or 2.19, it will, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.17, 2.18
or 2.19 would be materially reduced and if, as determined by such Lender in its
reasonable discretion, the making, issuing, funding or maintaining of such
Revolving Commitments, Loans or Letters of Credit through such other office or
in accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, that such Lender will not be obligated to
utilize such other office pursuant to this Section 2.20 unless the Applicable
Borrower agrees to pay all costs and expenses incurred by such Lender as a
result of utilizing such other office as described above. A certificate as to
the amount of any such expenses payable by the Applicable Borrower pursuant to
this Section 2.20 (setting forth in reasonable detail the basis for requesting
such amount) submitted by such Lender to the Applicable Borrower (with a copy to
Borrowing Base Agent and Administrative Agent) shall be conclusive absent
manifest error.
          2.21 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender other than at the direction or
request of any regulatory agency or authority defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan, Tranche A
Term Loan or its portion of any unreimbursed payment under Section 2.3(e) (in
each case, a “Defaulted Loan”), then (a) during any Default Period with respect
to such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, any payment
with respect to the Revolving Loans or Term Loans shall, if Borrowing Base Agent
or Administrative Agent so directs at the time of making such payment, be
applied to the Revolving Loans or Term Loans of other Lenders as if such
Defaulting Lender had no Revolving Loans or Term Loans outstanding and the
Revolving Exposure and the outstanding Term Loan Loans of such Defaulting Lender
were zero, it being understood and agreed that the Applicable Borrower shall be
entitled to retain any portion of any mandatory payment of the Revolving Loans
or Term Loans that is not paid to such Defaulting Lender solely as a result of
the operation of the provisions of this clause (b); (c) such Defaulting Lender’s
Revolving Commitment and outstanding Revolving Loans and such Defaulting
Lender’s Pro Rata Share of the Letter of

-73-



--------------------------------------------------------------------------------



 



Credit Usage shall be excluded for purposes of calculating the Revolving
Commitment fee payable to Lenders in respect of any day during any Default
Period with respect to such Defaulting Lender, and such Defaulting Lender shall
not be entitled to receive any Revolving Commitment fee pursuant to Section 2.10
with respect to such Defaulting Lender’s Revolving Commitment in respect of any
Default Period with respect to such Defaulting Lender; and (d) the Total
Utilization of Revolving Commitments as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender. No Revolving Commitment, Tranche A Term Loan Commitment or
Tranche A-1 Term Loan Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.21,
performance by any Credit Party of its obligations hereunder and the other
Credit Documents shall not be excused or otherwise modified as a result of any
Funding Default or the operation of this Section 2.21. The rights and remedies
against a Defaulting Lender under this Section 2.21 are in addition to other
rights and remedies which the Credit Parties may have against such Defaulting
Lender with respect to any Funding Default and which Borrowing Base Agent,
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default.
          2.22 Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased Cost Lender”) shall give notice to the Borrowers that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.17, 2.18 or 2.19, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after any Borrower’s request for such withdrawal; or
(b) (i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after any Borrower’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Administrative Agent and
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased Cost
Lender, Defaulting Lender or Non Consenting Lender (the “Terminated Lender”),
Administrative Agent may (which, in the case of an Increased-Cost Lender, only
after receiving written request from any Borrower to remove such Increased-Cost
Lender), by giving written notice to each Borrower and any Terminated Lender of
its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and
its Revolving Commitments, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and Terminated Lender shall pay any fees payable thereunder in connection with
such assignment; provided, that, (1) on the date of such assignment, the
Replacement Lender shall pay to Terminated Lender an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Terminated Lender, (B) an amount equal to all
unreimbursed drawings that have been funded by such Terminated Lender, together
with all then unpaid interest with respect thereto at such time and (C) an
amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.10; (2) on the date of such assignment,
the Applicable Borrower shall pay any amounts payable to such

-74-



--------------------------------------------------------------------------------



 



Terminated Lender pursuant to Section 2.17, 2.18 or 2.19; and (3) in the event
such Terminated Lender is a Non Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non Consenting Lender; provided, Administrative Agent
may not make such election with respect to any Terminated Lender that is (or
whose Affiliate is) also an Issuing Bank unless, prior to the effectiveness of
such election, Administrative Agent shall have caused each outstanding Letter of
Credit issued thereby to be cancelled. Upon the prepayment of all amounts owing
to any Terminated Lender and the termination of such Terminated Lender’s
Revolving Commitments, if any, such Terminated Lender shall no longer constitute
a “Lender” for purposes hereof; provided, that any rights of such Terminated
Lender to indemnification hereunder shall survive as to such Terminated Lender.
     SECTION 3. CONDITIONS PRECEDENT
          3.1 Closing Date. The obligation of each Lender to make any Loan or
Administrative Agent to procure any Letter of Credit on the Closing Date is
subject to the satisfaction, or waiver in accordance with Section 10.5, of the
following conditions on or before the Closing Date:
               (a) Credit Documents. Administrative Agent shall have received
sufficient copies of each Credit Document originally executed and delivered by
each applicable Credit Party for each Lender, which Credit Documents shall be
reasonably satisfactory in form and substance to the Agents and the Lenders, and
each of the conditions precedent contained therein shall have been satisfied in
a manner satisfactory to the Agents and the Lenders.
               (b) Organizational Documents; Incumbency. Administrative Agent
shall have received (i) sufficient copies of each Organizational Document of
each Credit Party, as applicable, and, to the extent applicable, certified as of
a recent date by the appropriate governmental official, for each Lender, each
dated the Closing Date or a recent date prior thereto; (ii) signature and
incumbency certificates of the officers of such Person executing the Credit
Documents to which it is a party; (iii) resolutions of the Board of Directors or
similar governing body of each Credit Party and documents evidencing all other
required corporate action, if any, in each case, approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (iv) a good standing certificate (or the non-U.S. equivalent thereof)
from the applicable Governmental Authority of each Credit Party’s jurisdiction
of incorporation, organization or formation and in each jurisdiction in which it
is qualified as a foreign corporation or other entity to do business, each dated
a recent date prior to the Closing Date; and (v) such other documents as
Administrative Agent may reasonably request.
               (c) Organizational and Capital Structure. The organizational
structure and capital structure of Company and its Subsidiaries shall be as set
forth on Schedule 4.1.
               (d) Existing Indebtedness. On or prior to the Closing Date,
Company shall have delivered to Administrative Agent and Lenders copies of all
documents related to all

-75-



--------------------------------------------------------------------------------



 



Existing Indebtedness. On the Closing Date, Company and its Subsidiaries shall
have (i) repaid in full all Existing Indebtedness under the Existing Credit
Documents, (ii) terminated any commitments to lend or make other extensions of
credit thereunder, (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Existing Indebtedness or
other obligations of Company and its Subsidiaries under the Existing Credit
Documents on the Closing Date and with respect to the foregoing, Agents shall
have received satisfactory evidence that all obligations under the Existing
Indebtedness (other than Indebtedness constituting Indebtedness permitted under
Section 6.01) have been paid in full and satisfied, all commitments thereunder
have terminated, all promissory notes issued thereunder have been cancelled and
all Liens in respect thereof have been released, and (iv) made arrangements
satisfactory to Administrative Agent with respect to the cancellation of any
letters of credit outstanding thereunder or the issuance of Letters of Credit to
support the obligations of Company and its Subsidiaries with respect thereto.
               (e) Transaction Costs. On or prior to the Closing Date, Company
shall have delivered to Administrative Agent its reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).
               (f) Governmental Authorizations and Consents. Each Credit Party
shall have obtained all Governmental Authorizations and all consents of other
Persons, in each case that are necessary or advisable in connection with the
transactions contemplated by the Credit Documents and each of the foregoing
shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents and no action, request for
stay, petition for review or rehearing, reconsideration, or appeal with respect
to any of the foregoing shall be pending, and the time for any applicable agency
to take action to set aside its consent on its own motion shall have expired.
               (g) Contractor Documents. The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Agents, copies of
each Contractor Document, accompanied by a certificate of an Authorized Officer
of each Credit Party, certifying that (i) each such Contractor Document (A) is a
true and correct copy thereof, and (B) is in full force and effect, and (ii) no
default, event of default, termination event, or similar event has occurred and
is continuing under any Contractor Document.
               (h) Personal Property Collateral. In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the personal property Collateral, Collateral Agent
shall have received the following:
                    (i) evidence satisfactory to Collateral Agent of the
compliance by each Credit Party of their obligations under the Pledge and
Security Agreement and the other Collateral Documents (including their
obligations to execute and deliver UCC financing statements, originals of
securities and share certificates, instruments and chattel paper, accompanied by
appropriate instruments of transfer executed in blank, and any agreements
governing deposit and/or securities accounts as provided therein);

-76-



--------------------------------------------------------------------------------



 



                    (ii) A completed Collateral Questionnaire dated the Closing
Date and executed by an Authorized Officer of Company, together with all
attachments contemplated thereby, including (A) certified copies of uniform
commercial code requests for information, or a similar search report certified
by a party acceptable to Agents, dated a date reasonably near to the Closing
Date, listing all effective financing statements which name Company or any of
its Subsidiaries (under their present names or under any previous names used
within five (5) years prior to the date hereof, including in each case, trade or
business names) as debtors and which are filed in the jurisdictions in which
filings are to be made pursuant to the Collateral Documents, together with
(i) copies of such financing statements, and (ii) executed Uniform Commercial
Code (Form UCC-3) Termination Statements, if any, necessary to release all Liens
and other rights of any Person in any Collateral described in the Collateral
Documents previously granted by any Person (other than Liens permitted by
Section 6.2) and (B) any documents (including, without limitation, financing
statements, amendments to financing statements and assignments of financing
statements, stock powers executed in blank and any endorsements) reasonably
required to be provided in connection with the Collateral Documents to create,
in favor of the Collateral Agent (for and on behalf of the Secured Parties), a
perfected security interest in the Collateral thereunder shall have been
delivered to the Collateral Agent in a proper form for filing in each office in
each jurisdiction listed in Schedule V of the Pledge and Security Agreement, or
other office, as the case may be;
                    (iii) opinions of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) with respect to the creation and perfection of
the security interests in favor of Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which any Credit
Party or any personal property Collateral is located as Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Collateral Agent;
                    (iv) evidence that (i) a Slavenburg registration has been
made with the Hong Kong Companies Registry, and (ii) SCHOT has acknowledged
receipt of a notice of charge and agreed to make all payments with respect to
Accounts due and owing to Credit Parties directly to a blocked account under the
control of the Collateral Agent or its sub-agent;
                    (v) evidence, in form and substance reasonably satisfactory
to Administrative Agent, that the Panel Deposit will be applied by the Panel
Manufacturer exclusively towards the purchase price of Panel Inventory, or will
be returned to SPV upon request by SPV; and
                    (vi) evidence that each Credit Party shall have taken or
caused to be taken any other action, executed and delivered or caused to be
executed and delivered any other agreement, document and instrument (including
without limitation, (i) Landlord Collateral Access Agreements, Bailee’s Letters
and/or similar collateral access agreements executed by the landlord of each
Leasehold Property and by the applicable Credit Party, (ii) Contractor
Agreements, (iii) Panel Deposit Agreements and (iv) any intercompany notes
evidencing Indebtedness permitted to be incurred pursuant to Section 6.1(b)) and
made or caused to be made any other filing and recording (other than as set
forth herein) reasonably required by Collateral Agent.

-77-



--------------------------------------------------------------------------------



 



               (i) Financial Statements; Projections. Lenders shall have
received from Company (i) the Historical Financial Statements described in
Section 4.7 hereof and (ii) the Projections described in Section 4.8 hereof, in
each case, certified as of the Closing Date as true and correct copies by the
chief financial officer of Company and as complying with the applicable
representations and warranties set forth in Sections 4.7 and 4.8, respectively.
               (j) Evidence of Insurance. Collateral Agent shall have received a
certificate from each Credit Party’s insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, together with endorsements naming the
Collateral Agent, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 5.5, in each case, in
form and substance reasonably satisfactory to the Collateral Agent.
               (k) Opinions of Counsel to Credit Parties. Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of (i) Greenberg Traurig, LLP, counsel for Credit
Parties and (ii) other opinions from local and foreign counsel for Credit
Parties, each dated as of the Closing Date and covering such matters as
Administrative Agent may reasonably request and otherwise in form and substance
reasonably satisfactory to Administrative Agent (and each Credit Party hereby
instructs such counsel to deliver such opinions to Agents, Borrowing Base Agent
and Lenders).
               (l) Fees. Company shall have paid to Administrative Agent the
fees payable on the Closing Date referred to in the Fee Letter.
               (m) Solvency Certificate. On the Closing Date, Administrative
Agent shall have received a Solvency Certificate from Company dated as of the
Closing Date and addressed to Administrative Agent and Lenders, and in form,
scope and substance reasonably satisfactory to Administrative Agent, with
appropriate attachments and demonstrating that after giving effect to the making
of the Loans, the issuance of the Letters of Credit and the refinancing the
Existing Indebtedness contemplated by this Agreement to occur on the Closing
Date, Company and its Subsidiaries are and will be Solvent.
               (n) Closing Date Certificate. Company shall have delivered to
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.
               (o) Closing Date. Lenders shall have made the Tranche A Term
Loans to Company and the Tranche A-1 Term Loans to SPV, in each case, on or
before October 31, 2007.
               (p) No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent,
singly or in the aggregate, materially impairs the making of the Loans, the
issuance of the Letters of Credit, the refinancing of the Existing Indebtedness,
or any of the other transactions contemplated by the Credit Documents, or that
could have a Material Adverse Effect.
               (q) Due Diligence. The Agents and Borrowing Base Agent shall have
completed their business, legal and collateral due diligence with respect to
each Credit Party and the results thereof shall be acceptable to the Agents and
the Borrowing Base Agent, in their

-78-



--------------------------------------------------------------------------------



 



reasonable discretion. Without limiting the foregoing, the Collateral Agent
shall have received a collateral audit and appraisals, in each case, the results
thereof shall be acceptable to the Collateral Agent, in its reasonable
discretion. Other than changes occurring in the ordinary course of business, no
information or materials are or should have been available to Company or any of
its Subsidiaries as of the Closing Date that are materially inconsistent with
the material previously provided to Administrative Agent for its due diligence
review of Company and its Subsidiaries.
               (r) No Material Adverse Change. Since June 30, 2007, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.
               (s) Completion of Proceedings. All partnership, corporate and
other proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative
Agent, and such counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.
               (t) Service of Process. On the Closing Date, Administrative Agent
shall have received evidence that each Credit Party has appointed an agent in
New York City for the purpose of service of process in New York City and such
agent shall agree in writing to give Administrative Agent notice of any
resignation of such service agent or other termination of the agency
relationship.
               (u) Cash Management. Other than those depository account, blocked
account, lockbox account and similar agreements and other documents permitted to
be delivered on a post-closing basis pursuant to Section 5.15(b), the Agents and
Borrowing Base Agent shall have received such depository account, blocked
account, lockbox account and similar agreements and other documents, each in
form and substance satisfactory to the Agents and the Borrowing Base Agent, as
the Agents and the Borrowing Base Agent may request with respect to the cash
management system of Company and its Subsidiaries and Agents and Borrowing Base
Agent shall be satisfied in their reasonable discretion with the cash management
system of Company and its Subsidiaries.
               (v) Intercompany Subordination Agreement. The Agents shall have
received, in form and substance reasonably satisfactory to Agents, a copy of the
Intercompany Subordination Agreement, duly executed by each Credit Party.
               (w) Funds Flow Agreement. The Agents shall have received the Flow
of Funds Agreement duly executed by each Credit Party, each Agent and any other
person party thereto.
               (x) Factoring Arrangements. The Agents shall have received (i) a
copy of the Factoring Agreement, as amended as of the Closing Date, in form and
substance reasonably acceptable to the Agents, certified as a true and correct
copy thereof by an Authorized Officer of

-79-



--------------------------------------------------------------------------------



 



each Credit Party; and (ii) the Factoring Assignment Agreement, duly executed by
the Factor and the Collateral Agent.
               (y) Further Documentation. Agents shall have received, in form
and substance reasonably satisfactory to Agents, such other agreements,
instruments, approvals, opinions and other documents, as the Agents may
reasonably request, including, without limitation, the warrants, warrantholder
rights agreement and registration rights agreement required to be delivered to
Silver Point by the Company on the Closing Date.
               Each Lender, by delivering its signature page to this Agreement
and funding a Loan on the Closing Date, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other
document required to be approved by any Agent, Borrowing Base Agent, Requisite
Lenders or Lenders, as applicable on the Closing Date.
          3.2 Conditions to Each Credit Extension.
               (a) Conditions Precedent. The obligation of each Lender to make
any Loan, or Administrative Agent to procure any Letter of Credit, on any Credit
Date, including the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent:
                    (i) Borrowing Base Agent or Administrative Agent, as
applicable, shall have received a fully executed and delivered Funding Notice or
Issuance Notice, as the case may be, together with a Borrowing Base Certificate
as of such date; provided, that the Borrowing Base Certificate delivered on the
Closing Date may be based on the Credit Parties’ September 30, 2007 field audit;
                    (ii) after making the Credit Extensions requested on such
Credit Date, the Total Utilization of Revolving Commitments shall not exceed
Availability at such time;
                    (iii) as of such Credit Date, the representations and
warranties contained herein and in each other Credit Document, certificate or
other writing delivered to any Agent, Borrowing Base Agent or any Lender
pursuant hereto or thereto on or prior to the Credit Date shall be true and
correct in all material respects (to the extent not otherwise qualified by
materiality) on and as of that Credit Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (to the
extent not otherwise qualified by materiality) on and as of such earlier date;
                    (iv) as of such Credit Date, no event shall have occurred
and be continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default;
                    (v) since June 30, 2007, no event, circumstance or change
shall have occurred that has caused or evidences, either individually or in the
aggregate, a Material Adverse Effect, as determined by the Administrative Agent
in its reasonable business judgment;

-80-



--------------------------------------------------------------------------------



 



                    (vi) on or before the date of issuance of any Letter of
Credit, Administrative Agent shall have received all other information required
by the applicable Issuance Notice, and such other documents or information as
Issuing Bank may reasonably require in connection with the issuance of such
Letter of Credit;
                    (1) the Chief Financial Officer of the Company shall have
delivered an Officer’s Certificate representing and warranting and otherwise
demonstrating to the satisfaction of Administrative Agent that, as of such
Credit Date, Company reasonably expects, after giving effect to the proposed
borrowing and based upon good faith determinations and projections consistent
with the Financial Plan, to be in compliance with all operating and financial
covenants set forth in this Agreement as of the last day of each Fiscal Quarter
ending prior to the Maturity Date;
                    (2) as of such Credit Date, the Leverage Ratio determined as
of such date after giving effect to the contemplated Credit Extension shall not
exceed the maximum Leverage Ratio permitted as of the last day of the
immediately preceding Fiscal Quarter pursuant to Section 6.8;
                    (3) after giving effect to such Credit Extension the
aggregate Cash and Cash Equivalents of Company and its subsidiaries will not
exceed $5,000,000;
                    (4) the Credit Parties shall have paid all fees, costs and
expenses then payable by the Credit Parties pursuant to this Agreement and the
other Credit Documents, including, without limitation, the Fee Letter,
Section 2.10, and Section 10.2 hereof; and
                    (5) the making of such Loan or the issuance of such Letter
of Credit shall not contravene any law, rule or regulation applicable to any
Agent, Borrowing Base Agent, any Lender or any Issuing Bank.
Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender such request is warranted under the circumstances.
               (b) Notices. Any Notice shall be executed by an Authorized
Officer of the Applicable Borrower in a writing delivered to Administrative
Agent. In lieu of delivering a Notice, the Applicable Borrower may give
Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Letter of Credit, as the
case may be; provided, that each such notice shall be promptly confirmed in
writing by delivery of the applicable Notice to Administrative Agent on or
before the applicable date of borrowing, continuation/conversion or issuance.
Neither Administrative Agent nor any Lender shall incur any liability to any
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of such Borrower or for
otherwise acting in good faith.

-81-



--------------------------------------------------------------------------------



 



     SECTION 4. REPRESENTATIONS AND WARRANTIES
          In order to induce Lenders and Issuing Bank to enter into this
Agreement and to make each Credit Extension to be made thereby, each Credit
Party represents and warrants to each Lender and Issuing Bank, on the Closing
Date and on each Credit Date, that the following statements are true and correct
(it being understood and agreed that the representations and warranties made on
the Closing Date are deemed to be made concurrently with the consummation of the
transactions contemplated hereby, including the repayment of the Existing
Indebtedness):
          4.1 Organization; Requisite Power and Authority; Qualification. Each
of Company and its Subsidiaries (a) is duly organized, validly existing and in
good standing (or the non-U.S. equivalent thereof) under the laws of its
jurisdiction of organization as identified in Schedule 4.1, (b) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby and, in the case of Borrowers, to make the borrowings
hereunder, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations.
          4.2 Capital Stock and Ownership. The Capital Stock of each of Company
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non-assessable. Except as set forth on Schedule 4.2, as of the date
hereof, there is no existing option, warrant, call, right, commitment or other
agreement to which Company or any of its Subsidiaries is a party requiring, and
there is no membership interest or other Capital Stock of Company or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Company or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Company or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Company or any of its Subsidiaries. Schedule 4.2 sets forth a true, complete and
correct list as of the Closing Date, of the name of Company and each of its
Subsidiaries and indicates for each such Person its ownership (by holder and
percentage interest) and the type of entity of each of them, and the number and
class of authorized and issued Capital Stock of such Subsidiary. Except as set
forth on Schedule 4.2, as of the Closing Date, neither Company nor any of its
Subsidiaries has any equity investments in any other corporation or entity.
          4.3 Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.
          4.4 No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Company or any of its Subsidiaries, any of the Organizational
Documents of Company or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Company or any of
its Subsidiaries; (b) conflict with, result in a breach of or constitute (with
due notice or lapse of time

-82-



--------------------------------------------------------------------------------



 



or both) a default under any Contractual Obligation of Company or any of its
Subsidiaries; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Company or any of its Subsidiaries
(other than any Liens created under any of the Credit Documents in favor of
Collateral Agent, on behalf of Secured Parties); (d) result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties or (e) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of Company or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed in
writing to Lenders.
          4.5 Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date.
          4.6 Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability (whether enforcement is sought in equity or at law).
          4.7 Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year end adjustments. As of the Closing Date, neither
Company nor any of its Subsidiaries has any contingent liability or liability
for taxes, long term lease or unusual forward or long term commitment that is
not reflected in the Historical Financial Statements or the notes thereto and
which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Company
and any of its Subsidiaries taken as a whole. Since the date of the audited
Historical Financial Statements, no Internal Control Event has occurred.
          4.8 Projections. On and as of the Closing Date, the 26-week cash flow
projections of the Company and its Subsidiaries, and, commencing on the date of
delivery of the projections of the Company required to be delivered pursuant to
Section 5.20 (collectively, the “Projections") are based on good faith estimates
and assumptions made by the management of Company and as of the Closing Date,
management of Company believed that the Projections were reasonable and
attainable, which projected financial statements shall be updated from time to
time pursuant to Section 5.1(i). Such Projections, as so updated, shall be
believed by Company at the time furnished to be reasonable, shall have been
prepared on a reasonable basis and in good faith by Company, and shall have been
based on assumptions believed by Company to be reasonable at

-83-



--------------------------------------------------------------------------------



 



the time made and upon the best information then reasonably available to
Company, and Company shall not be aware of any facts or information that would
lead it to believe that such projections, as so updated, are incorrect or
misleading in any material respect.
          4.9 No Material Adverse Change. Since June 30, 2007, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
          4.10 No Restricted Junior Payments. Since June 30, 2007, neither
Company nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted pursuant to Section 6.4.
          4.11 Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that (a) relate to any Credit Document or the
transactions contemplated hereby or thereby or (b) could reasonably be expected
to have a Material Adverse Effect. Neither Company nor any of its Subsidiaries
(a) is in violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any Federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          4.12 Payment of Taxes and Other Amounts. Except as otherwise permitted
under Section 5.3, all tax returns and reports of Company and its Subsidiaries
required to be filed by any of them have been timely filed, and all taxes shown
on such tax returns to be due and payable and all assessments, fees and other
governmental charges upon Company and its Subsidiaries and upon their respective
properties, assets, income, businesses and franchises which are due and payable
have been paid when due and payable. No Credit Party knows of no proposed tax
assessment against Company or any of its Subsidiaries which is not being
actively contested by Company or such Subsidiary in good faith and by
appropriate proceedings; provided, that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor. Company and its Subsidiaries have paid in full all
sums owing or claimed for labor, materials, supplies, personal property, and
services of every kind and character used, furnished or installed in or on any
Real Estate Asset that are now due and owing and no claim for same exists or
will be permitted to be created, except such claims as may arise in the ordinary
course of business and that are not yet past due.
          4.13 Properties.
               (a) Title. Each of Company and its Subsidiaries has (i) good,
sufficient, marketable and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (iii) good and valid title to (in the case of
all other personal property), all of their respective properties and assets
reflected in their respective Historical Financial Statements referred to in
Section 4.7 and

-84-



--------------------------------------------------------------------------------



 



in the most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.8. All such properties and assets are in working order and condition,
ordinary wear and tear excepted, and except as permitted by this Agreement, all
such properties and assets are free and clear of Liens.
               (b) Real Estate. As of the Closing Date, Schedule 4.13 contains a
true, accurate and complete list of (i) all Real Estate Assets, and (ii) all
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Estate Asset of any Credit Party, regardless of whether such Credit
Party is the landlord or tenant (whether directly or as an assignee or successor
in interest) under such lease, sublease or assignment, and the termination date
and annual base rent under each of them. Each agreement listed in clause (ii) of
the immediately preceding sentence is in full force and effect and no default
has occurred and is continuing thereunder. Each such agreement constitutes the
legally valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles. To the best knowledge of each Credit Party, no other party
to any such agreement is in default of its obligations thereunder, and no Credit
Party (or any other party to any such agreement) has at any time delivered or
received any notice of default which remains uncured under any such Lease and,
as of the Closing Date, no event has occurred which, with the giving of notice
or the passage of time or both, would constitute a default under any such
agreement.
          4.14 Environmental Matters. Neither Company nor any of its
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Company nor
any of its Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law. There are and, to
each of Company’ and its Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against Company or any of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. To the best knowledge of Company and
each of its Subsidiaries following due inquiry, no Environmental Claims have
been asserted against any facilities that may have received Hazardous Materials
generated by Company, any of its Subsidiaries or any predecessor in interest.
Neither Company nor any of its Subsidiaries nor, to the best of any Credit
Party’s knowledge, following due inquiry, any predecessor of Company or any of
its Subsidiaries has filed any notice under any Environmental Law indicating
past or present treatment of Hazardous Materials at any Facility, and none of
Company’ or any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of Hazardous Materials, as
defined under or used in 40 C.F.R. Parts 260 270 or any state equivalent.
Compliance with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws, including all necessary permits or
authorizations that are required under Environmental Laws to operate the
facilities, assets and business of Company or

-85-



--------------------------------------------------------------------------------



 



any of its Subsidiaries, could not be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect. No event or condition has
occurred or is occurring with respect to Company or any of its Subsidiaries
relating to any Environmental Law, any Release of Hazardous Materials, or any
Hazardous Materials Activity which individually or in the aggregate has had, or
could reasonably be expected to have, a Material Adverse Effect.
          4.15 No Defaults. Neither Company nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect. No Default has occurred and is continuing.
          4.16 Material Contracts. Schedule 4.16 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date. All
such Material Contracts, together with any updates provided pursuant to
Section 5.1(1), are in full force and effect and no defaults currently exist
thereunder (other than as described in Schedule 4.16 or in such updates). Each
Panel Deposit Agreement and Contractor Agreement delivered to the Administrative
Agent is in full force and effect and no defaults currently exist thereunder.
          4.17 Governmental Regulation. Neither Company nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other Federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Neither
Company nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.
          4.18 Margin Stock. Neither Company nor any of its Subsidiaries is
engaged in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of the proceeds of the Loans made to such
Credit Party will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.
          4.19 Employee Matters. Except as provided on Schedule 4.19, neither
Company nor any of its Subsidiaries is a party to or has any obligation under
any collective bargaining agreements. Neither Company nor any of its
Subsidiaries has been or is engaged in any unfair labor practice that could
reasonably be expected to have a Material Adverse Effect. There has been and is
(a) no unfair labor practice charge or complaint pending against Company or any
of its Subsidiaries, or to the best knowledge of Company and each of its
Subsidiaries, following due inquiry, threatened against any of them before the
National Labor Relations Board or any other Governmental Authority and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement or similar agreement that is so pending against Company or
any of its Subsidiaries or to the best knowledge of Company and each of its
Subsidiaries following due inquiry, threatened against any of them, (b) no labor
dispute, strike, lockout, slowdown or work stoppage in existence or threatened
against, involving or affecting Company or any of its

-86-



--------------------------------------------------------------------------------



 



Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, (c) no labor union, labor organization, trade union, works council, or
group of employees of Company or any of its Subsidiaries has made a pending
demand for recognition or certification, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or threatened to be brought or filed with the National Labor
Relations Board or any other Governmental Authority, and (d) to the best
knowledge of Company and each of its Subsidiaries following due inquiry, no
union representation question existing with respect to any of the employees of
Company or any of its Subsidiaries and, to the best knowledge of Company and
each of its Subsidiaries following due inquiry, no labor union organizing
activity with respect to any employees of Company or any of its Subsidiaries
that is taking place, except (with respect to any matter specified in clause
(a), (b), (c), or (d) above, either individually or in the aggregate) such as is
not reasonably likely to have a Material Adverse Effect.
          4.20 Employee Benefit Plans. Company, each of its Subsidiaries and
each of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan. Each Employee Benefit Plan which is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status. Neither Company nor any of its Subsidiaries,
nor any of their ERISA Affiliates maintains or contributes to any Pension Plan
that is subject to Title IV of ERISA (or the non-U.S. equivalent thereof) or to
any Multiemployer Plan, except as set forth on Schedule 4.20. No liability to
the PBGC (other than required premium payments), the U.S. Department of Labor
(or the non-U.S. equivalent thereof) or the Internal Revenue Service (or the
non-U.S. equivalent thereof) has been or is expected to be incurred by Company,
any of its Subsidiaries or any of their ERISA Affiliates with respect to any
Employee Benefit Plan. No ERISA Event has occurred or is reasonably expected to
occur. Except to the extent required under Section 4980B of the Internal Revenue
Code or similar state or foreign laws, or otherwise funded entirely by the
participants thereof, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of Company, any of its Subsidiaries or any of their respective
ERISA Affiliates. The present value of the aggregate benefit liabilities under
each Pension Plan sponsored, maintained or contributed to by Company, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan.
As of the most recent valuation date for each Multiemployer Plan, the potential
liability of Company, its Subsidiaries and their respective ERISA Affiliates for
a complete or partial withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 or Section 4205 of ERISA (or the non-U.S. equivalent
thereof)). Company, each of its Subsidiaries and each of their ERISA Affiliates
have complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in material “default” (as defined in
Section 4219(c)(5) of ERISA (or the non-U.S. equivalent thereof)) with respect
to payments to a Multiemployer Plan.

-87-



--------------------------------------------------------------------------------



 



          4.21 Certain Fees. Except to the extent included in the Flow of Funds
Agreement, no broker’s or finder’s fee or commission will be payable with
respect hereto or any of the transactions contemplated hereby.
          4.22 Solvency. Each Credit Party is and, upon the incurrence of any
Credit Extension by such Credit Party on any date on which this representation
and warranty is made, will be, Solvent.
          4.23 Intentionally Omitted.
          4.24 Compliance with Statutes, etc. Each of Company and its
Subsidiaries is in compliance with its organizational documents and all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and the ownership of its property (including compliance with all
applicable Environmental Laws, zoning, subdivision, construction, building and
land use laws and ordinances with respect to any Real Estate Asset or governing
its business and the requirements of any permits issued under such laws with
respect to any such Real Estate Asset or the operations of Company or any of its
Subsidiaries).
          4.25 Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document and none of the reports, financial statements
or other documents, certificates or written statements furnished to Lenders by
or on behalf of Company or any of its Subsidiaries for use in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact (known to Company or any of its
Subsidiaries, in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Company and its
Subsidiaries to be reasonable at the time made. There are no agreements,
instruments and corporate or other restrictions to which any Credit Party is
subject and there are no facts known (or which should upon the reasonable
exercise of diligence be known) to Company or any of its Subsidiaries (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.
          4.26 Terrorism Laws. Each Credit Party is in compliance, in all
material respects, with the Terrorism Laws. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
          4.27 Insurance. The properties of Company and each of its Subsidiaries
are adequately insured with financially sound and reputable insurers and in such
amounts, with such deductibles and covering such risks and otherwise on terms
and conditions as are customarily carried or maintained by Persons of
established reputation of similar size and engaged in similar businesses and
such insurance complies with the requirements of Section 5.5. Schedule 4.27 sets

-88-



--------------------------------------------------------------------------------



 



forth a list of all insurance maintained by or on behalf of the Credit Parties
and each of their Subsidiaries as of the Closing Date and, as of the Closing
Date, all premiums in respect of such insurance have been paid.
          4.28 Common Enterprise. The successful operation and condition of each
of the Credit Parties is dependent on the continued successful performance of
the functions of the group of the Credit Parties as a whole and the successful
operation of each of the Credit Parties is dependent on the successful
performance and operation of each other Credit Party. Each Credit Party expects
to derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Credit Parties
and (ii) the credit extended by the Lenders to the Credit Parties hereunder,
both in their separate capacities and as members of the group of companies. Each
Credit Party has determined that execution, delivery, and performance of this
Agreement and any other Credit Documents to be executed by such Credit Party is
within its purpose, will be of direct and indirect benefit to such Credit Party,
and is in its best interest.
          4.29 Security Interest in Collateral. The provisions of this Agreement
and the other Credit Documents create legal, valid and enforceable Liens on all
the Collateral in favor of the Collateral Agent, for the benefit of the
Collateral Agent and the Secured Parties, and such Liens constitute perfected
and continuing First Priority Liens on the Collateral, securing the Obligations,
enforceable against the applicable Credit Party and all third parties, except in
the case of (a) Permitted Liens, to the extent any such Permitted Liens would
have (and are permitted to have) priority over the Liens in favor of the
Collateral Agent pursuant to any applicable law, (b) Liens perfected only by
possession (including possession of any certificate of title) to the extent the
Collateral Agent has not obtained or does not maintain possession of such
Collateral and (c) Panel Deposits and Panel Inventory of SPV, to the extent such
assets are held by Panel Manufacturers and Contractors outside the United
States.
          4.30 Affiliate Transactions. Except as set forth on Schedule 4.30, as
of the date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings, or transactions between any Credit Party and any
of the officers, members, managers, directors, stockholders, parents, other
interest holders, employees, or Affiliates (other than Subsidiaries) of any
Credit Party or any members of their respective immediate families, and none of
the foregoing Persons are directly or indirectly indebted to or have any direct
or indirect ownership, partnership, or voting interest in any Affiliate of any
Credit Party or any Person with which any Credit Party has a business
relationship or which competes with any Credit Party.
          4.31 Intellectual Property. Each Credit Party and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property necessary to its business as currently conducted, a
correct and complete list of which, as of the date of this Agreement, is set
forth on Schedule 4.31, and the use thereof by the Credit Parties and its
Subsidiaries does not infringe in any material respect upon the rights of any
other Person, and the Credit Parties rights thereto are not subject to any
licensing agreement or similar arrangement. Each Credit Party has taken
reasonable measures to protect the secrecy, confidentiality and value of all
trade secrets used in its business (collectively, the “Business Trade Secrets”).
To the best knowledge of each Credit Party, none of the Business Trade

-89-



--------------------------------------------------------------------------------



 



Secrets have been disclosed to any Person other than employees or contractors of
the Credit Parties who had a need to know and use such Business Trade Secrets in
the ordinary course of employment or contract performance and who executed
appropriate confidentiality agreements prohibiting the unauthorized use or
disclosure of such Business Trade Secrets and containing other terms reasonably
necessary or appropriate for the protection and maintenance of such Business
Trade Secrets. To the best knowledge of each Credit Party, no unauthorized
disclosure of any Business Trade Secrets has been made.
          4.32 Permits, Etc. Each Credit Party has, and is in compliance with,
all permits, licenses, authorizations, approvals, entitlements and
accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person, which, if not obtained, could not
reasonably be expected to have a Material Adverse Effect. No condition exists or
event has occurred which, in itself or with the giving of notice or lapse of
time or both, would result in the suspension, revocation, impairment, forfeiture
or non-renewal of any such permit, license, authorization, approval, entitlement
or accreditation, and there is no claim that any thereof is not in full force
and effect, except, to the extent any such condition, event or claim could not
be reasonably be expected to have a Material Adverse Effect.
          4.33 Customers and Suppliers. Except as set forth on Schedule 4.33,
there has been no actual or, to the best knowledge of any Credit Party,
threatened termination, cancellation or limitation of, or adverse modification
to or change in, the business relationship between (i) any Credit Party, on the
one hand, and any customer or any group thereof, on the other hand, whose
agreements with any Credit Party are individually or in the aggregate material
to the business or operations of such Credit Party, or (ii) any Credit Party, on
the one hand, and any supplier or any group thereof, on the other hand, whose
agreements with any Credit Party are individually or in the aggregate material
to the business or operations of such Credit Party; and there exists no present
state of facts or circumstances that could give rise to or result in any such
termination, cancellation, limitation, modification or change.
          4.34 Flood Zone. To the best knowledge of Company or any of its
Subsidiaries, the Real Estate Assets are not located in areas identified by the
Federal Emergency Management Agency as having special flood hazards; provided,
however, that Company and any of its Subsidiaries hereby represent, without
qualification, that, no Material Improvements are located in an area identified
by the Federal Emergency Management Agency as having special flood hazards.
          4.35 Operating Lease Obligations. On the Closing Date, none of the
Credit Parties has any Operating Lease Obligations other than the Operating
Lease Obligations set forth on Schedule 4.35.
          4.36 No Action for Winding-Up or Bankruptcy. There has been no
voluntary or involuntary action taken either by or against Company or any of its
Subsidiaries for any such Person’s winding-up, dissolution, liquidation,
bankruptcy, receivership, administration or similar or analogous events in
respect if such Person or all or any material part of its assets.

-90-



--------------------------------------------------------------------------------



 



     SECTION 5. AFFIRMATIVE COVENANTS
               Each Credit Party covenants and agrees that so long as any
Commitment is in effect and until payment in full of all Obligations and
cancellation or expiration of all Letters of Credit, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.
          5.1 Financial Statements and Other Reports.
               Unless otherwise provided below, Company will deliver to
Administrative Agent and Lenders:
               (a) Monthly Reports. As soon as available, and in any event
within thirty (30) days after the end of each month (including months which
began prior to the Closing Date), the consolidated and consolidating balance
sheet of Company and its Subsidiaries as at the end of such month and the
related consolidated (and with respect to statements of income, consolidating)
statements of income, stockholders’ equity and cash flows of Company and its
Subsidiaries for such month and for the period from the beginning of the then
current Fiscal Year to the end of such month, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the current Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto and any other
operating reports prepared by management for such period;
               (b) Quarterly Financial Statements. As soon as available, and in
any event within forty-five (45) days after the end of each Fiscal Quarter of
each Fiscal Year (including the fourth Fiscal Quarter), the consolidated and
consolidating balance sheets of Company and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated (and with respect to statements
of income, consolidating) statements of income, stockholders’ equity and cash
flows of Company and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Financial Plan for the current Fiscal Year, all
in reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto;
               (c) Annual Financial Statements. As soon as available, and in any
event within ninety (90) days after the end of each Fiscal Year, (i) the
consolidated and consolidating balance sheets of Company and its Subsidiaries as
at the end of such Fiscal Year and the related consolidated (and with respect to
statements of income, consolidating) statements of income, stockholders’ equity
and cash flows of Company and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the Fiscal Year covered by such financial statements, in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto; and (ii) with respect to such financial statements an
unqualified opinion thereon of Ernst & Young LLP or other independent certified
public accountants of recognized national standing selected by Company, and
reasonably satisfactory to

-91-



--------------------------------------------------------------------------------



 



Administrative Agent (which opinion shall be unqualified as to going concern and
scope of audit (and shall not contain any explanatory paragraph or paragraph of
emphasis with respect to going concern or otherwise), and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards) together with a written statement by such independent
certified public accountants stating (1) that their audit examination has
included a review of the terms of the Credit Documents, (2) whether, in
connection therewith, any condition or event that constitutes a Default or an
Event of Default has come to their attention and, if such a condition or event
has come to their attention, specifying the nature and period of existence
thereof, and (3) that nothing has come to their attention that causes them to
believe that the information contained in any Compliance Certificate is not
correct or that the matters set forth in such Compliance Certificate are not
stated in accordance with the terms hereof and (4) if Company is then subject to
Section 404 of the Sarbanes-Oxley Act of 2002, an attestation report as to
management’s report on Company’s internal control over financial reporting
showing no Internal Control Event or Events;
               (d) Compliance Certificate. Together with each delivery of
financial statements of Company and its Subsidiaries pursuant to
Sections 5.1(a), 5.1(b) and 5.1(c), a duly executed and completed Compliance
Certificate and, for the period commencing with the week beginning on
November 11, 2007 and continuing through the end of the week beginning on
January 14, 2008, on Friday of each week, a duly executed and completed (with
respect to the provisions thereof corresponding to Sections 6.7(g) and (h) only)
Compliance Certificate, current as of the close of business on the last Business
Day of the immediately preceding week, containing such detail and other
information as the Administrative Agent may reasonably request from time to
time.
               (e) Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
(or the application thereof) from those used in the preparation of the
Historical Financial Statements, the consolidated financial statements of
Company and its Subsidiaries delivered pursuant to Section 5.1(b) or 5.1(c) will
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
satisfactory to Administrative Agent;
               (f) Notice of Default. Prompt written notice (i) of any condition
or event that constitutes a Default or an Event of Default or that notice has
been given to Company or any of its Subsidiaries with respect thereto; (ii) that
any Person has given any notice to Company or any of its Subsidiaries or taken
any other action with respect to any event or condition set forth in
Section 8.1(b); (iii) of the occurrence of any event or change that has caused
or evidences, either in any case or in the aggregate, a Material Adverse Effect,
or (iv) the occurrence of any Internal Control Event which is required to be
publicly disclosed of which any officer of Company or any

-92-



--------------------------------------------------------------------------------



 



of its Subsidiaries has knowledge which notice shall be accompanied by a
certificate of its Authorized Officers specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Event of Default,
Default, default, event or condition, and what action the Credit Parties have
taken, are taking and propose to take with respect thereto;
               (g) Notice of Litigation. Prompt written notice of (i) the
institution of, or threat of, any Adverse Proceeding not previously disclosed in
writing by Company to Lenders, or (ii) any development in any Adverse Proceeding
that, in the case of either clause (i) or (ii) if adversely determined, could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, or which arises in
respect of any material Indebtedness of Company or its Subsidiaries or alleges
any criminal misconduct by any Credit Party together in each case with such
other information as may be reasonably available to Company or any of its
Subsidiaries to enable Lenders and their counsel to evaluate such matters;
               (h) ERISA. (i) The occurrence of or forthcoming occurrence of any
ERISA Event, a written notice specifying the nature thereof, what action
Company, any of its Subsidiaries or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto; and (ii) with reasonable promptness,
copies of (1) each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by Company, any of its Subsidiaries or any of their
respective ERISA Affiliates with the Internal Revenue Service with respect to
each Pension Plan; (2) all notices received by Company, any of its Subsidiaries
or any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;
               (i) Financial Plan. As soon as practicable and in any event no
later than sixty (60) days prior to the beginning of each Fiscal Year, a
consolidated plan and financial forecast for such Fiscal Year and each Fiscal
Year (or portion thereof) through the final maturity date of the Loans (a
“Financial Plan”), including (i) a forecasted consolidated and consolidating
balance sheet and forecasted consolidated and consolidating statements of income
and cash flows of Company and its Subsidiaries for each such Fiscal Year,
together with pro forma Compliance Certificates for each such Fiscal Year and an
explanation of the assumptions on which such forecasts are based,
(ii) forecasted consolidated statements of income and cash flows of Company and
its Subsidiaries for each month of each such Fiscal Year, (iii) forecasts
demonstrating projected compliance with the requirements of Section 6.7 through
the final maturity date of the Loans, and (iv) forecasts demonstrating adequate
liquidity through the final maturity date of the Loans, together, in each case,
with an explanation of the assumptions on which such forecasts are based all in
form and substance reasonably satisfactory to Agents and accompanied by a
certificate from the chief financial officer of Company certifying that the
projections contained therein are based upon good faith estimates and
assumptions believed by Company to be reasonable at the time made and at the
time of delivery thereof;

-93-



--------------------------------------------------------------------------------



 



               (j) Insurance Report. As soon as practicable and in any event by
the last day of each Fiscal Year, a report in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by Company and its Subsidiaries and all material
insurance coverage planned to be maintained by Company and its Subsidiaries in
the immediately succeeding Fiscal Year;
               (k) Notice of Change in Board of Directors or Similar Governing
Body. With reasonable promptness, written notice of any change in the board of
directors (or similar governing body) of Company or any of its Subsidiaries;
               (l) Notice Regarding Material Contracts. Promptly, and in any
event within two Business Days (i) after any Material Contract of Company or any
of its Subsidiaries, or any Panel Deposit Agreement or Contractor Agreement, is
terminated or amended in a manner that is materially adverse to Company or such
Subsidiary, as the case may be, or that could reasonably be expected to be
adverse to Administrative Agent or the Lenders or (ii) any new Material Contract
is entered into, a written statement describing such event, with copies of such
material amendments or new contracts, delivered to Administrative Agent, and an
explanation of any actions being taken with respect thereto;
               (m) Environmental Reports and Audits. As soon as practicable
following receipt thereof, copies of all environmental audits and reports with
respect to environmental matters at any Facility or which relate to any
environmental liabilities of Company or its Subsidiaries which, in any such
case, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect;
               (n) Information Regarding Collateral. (a) Each Credit Party will
furnish to Collateral Agent not less than thirty (30) days prior written notice
of any change (i) in any Credit Party’s corporate name, (ii) in any Credit
Party’s identity or corporate structure, or (iii) in any Credit Party’s Federal
Taxpayer Identification Number. Company agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral and for the
Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral Documents. Each
Credit Party will furnish to Administrative Agent prompt written notice of any
Lien (other than Permitted Liens) or claims made or asserted against any
Collateral or interest therein. Each Credit Party also agrees promptly to notify
Collateral Agent in writing if any material portion of the Collateral is lost,
damaged or destroyed;
               (o) Annual Collateral Verification. Each year, at the time of
delivery of annual financial statements with respect to the preceding Fiscal
Year pursuant to Section 5.1(c), each Credit Party shall deliver to Collateral
Agent an Officer’s Certificate (i) either confirming that there has been no
change in such information since the date of the Collateral Questionnaire
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes, or (ii)
certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other

-94-



--------------------------------------------------------------------------------



 



appropriate office in each jurisdiction identified in the Collateral
Questionnaire or pursuant to clause (i) above to the extent necessary to protect
and perfect the security interests under the Collateral Documents for a period
of not less than 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period);
               (p) Aging Reports. Together with each delivery of financial
statements of Company and each other Credit Party pursuant to Sections 5.1(a),
5.1(b) and 5.1(c) (and, in the case of clause (ii) below, with each delivery of
a Borrowing Base Certificate in accordance with Section 5.1(q)): (i) a summary
of the Accounts aging report of each Credit Party as of the end of such period;
(ii) a summary of accounts payable aging report of each Credit Party as of the
end of such period, and (iii) a report listing all Inventory of the Credit
Parties, and containing a breakdown of such Inventory by type and amount, the
cost and the current market value thereof (by location) and such other
information as any Agent or Borrowing Base Agent may reasonably request, in each
case, all in detail and in form and substance reasonably satisfactory to the
Agents;
               (q) Borrowing Base Certificate. Commencing on November 5, 2007.
on Monday of each week (and in the case of clause (i) below, together with each
Funding Notice or Issuance Notice): (i) a Borrowing Base Certificate, current as
of the close of business on the last Business Day of the immediately preceding
week (or Friday of the immediately preceding week, as the case may be),
supported by schedules showing the derivation thereof and containing such detail
and other information as the Administrative Agent or the Borrowing Base Agent
may reasonably request from time to time; provided that (1) the Borrowing Base
set forth in the Borrowing Base Certificate shall be effective from and
including the date such Borrowing Base Certificate is duly received by the
Agents and the Borrowing Base Agent but not including the date on which a
subsequent Borrowing Base Certificate is received by the Agents and the
Borrowing Base Agent, unless any Agent or the Borrowing Base Agent disputes the
eligibility of any property included in the calculation of the Borrowing Base or
the valuation thereof by notice of such dispute to Borrowers, (2) in the event
of any dispute about the eligibility of any property included in the calculation
of the Borrowing Base or the valuation thereof, the more conservative approach
of such Agent’s or Borrowing Base Agent’s good faith business judgment shall
control and (3) the Inventory shall be updated on a weekly basis component of
the Borrowing Base; and (ii) a rolling twenty-six (26) week cash forecast, in
each case, all in detail and in form reasonably satisfactory to the
Administrative Agent and the Borrowing Base Agent. Without limiting any other
rights of Administrative Agent and the Borrowing Base Agent, upon Administrative
Agent’s or Borrowing Base Agent’s request, Borrowers shall provide
Administrative Agent and Borrowing Base Agent on a daily basis with a schedule
of Accounts, collections received and credits issued on a daily basis and
inventory reports prepared on a monthly or more frequent basis as the
Administrative Agent or Borrowing Base Agent may, in good faith, request in the
event that at any time any of (such schedule of Accounts, collections received
and credits issued and inventory report, collectively, the “Daily Collateral
Reporting”): (1) an Event of Default or Default, shall exist or have occurred,
or (2) Borrowers shall have failed to deliver any Borrowing Base Certificate in
accordance with this Section 5.1(q), or (3) upon Administrative Agent’s or
Borrowing Base Agent’s good faith belief, any information contained in any
Borrowing Base Certificate provided under this Section 5.1(q) is incomplete,
inaccurate or misleading, or (4) Availability is less than $10,000,000 (it being
understood that once the Borrowers are required by Administrative Agent or
Borrowing Agent to provide Daily Collateral Reporting on a daily

-95-



--------------------------------------------------------------------------------



 



basis in accordance with this Section 5.1(q), the Borrowers shall continue to
provide Daily Collateral Reporting to Administrative Agent and Borrowing Base
Agent on a daily basis unless and until (x) no Event of Default or Default has
occurred and are then continuing, (y) Availability exceeds $25,000,000 for at
least 30 consecutive days, and (z) the Borrowers have otherwise complied with
its obligation to deliver Daily Collateral Reporting to Administrative Agent and
Borrowing Base Agent in accordance with the provisions hereof and such Daily
Collateral Reporting is complete and accurate (and not misleading) in all
respects, in Administrative Agent’s and Borrowing Base Agent’s reasonable
discretion; thereafter, the Borrowers shall deliver Borrowing Base Certificates
in accordance with this Section 5.1(q)). Notwithstanding the foregoing, the
parties to this Agreement hereby agree that the Borrowers shall provide Daily
Collateral Reporting to Administrative Agent and Borrowing Base Agent on a daily
basis until the conditions in sub-clauses (x), (y) and (z) are satisfied;
               (r) Tax Returns. As soon as practicable and in any event within
fifteen (15) days following the filing thereof, copies of each Federal income
tax return filed by or on behalf of any Credit Party;
               (s) Good Standing Certificates. Within ten (10) days of the first
Business Day of each anniversary of the Closing Date, a certificate of good
standing (or the non-U.S. equivalent thereof) for each Credit Party from the
appropriate governmental officer in its jurisdiction of incorporation, formation
or organization;
               (t) Violations of Terrorism Laws. Promptly (i) if any Credit
Party obtains knowledge that any Credit Party or any Person which owns, directly
or indirectly, any Capital Stock of any Credit Party, or any other holder at any
time of any direct or indirect equitable, legal or beneficial interest therein
is the subject of any of the Terrorism Laws, such Credit Party will notify
Administrative Agent and (ii) upon the request of any Lender, such Credit Party
will provide any information such Lender believes is reasonably necessary to be
delivered to comply with the Patriot Act; and
               (u) Other Information. (A) Promptly upon their becoming
available, copies of (i) all financial statements, reports, notices and proxy
statements sent or made available generally by Company to its security holders
acting in such capacity or by any Subsidiary of Company to its security holders
other than Company or another Subsidiary of Company, (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by Company or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority, (iii) all press releases and other statements made available
generally by Company or any of its Subsidiaries to the public concerning
material developments in the business of Company or any of its Subsidiaries,
(B) promptly after submission to any Governmental Authority, all documents and
information furnished to such Governmental Authority in connection with any
investigation of any Credit Party (other than any routine inquiry), (C) promptly
upon receipt thereof, copies of all financial reports (including, without
limitation, management letters) submitted to any Credit Party by its auditors in
connection with any annual or interim audit of the books thereof and (D) such
other information and data with respect to Company or any of its Subsidiaries as
from time to time may be reasonably requested by Administrative Agent.

-96-



--------------------------------------------------------------------------------



 



     5.2 Existence. Except as otherwise permitted under Section 6.8, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and Governmental
Authorizations, qualifications, franchises, licenses and permits material to its
business and to conduct its business in each jurisdiction in which its business
is conducted; provided, that no Credit Party or any of its Subsidiaries shall be
required to preserve any such right or Governmental Authorizations,
qualifications, franchise, licenses and permits if such Person’s board of
directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to Lenders.
     5.3 Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, that no such Tax or claim need be paid
if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (i) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (ii) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Company or any of its Subsidiaries). Each
Credit Party will (a) withhold from each payment made to any of its past or
present employees, officers or directors, and to any non resident of the country
in which it is resident, the amount of all Taxes and other deductions required
to be withheld therefrom and pay the same to the proper tax or other receiving
officers within the time required under any applicable laws and (b) collect from
all Persons the amount of all Taxes required to be collected from them and remit
the same to the proper tax or other receiving officers within the time required
under any applicable laws.
     5.4 Maintenance of Properties. Each Credit Party will, and will cause each
of its Subsidiaries to, (a) maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Company and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof and (b) comply at all times with the
provisions of all material leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.
     5.5 Insurance. Company will maintain and cause each of its Subsidiaries to
maintain, insurance with reputable insurance companies or associations
(including, without limitation, comprehensive general liability, environmental
liability, hazard, rent, property, credit and business interruption insurance)
with respect to its properties (including all equipment and Inventory and all
real properties leased or owned by it) and business, in such amounts and
covering such risks as is required by any Governmental Authority having
jurisdiction with respect thereto or as is carried generally in accordance with
sound business practice by

-97-



--------------------------------------------------------------------------------



 



companies in similar businesses similarly situated and in any event in amount,
adequacy and scope reasonably satisfactory to the Agents. Without limiting the
generality of the foregoing, Company will maintain or cause to be maintained
(a) flood insurance with respect to each Flood Hazard Property that is located
in a community that participates in the National Flood Insurance Program, in
each case in compliance with any applicable regulations of the Board of
Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation of similar size and engaged in similar
businesses. Each such policy of insurance shall (i) name Collateral Agent, on
behalf of Lenders as an additional insured thereunder as its interests may
appear, and (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, satisfactory in form and substance to Collateral
Agent, that names Collateral Agent, on behalf of Secured Parties, as the loss
payee thereunder and provides for at least thirty (30) days’ prior written
notice to Collateral Agent of any modification or cancellation of such policy
and that no act or default of Company or any other Person shall affect the right
of the Collateral Agent to recover under such policy or policies in case of loss
or damage.
          5.6 Books and Records; Inspections. Each Credit Party will, and will
cause each of its Subsidiaries to, (a) keep adequate books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by Administrative Agent or any Lender (including
employees of Administrative Agent, any Lender or any consultants, auditors,
accountants, lawyers and appraisers retained by Administrative Agent) to visit
and inspect any of the properties of any Credit Party and any of its respective
Subsidiaries, to conduct audits, valuations and/or field examinations of any
Credit Party and any of its respective Subsidiaries, to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent accountants and auditors, all upon reasonable notice and at such
reasonable times during normal business hours (so long as no Default or Event of
Default has occurred and is continuing) and as often as may reasonably be
requested and by this provision the Credit Parties authorize such accountants to
discuss with Administrative Agent and Lender and such representatives the
affairs, finances and accounts of Company and its Subsidiaries. The Credit
Parties agree to pay the (i) the examiner’s out-of-pocket costs and expenses
incurred in connection with all such visits, audits, inspections, valuations and
field examinations and (ii) the costs of all visits, audits, inspections,
valuations and field examinations conducted by a third party on behalf of the
Agents, Borrowing Base Agent and the Lenders. The Credit Parties acknowledge
that Administrative Agent, after exercising its rights of inspection, may
prepare and distribute to the Lenders certain reports pertaining to the Credit
Parties’ assets for internal use by Administrative Agent and the Lenders. After
the occurrence and during the continuance of any Event of Default, each Credit
Party shall provide Administrative Agent and each Lender with access to its
customers and suppliers.
          5.7 Lenders Meetings. Company and its Subsidiaries will, upon the
request of Administrative Agent or Requisite Lenders, participate in a meeting
of Administrative Agent and Lenders once during each Fiscal Year to be held at
Company’s corporate offices (or at such other location as may be agreed to by
Company and Administrative Agent) at such time as may be agreed to by Company
and Administrative Agent.

-98-



--------------------------------------------------------------------------------



 



          5.8 Compliance with Laws. Each Credit Party will comply, and shall
cause each of its Subsidiaries and all other Persons, if any, on or occupying
any Facilities to comply, with the requirements of all applicable laws, rules,
statutes, regulations and orders of any Governmental Authority (including all
Environmental Laws). Each Credit Party shall take all reasonable and necessary
actions to ensure that no portion of the Loans will be used, disbursed or
distributed for any purpose, or to any Person, directly or indirectly, in
violation of any of the Terrorism Laws and shall take all reasonable and
necessary action to comply in all material respects with all Terrorism Laws with
respect thereto.
          5.9 Environmental.
               (a) Environmental Disclosure. Company will deliver to
Administrative Agent and Lenders:
                    (i) as soon as practicable following receipt thereof, copies
of all environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Company or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any Environmental Claims;
                    (ii) promptly upon the occurrence thereof, written notice
describing in reasonable detail (1) any Release required to be reported to
Governmental Authority under any applicable Environmental Laws, (2) any remedial
action taken by Company or any other Person in response to (A) any Hazardous
Materials Activities the existence of which has a reasonable possibility of
resulting in one or more Environmental Claims having, individually or in the
aggregate, a Material Adverse Effect, or (B) any Environmental Claims that,
individually or in the aggregate, have a reasonable possibility of resulting in
a Material Adverse Effect, and (3) the discovery by Company or any of its
Subsidiaries of any occurrence or condition on any real property adjoining or in
the vicinity of any Facility that could cause such Facility or any part thereof
to be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws;
                    (iii) as soon as practicable following the sending or
receipt thereof by Company or any of its Subsidiaries, a copy of any and all
written communications with respect to (1) any Environmental Claims that,
individually or in the aggregate, have a reasonable possibility of giving rise
to a Material Adverse Effect, (2) any Release required to be reported to any
Federal, state or local governmental or regulatory agency, and (3) any request
for information from any governmental agency that suggests such agency is
investigating whether Company or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity;
                    (iv) prompt written notice describing in reasonable detail
(1) any proposed acquisition of stock, assets, or property by Company or any of
its Subsidiaries that could reasonably be expected to (A) expose Company or any
of its Subsidiaries to, or result in, Environmental Claims that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (B) affect the ability of Company or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations

-99-



--------------------------------------------------------------------------------



 



required under any Environmental Laws for their respective operations and
(2) any proposed action to be taken by Company or any of its Subsidiaries to
modify current operations in a manner that could reasonably be expected to
subject Company or any of its Subsidiaries to any additional material
obligations or requirements under any Environmental Laws; and
                    (v) with reasonable promptness, such other documents and
information as from time to time may be reasonably requested by Administrative
Agent in relation to any matters disclosed pursuant to this Section 5.9(a).
               (b) Hazardous Materials Activities, Etc. Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and
(ii) make an appropriate response to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
               (c) Right of Access and Inspection. With respect to any event
described in Section 5.9(a), or if an Event of Default has occurred and is
continuing, or if Administrative Agent reasonably believes that Company or any
Subsidiary has breached any representation, warranty or covenant related to
environmental matters (including those contained in Sections 4.11, 4.14, 5.8 or
5.9):
                    (i) Administrative Agent and its representatives shall have
the right, but not the obligation or duty, to enter the Facilities at reasonable
times for the purposes of observing the Facilities. Such access shall include,
at the reasonable request of Administrative Agent, access to relevant documents
and employees of Company and its Subsidiaries and to their outside
representatives, to the extent necessary to obtain necessary information related
to the event at issue. If an Event of Default has occurred and is continuing,
the Credit Parties shall conduct such tests and investigations on the Facilities
or relevant portion thereof, as reasonably requested by Administrative Agent,
including any sampling or analysis as determined to be necessary under the
circumstances by a qualified environmental engineer or consultant. If an Event
of Default has occurred and is continuing, and if a Credit Party does not
undertake such tests and investigations in a reasonably timely manner following
the request of Administrative Agent, Administrative Agent may hire an
independent engineer, at the Credit Parties’ expense, to conduct such tests and
investigations. Administrative Agent will make all reasonable efforts to conduct
any such tests and investigations so as to avoid interfering with the operation
of the Facility
                    (ii) Any observations, tests or investigations of the
Facilities by or on behalf of Administrative Agent shall be solely for the
purpose of protecting the Lenders security interests and rights under the Credit
Documents. The exercise of Administrative Agent’s rights under this Subsection
(c) shall not constitute a waiver of any default of any Credit Party or impose
any liability on Administrative Agent or any of the Lenders. In no event will
any observation, test or investigation by or on behalf of Administrative Agent
be a representation that Hazardous Materials are or are not present in, on or
under any of the Facilities, or that there

-100-



--------------------------------------------------------------------------------



 



has been or will be compliance with any Environmental Law and Administrative
Agent shall not be deemed to have made any representation or warranty to any
party regarding the truth, accuracy or completeness of any report or findings
with regard thereto. Neither any Credit Party nor any other party is entitled to
rely on any observation, test or investigation by or on behalf of Administrative
Agent. Administrative Agent and the Lenders owe no duty of care to protect any
Credit Party or any other party against, or to inform any Credit Party or any
other party of, any Hazardous Materials or any other adverse condition affecting
any of the Facilities. Administrative Agent may, in its reasonable discretion,
disclose to the applicable Credit Party, or to any other party if so required by
law, any report or findings made as a result of, or in connection with, its
observations, tests or investigations. If a request is made of Administrative
Agent to disclose any such report or finding to any third party, then
Administrative Agent shall endeavor to give the applicable Credit Party prior
notice of such disclosure and afford such Credit Party the opportunity to object
or defend against such disclosure at its own and sole cost; provided, that the
failure of Administrative Agent to give any such notice or afford such Credit
Party the opportunity to object or defend against such disclosure shall not
result in any liability to Administrative Agent. Each Credit Party acknowledges
that it may be obligated to notify relevant Governmental Authorities regarding
the results of any observation, test or investigation disclosed to such Credit
Party, and that such reporting requirements are site and fact-specific and are
to be evaluated by such Credit Party without advice or assistance from
Administrative Agent.
               (d) If counsel to Company or any of its Subsidiaries reasonably
determines (1) that provision to Administrative Agent of a document otherwise
required to be provided pursuant to this Section 5.9 (or any other provision of
this Agreement or any other Credit Document relating to environmental matters)
would jeopardize an applicable attorney-client or work product privilege
pertaining to such document, then Company or its Subsidiary shall not be
obligated to deliver such document to Administrative Agent but shall provide
Administrative Agent with a notice identifying the author and recipient of such
document and generally describing the contents of the document. Upon request of
Administrative Agent, Company and its Subsidiaries shall take all reasonable
steps necessary to provide Administrative Agent with the factual information
contained in any such privileged document.
          5.10 Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Company, Company shall (a) concurrently with such Person becoming
a Domestic Subsidiary cause such Domestic Subsidiary to become a Guarantor
hereunder and a Grantor under the Pledge and Security Agreement by executing and
delivering to Administrative Agent and Collateral Agent a Counterpart Agreement,
and (b) take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, and certificates as
are similar to those described in Section 3.1. In the event that any Person
becomes a Foreign Subsidiary of Company, and the ownership interests of such
Foreign Subsidiary are owned by Company or by any Domestic Subsidiary thereof,
Company shall, or shall cause such Domestic Subsidiary to, deliver, all such
documents, instruments, agreements, and certificates as are similar to those
described in Sections 3.1(b), and Company shall take, or shall cause such
Domestic Subsidiary to take, all of the actions referred to in Section 3.1
necessary to grant and to perfect a First Priority Lien in favor of Collateral
Agent, for the benefit of Secured Parties, under the Pledge and Security
Agreement in sixty five percent (65%) of such ownership interests. With respect
to each such Subsidiary, Company shall promptly send to Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became

-101-



--------------------------------------------------------------------------------



 



a Subsidiary of Company, and (ii) all of the data required to be set forth in
Schedules 4.1 and 4.2 with respect to all Subsidiaries of Company; provided,
such written notice shall be deemed to supplement Schedule 4.1 and 4.2 for all
purposes hereof.
          5.11 Additional Material Real Estate Assets. In the event that any
Credit Party acquires a Material Real Estate Asset after the Closing Date or a
Real Estate Asset owned or leased on the Closing Date becomes a Material Real
Estate Asset or the Collateral Agent requests that any Real Estate Asset owned
or leased on the Closing Date become part of the Collateral, and such interest
has not otherwise been made subject to the Lien of the Collateral Documents in
favor of Collateral Agent, for the benefit of Secured Parties, then such Credit
Party, contemporaneously with acquiring such Material Real Estate Asset, or
promptly after a Real Estate Asset owned or leased on the Closing Date becomes a
Material Real Estate Asset, or promptly following any request by the Collateral
Agent therefor, shall take all such actions and execute and deliver, or cause to
be executed and delivered, all such mortgages, documents, instruments,
agreements, opinions and certificates with respect to each such Material Real
Estate Asset that Collateral Agent shall reasonably request to create in favor
of Collateral Agent, for the benefit of Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected First Priority
security interest in such Material Real Estate Assets, including, without
limitation, (i) fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
each such Material Real Estate Asset, (ii) an opinion of counsel (which counsel
shall be reasonably satisfactory to Collateral Agent) in each jurisdiction in
which any such Material Real Estate Asset is located with respect to the
enforceability of the form(s) of Mortgages to be recorded in such jurisdiction
and such other matters as Collateral Agent may reasonably request, in each case
in form and substance reasonably satisfactory to Collateral Agent; (iii) in the
case of each Material Real Estate Asset that is a Leasehold Property, (1) a
Landlord Consent and Estoppel and (2) evidence that such Leasehold Property is a
Recorded Leasehold Interest; (iv) (a) ALTA mortgagee title insurance policies or
unconditional commitments therefor issued by one or more title companies
reasonably satisfactory to Collateral Agent with respect to each Material Real
Estate Asset (each, a “Title Policy”), in amounts not less than the fair market
value of each such Material Real Estate Asset, together with a title report
issued by a title company with respect thereto, dated not more than thirty
(30) days prior to the date on which such Material Real Estate Asset was
acquired (or became a Material Real Estate Asset or was requested to become part
of the Collateral) and copies of all recorded documents listed as exceptions to
title or otherwise referred to therein, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence satisfactory to Collateral
Agent that such Credit Party has paid to the title company or to the appropriate
governmental authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages for each Material Real Estate
Asset in the appropriate real estate records; (v) evidence of flood insurance
with respect to each Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors of the Federal Reserve
System, in form and substance reasonably satisfactory to Collateral Agent; and
(vi) ALTA surveys of each such Material Real Estate Asset, certified to
Collateral Agent and dated not more than thirty (30) days prior to the date on
which such Material Real Estate Asset was acquired (or became a Material Real
Estate Asset or was requested to become part of the Collateral). In addition to
the

-102-



--------------------------------------------------------------------------------



 



foregoing, Company shall, at the request of Requisite Lenders, deliver, from
time to time, to Administrative Agent such appraisals as are required by law or
regulation of Real Estate Assets with respect to which Collateral Agent has been
granted a Lien.
          5.12 Intentionally Omitted.
          5.13 Intentionally Omitted
          5.14 Further Assurances. At any time or from time to time upon the
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents, including
providing Lenders with any information reasonably requested pursuant to
Section 10.22. In furtherance and not in limitation of the foregoing, each
Credit Party shall take such actions as Administrative Agent or Collateral Agent
may reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by substantially all of the assets
of Company and its Subsidiaries and all of the outstanding Capital Stock of each
Subsidiary of Company (subject to limitations contained in the Credit Documents
with respect to Foreign Subsidiaries).
          5.15 Miscellaneous Business Covenants. Unless otherwise consented to
by Agents, Borrowing Base Agent and Requisite Lenders:
               (a) Non-Consolidation. Company will and will cause each of its
Subsidiaries to: (i) maintain entity records and books of account separate from
those of any other entity which is an Affiliate of such entity; (ii) not
commingle its funds or assets with those of any other entity which is an
Affiliate of such entity; and (iii) provide that its board of directors or other
analogous governing body will hold all appropriate meetings to authorize and
approve such entity’s actions, which meetings will be separate from those of
other entities.
               (b) Cash Management Systems. By not later than the date that is
45 days following the Closing Date, Company and its Subsidiaries shall establish
and maintain cash management systems reasonably acceptable to Borrowing Base
Agent and Administrative Agent, including with respect to blocked account and
cash sweeping arrangements. By not later than the date that is five (5) Business
Days following the Closing Date, the Credit Parties shall cause SCHOT to
acknowledge its obligation to pay Accounts owing to the Credit Parties only into
deposit account number 008605823 maintained at Preferred Bank, and, except as
otherwise agreed by Borrowing Base Agent and Administrative Agent, at all times
thereafter, shall cause SCHOT to pay all such Accounts into such deposit
account.
               (c) Conduct of Business. Company and its Subsidiaries shall
continue to engage in business of the same general types as now conducted by
them.
          5.16 Use of Proceeds. The proceeds of the Loans will be used only to
(i) refinance the Existing Indebtedness, (ii) finance the acquisition by SPV of
$40 million of Panel Inventory, to be applied in accordance with the terms of
the Panel Deposit Agreements, (iii) finance the general corporate purposes of
the Company and its Subsidiaries (including the payment of those amounts
specified in the Flow of Funds Agreement), and (iv) to pay fees and expenses
associated

-103-



--------------------------------------------------------------------------------



 



with the transactions contemplated by this Agreement and the refinancing of the
Existing Indebtedness; provided, that in the event that the Credit Parties
desire to purchase any Panel Inventory with the proceeds of any Revolving Loans,
the proceeds of any such Loans shall be loaned by Company to SPV, and such Panel
Inventory shall be purchased solely by SPV. The Letters of Credit will be used
for working capital and general corporate purposes. No part of the proceeds of
any Loan and no Letter of Credit will be used, whether directly or indirectly,
for any purpose that entails a violation of any law, including Regulations T, U
and X of the Board of Governors of the Federal Reserve System.
          5.17 Post Closing Matters. Company shall, and shall cause each of the
Credit Parties to, satisfy the requirements set forth on Schedule 5.17 within
30 days following the Closing Date, or such later date to be determined by the
Agent; provided, that notwithstanding anything to the contrary contained herein,
the stock certificate representing the shares of SPV shall be delivered to
Collateral Agent by not later than October 31, 2007.
          5.18 Key Man Insurance. Commencing with the date that is thirty
(30) days following the Closing Date, Company shall maintain with a responsible
insurance company “key man” life insurance with respect to James Ching Hua Li
(or any individual who may replace him is his capacity as an officer of the
Company) in the amount of at least $25,000,000, pursuant to policies reasonably
satisfactory to the Collateral Agent (provided, that such policies are available
to the Company on commercially reasonable terms) and with losses payable to the
Company and the Collateral Agent as their interests may appear, pursuant to a
collateral assignment of life insurance policy, in form and substance reasonably
acceptable to the Collateral Agent.
          5.19 Foreign Credit Insurance. Upon the request of Administrative
Agent, Company shall use its best efforts to obtain and maintain, for so long as
the Administrative Agent may request, foreign credit insurance with respect to
all of its Accounts owing by Account Debtors that are not located within the
United States, on terms and conditions (including amounts) satisfactory to
Administrative Agent, with a responsible insurance carrier satisfactory to
Administrative Agent, which policy shall be collaterally assigned to the
Collateral Agent.
          5.20 Projections. By not later than the date that is sixty (60) days
following the Closing Date, the Company shall deliver to the Agents the
Projections of Company and its Subsidiaries for the period of Fiscal Year 2008
through and including Fiscal Year 2010, including monthly projections for each
month during the Fiscal Year in which the Closing Date takes place, in form and
substance satisfactory to the Agents.
          5.21 Independent Director. Within 120 days following the Closing Date,
Company shall have appointed an independent director to its Board of Directors
and made appropriate changes to its organizational documents in connection
therewith, in each case, in accordance with applicable NASDAQ rules and
regulations.
          SECTION 6. NEGATIVE COVENANTS
               Each Credit Party covenants and agrees that, so long as any
Commitment is in effect and until payment in full of all Obligations and
cancellation or expiration of all Letters of

-104-



--------------------------------------------------------------------------------



 



Credit, such Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.
          6.1 Indebtedness. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or guaranty,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
               (a) the Obligations;
               (b) Indebtedness of any Guarantor to Company or to any other
Guarantor, or of Company to any Guarantor; provided, (i) all such Indebtedness
shall be evidenced by promissory notes and all such notes shall be subject to a
First Priority Lien pursuant to the Pledge and Security Agreement, (ii) all such
Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that in any such
case, is reasonably satisfactory to Administrative Agent, (iii) any payment by
any such Guarantor under any guaranty of the Obligations shall result in a pro
tanto reduction of the amount of any Indebtedness owed by such Subsidiary to
Company or to any of its Subsidiaries for whose benefit such payment is made,
and (iv) no adverse tax consequences shall result from the incurrence of such
Indebtedness;
               (c) [Intentionally Omitted];
               (d) Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;
               (e) Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with customary Deposit Accounts
maintained by a Credit Party as part of its ordinary cash management program;
               (f) Performance guaranties in the ordinary course of business and
consistent with historic practices of the obligations of suppliers, customers,
franchisees and licensees of Company and its Subsidiaries;
               (g) guaranties by Company of Indebtedness of a Guarantor or
guaranties by a Subsidiary of Company of Indebtedness of Company or a Guarantor
with respect, in each case, to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.1;
               (h) Indebtedness described in Schedule 6.1, but not any
extensions, renewals or replacements of such Indebtedness except (i) renewals
and extensions expressly provided for in the agreements evidencing any such
Indebtedness as the same are in effect on the date of this Agreement, and (ii)
refinancings and extensions of any such Indebtedness if the terms and conditions
thereof, including those relating to amortization, maturity, collateral and
subordination, are not less favorable to the obligor thereon or to the Lenders
than the Indebtedness being refinanced or extended and are otherwise on
prevailing market terms and conditions, and the average life to maturity thereof
is greater than or equal to that of the Indebtedness being refinanced or
extended; provided, that such Indebtedness permitted under the

-105-



--------------------------------------------------------------------------------



 



immediately preceding clause (i) or (ii) above shall not (A) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced, (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced, or (C) be
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom;
               (i) Indebtedness of Company or any of its Subsidiaries with
respect to Capital Leases; provided, that the principal amount of such
Indebtedness, when aggregated with the principal amount of all Indebtedness
incurred under clause (j) below, shall not exceed at any time $500,000 in the
aggregate for all Credit Parties; and
               (j) purchase money Indebtedness of Company or any of its
Subsidiaries; provided, that (i) any such Indebtedness (A) shall be secured only
by the asset acquired in connection with the incurrence of such Indebtedness,
and (B) shall constitute not less than ninety five percent (95%) of the
aggregate consideration paid with respect to such asset, and (ii) the aggregate
amount of all such Indebtedness, when aggregated with the principal amount of
all Indebtedness incurred under clause (i) above, shall not exceed at any time
$500,000 in the aggregate for all Credit Parties;
               (k) Indebtedness of any Subsidiary of the Company that is not a
Guarantor owing to (i) Company or any Guarantor; provided that the aggregate
amount of Indebtedness outstanding at any time does not exceed $20,000,000, and
(ii) any other Subsidiary of the Company that is not a Guarantor;
               (l) Indebtedness owing in respect of letters of credit existing
on the Closing Date having an aggregate face amount of $10,118,166.06 and issued
by Preferred Bank pursuant to the Amended and Restated Business Loan and
Security Agreement, dated as of December 13, 2006 and as amended February 21,
2007, by and among Preferred Bank, Company, Syntax Groups Corporation, and
Syntax Corporation; provided that such Indebtedness is fully
cash-collateralized;
               (m) Indebtedness existing under the Business Loan and Security
Agreement, dated as of June 26, 2007, among Preferred Bank, Company, Syntax
Groups Corporation, and Syntax Corporation (the “Specified Preferred Bank
Indebtedness”); provided, that (i) the principal amount of such Indebtedness is
not increased from the aggregate principal amount of Indebtedness outstanding on
the Closing Date, (ii) such Indebtedness is fully cash-collateralized by a
Person other than a Credit Party, and (iii) such Indebtedness is not secured by
any asset of any Credit Party; and
               (n) Indebtedness owing to Preferred Bank in an aggregate
principal amount of $4,000,000 (the “Additional Preferred Bank Indebtedness”);
provided that (i) the principal amount of such Indebtedness is not increased
from the aggregate principal amount of Indebtedness outstanding on the Closing
Date, and (ii) such Indebtedness is not secured by any asset of any Credit
Party;

-106-



--------------------------------------------------------------------------------



 



provided, that no Indebtedness otherwise permitted by clauses (c), (h), (i) or
(j) shall be assumed, created, or otherwise refinanced if a Default or Event of
Default has occurred or would result therefrom.
          6.2 Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or Accounts and any
Security) of Company or any of its Subsidiaries, whether now owned or hereafter
acquired, or any income or profits therefrom, or file or permit the filing of,
or permit to remain in effect, any financing statement or other similar notice
of any Lien with respect to any such property, asset, income or profits under
the UCC of any State or other jurisdiction or under any similar recording or
notice statute, except:
               (a) Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;
               (b) Liens for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted so long as such reserves or other appropriate provisions,
if any, as shall be required by GAAP shall have been made for any such contested
amounts;
               (c) statutory Liens of landlords, banks (and rights of set off),
of carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and
other Liens imposed by law (other than any such Lien imposed pursuant to
Section 401 (a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each
case incurred in the ordinary course of business (i) for amounts not yet
overdue, or (ii) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of five (5) days) are being contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts;
               (d) Liens incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
               (e) easements, rights of way, restrictions, encroachments, and
other minor defects or irregularities in title, in each case which do not and
will not interfere in any material respect with the value or use of the property
to which such Lien is attached or with the ordinary conduct of the business of
Company or any of its Subsidiaries;
               (f) any interest or title of a lessor or sublessor under any
lease of real estate permitted hereunder;

-107-



--------------------------------------------------------------------------------



 



               (g) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
               (h) any zoning or similar law or right reserved to or vested in
any governmental office or agency to control or regulate the use of any real
property, in each case which do not and will not interfere with or affect in any
material respect the use, value or operations of any Material Real Estate Asset
or the ordinary conduct of the business of Company or such Subsidiary;
               (i) licenses of patents, trademarks and other intellectual
property rights granted by Company or any of its Subsidiaries in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of the business of Company or such Subsidiary;
               (j) Liens existing on the Closing Date described in Schedule 6.2
(and Liens securing any renewals or refinancing of the Indebtedness secured
thereby to the extent permitted by Section 6.1(i));
               (k) Liens securing Indebtedness permitted pursuant to
Section 6.1(i) or (j); provided, that any such Lien shall encumber only the
asset acquired with the proceeds of such Indebtedness and shall be created
substantially simultaneously with the acquisition of such asset
               (l) Liens existing under the Factoring Agreement;
               (m) Liens on cash collateral securing Indebtedness permitted
pursuant to Section 6.1(l); and
               (n) Liens in favor of customs and revenue authorities arising as
a matter of law to secure payments of custom duties in connection with the
importation of goods.
          6.3 No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to an Asset Sale permitted under
Section 6.8 and (b) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be) no Credit Party shall, nor shall it permit any
of its Subsidiaries to, enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.
          6.4 Restricted Junior Payments. No Credit Party shall, nor shall it
permit any of its Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any sum for
any Restricted Junior Payment, other than Restricted Junior Payments payable to
a Credit Party. Nothing contained in this Section 6.4 shall operate to permit or
authorized the

-108-



--------------------------------------------------------------------------------



 



payment of any management or similar fee to Affiliates unless such payment is
also permitted under Section 6.11.
          6.5 Restrictions on Subsidiary Distributions. Except as provided
herein, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company other than restrictions (i) in agreements
evidencing Indebtedness permitted by Section 6.1(k) that impose restrictions on
the property so acquired, (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business to the extent such agreements are permitted hereunder, and (iii) that
are or were created by virtue of any transfer of, agreement to transfer or
option or right with respect to any property, assets or Capital Stock not
otherwise prohibited under this Agreement. No Credit Party shall, nor shall it
permit its Subsidiaries to, enter into any Contractual Obligation which would
prohibit a Subsidiary of Company from becoming a Credit Party.
          6.6 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:
               (a) Investments in Cash and Cash Equivalents; provided, that
(i) such Cash and Cash Equivalents are maintained in a Deposit Account or a
securities account, as applicable, in each case, that is subject to the
exclusive control of the Collateral Agent, for the benefit of the Secured
Parties, and (ii) no Revolving Loans are outstanding;
               (b) equity Investments owned as of the Closing Date in any
Subsidiary and Investments made after the Closing Date in any wholly owned
Guarantor Subsidiaries of Company;
               (c) Investments (i) received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business,, and
(ii) constituting deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of Company
and its Subsidiaries;
               (d) intercompany loans to the extent permitted under
Section 6.1(b);
               (e) Consolidated Capital Expenditures permitted by
Section 6.7(e);
               (f) loans and advances to employees of Company and its
Subsidiaries (i) made in the ordinary course of business and described on
Schedule 6.6, and (ii) any refinancings of such loans after the Closing Date in
an aggregate amount not to exceed $100,000;

-109-



--------------------------------------------------------------------------------



 



               (g) Investments made in connection with Permitted Acquisitions
permitted pursuant to Section 6.8;
               (h) Guarantees otherwise permitted by Section 6.1;
               (i) Investments described in Schedule 6.6; and
               (j) other Investments in an aggregate amount not to exceed at any
time $500,000.
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4. Notwithstanding
the foregoing, no Investment otherwise permitted by clause (d), (i) or (j) shall
be permitted if any Default or Event of Default has occurred and is continuing
or would result therefrom.
          6.7 Financial Covenants.
               (a) Fixed Charge Coverage Ratio. Company shall not permit the
Fixed Charge Coverage Ratio as of the last day of any Fiscal Quarter, beginning
with the Fiscal Quarter ending December 31, 2007, to be less than 1.50 to 1.00.
               (b) Leverage Ratio. Company shall not permit the Leverage Ratio
as of the last day of any Fiscal Quarter, beginning with the Fiscal Quarter
ending December 31, 2007, to exceed the correlative ratio indicated:

          Fiscal Quarter   Leverage Ratio
December 31, 2007
    2.75:1.00  
March 31, 2008
    3.25:1.00  
June 30, 2008 and each Fiscal Quarter thereafter
    2.50:1.00  

               (c) Consolidated Adjusted EBITDA. Company shall not permit
Consolidated Adjusted EBITDA as at the end of any Fiscal Quarter, beginning with
the Fiscal Quarter ending December 31, 2007, for the four Fiscal Quarter period
then ended to be less than the correlative amount indicated:

-110-



--------------------------------------------------------------------------------



 



          Fiscal Quarter   Consolidated Adjusted EBITDA
December 31, 2007
  $ 62,000,000  
March 31, 2008
  $ 70,000,000  
June 30, 2008
  $ 80,000,000  
September 30, 2008
  $ 85,000,000  
December 31, 2008
  $ 88,000,000  
March 31, 2009
  $ 91,000,000  
June 30, 2009
  $ 95,000,000  
September 30, 2009
  $ 98,000,000  
December 31, 2009 and each Fiscal Quarter ending thereafter
  $ 100,000,000  

       

               (d) Revenues. Company shall not permit Revenues as at the end of
any Fiscal Quarter, beginning with the Fiscal Quarter ending December 31, 2007,
for the four Fiscal Quarter period then ended to be less than the correlative
amount indicated:

          Fiscal Quarter   Revenues
December 31, 2007
  $ 770,000,000  
March 31, 2008
  $ 950,000,000  
June 30, 2008
  $ 1,130,000,000  
September 30, 2008
  $ 1,350,000,000  
December 31, 2008
  $ 1,400,000,000  
March 31, 2009
  $ 1,450,000,000  
June 30, 2009
  $ 1,500,000,000  
September 30, 2009
  $ 1,550,000,000  
December 31, 2009 and each Fiscal Quarter ending thereafter
  $ 1,600,000,000  

               (e) Maximum Consolidated Capital Expenditures. Company shall not,
and shall not permit its Subsidiaries to, make or incur Consolidated Capital
Expenditures, in any Fiscal Year, in an aggregate amount for all of its
Subsidiaries in excess of $10,000,000.
               (f) Tooling Expenditures. Company shall not, and shall not permit
its Subsidiaries to, make or incur Tooling Expenditures, at any time from the
Closing Date until the date that is 90 days following the Closing Date, in
excess of $1,000,000.
               (g) Production Schedule. Commencing with the week beginning on
November 11, 2007 and continuing through the end of the week beginning on
January 14, 2008, Company shall not, and shall not permit its Subsidiaries to
sell and deliver to their customers less than 80% of the LCD Televisions
specified on its Approved Production Schedule (as defined in the Projections
delivered to the Agents prior to the Closing Date) during any week on a

-111-



--------------------------------------------------------------------------------



 



cumulative basis (it being understood that all such sales shall be made on
customary, commercially-reasonable terms, consistent with past practice).
               (h) Minimum Adjusted Working Capital Assets. Commencing with the
week beginning on November 11, 2007 and continuing through the end of the week
beginning on January 14, 2008, Company shall not permit Adjusted Working Capital
Assets to be less than 80% of the amounts specified on its Approved Production
Schedule (as defined in the Projections delivered to the Agents prior to the
Closing Date).
               (i) Minimum Consolidated Liquidity. Company shall not permit
Consolidated Liquidity to be less than the amounts specified below as of the
correlative dates indicated:

              Minimum Consolidated Date   Liquidity
Closing Date through November 30, 2007
  $ 2,500,000  
December 1, 2007 and thereafter
  $ 5,000,000  

               (j) Certain Calculations. With respect to any period during which
a Permitted Acquisition or an Asset Sale (other than the proposed sale of the
LCoS business unit of Company pursuant to the Agreement in Principle, dated as
of October 21, 2007, between Company and Compound Phototonics Ltd.) has occurred
(each, a “Subject Transaction”), for purposes of determining compliance with the
financial covenants set forth in this Section 6.7, Consolidated Adjusted EBITDA
and the components of Consolidated Fixed Charges shall be calculated with
respect to such period on a pro forma basis (including pro forma adjustments
approved by Administrative Agent in its reasonable discretion) using the
historical audited financial statements of any business so acquired or to be
acquired or any business so sold or to be sold and the consolidated financial
statements of Company and its Subsidiaries which shall be reformulated as if
such Subject Transaction, and any Indebtedness incurred or repaid in connection
therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to the relevant acquisition at the
weighted average of the interest rates applicable to outstanding Loans incurred
during such period).
          6.8 Fundamental Changes; Disposition of Assets; Acquisitions. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or sub
lease (as lessor or sublessor), exchange, transfer or otherwise dispose of, in
one transaction or a series of transactions, all or any part of its business,
assets or property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible, whether now owned or hereafter acquired, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and Capital Expenditures in the ordinary
course of business) the business, property or fixed assets of, or stock or other

-112-



--------------------------------------------------------------------------------



 



evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:
               (a) any Subsidiary of Company may be merged with or into Company
or any Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or
any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger, Company or such Guarantor Subsidiary, as applicable, shall be the
continuing or surviving Person;
               (b) sales or other dispositions of assets (i) that do not
constitute Asset Sales or (ii) made to Company or any Guarantor Subsidiary;
               (c) the dissolution of the Foreign Subsidiaries of Vivitar
Corporation specified on Schedule 6.8(c); provided, that any assets contained in
any such Foreign Subsidiary are transferred to Vivitar Corporation upon the
dissolution of such Foreign Subsidiary;
               (d) (i) the proposed sale of the LCoS business unit of Company
pursuant to the Agreement in Principle, dated as of October 21, 2007, between
Company and Compound Phototonics Ltd., and (ii) certain proposed licensing
transactions relating to the transactions described in clause (i) above;
provided, that in each case, that (1) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors (or similar governing body)
of such Person), (2) except in the case of clause (i) above, no less than one
hundred percent (100%) thereof shall be paid in Cash, and (3) the Net Asset Sale
Proceeds thereof shall be applied as required by Section 2.13(a);
               (e) Asset Sales, the proceeds of which, when aggregated with the
proceeds of all other Asset Sales or series of related Asset Sales made within
the same Fiscal Year, are less than $500,000; provided that (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors (or similar governing body) of such Person), (2) no less than one
hundred percent (100%) thereof shall be paid in Cash, and (3) the Net Asset Sale
Proceeds thereof shall be applied as required by Section 2.13(a);
               (f) disposals of obsolete or worn out property, the proceeds of
which, when aggregated with all other dispositions made pursuant to this clause
(d) in any Fiscal Year are less than $500,000; provided that the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors (or similar
governing body) of the Credit Party making such disposition);
               (g) Permitted Acquisitions, the aggregate consideration for which
constitutes less than $1,000,000 in the aggregate from the Closing Date to the
date of determination;
               (h) Sales of Accounts made pursuant to the Factoring Agreement;
and
               (i) Investments made in accordance with Section 6.6.

-113-



--------------------------------------------------------------------------------



 



          6.9 Disposal of Subsidiary Interests. Except for any sale of all of
its interests in the Capital Stock of any of its Subsidiaries in compliance with
the provisions of Section 6.8, no Credit Party shall, nor shall it permit any of
its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Capital Stock of any of its Subsidiaries,
except to qualify directors if required by applicable law; or (b) directly or
indirectly to sell, assign, pledge or otherwise encumber or dispose of any
Capital Stock of any of its Subsidiaries, except to another Credit Party
(subject to the restrictions on such disposition otherwise imposed hereunder),
or to qualify directors if required by applicable law.
          6.10 Sales and Lease Backs. Except in connection with Asset Sales
permitted pursuant to Section 6.8, no Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Company or any of its Subsidiaries)
or (b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Company or any of its Subsidiaries) in connection with such
lease.
          6.11 Transactions with Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
holder of five percent (5%) or more of any class of Capital Stock of Company or
any of its Subsidiaries or with any Affiliate of Company or of any such holder,
on terms that are less favorable to Company or that Subsidiary, as the case may
be, than those that might be obtained at the time from a Person who is not such
a holder or Affiliate; provided, the foregoing restriction shall not apply to
(a) any transaction between Company and any Guarantor; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Company and its Subsidiaries; (c) reasonable compensation arrangements
for officers and other employees of Company and its Subsidiaries entered into in
the ordinary course of business; and (d) transactions described in
Schedule 6.11; provided, further, however, notwithstanding the foregoing,
neither Company nor any of its Subsidiaries shall pay any management or similar
fees, or any other fees or payments, to any Affiliate of Company. Company shall
disclose in writing each transaction with any holder of five percent (5%) or
more of any class of Capital Stock of Company or any of its Subsidiaries or with
any Affiliate of Company or of any such holder to Administrative Agent.
          6.12 Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than the businesses engaged in by such Credit Party on the
Closing Date .
          6.13 Permitted Activities of SPV. SPV shall not (a) incur, directly or
indirectly, any Indebtedness or any other obligation or liability whatsoever
other than the SPV Obligations under the Credit Documents and obligations in
respect of the businesses described in (c) below; (b) create or suffer to exist
any Lien upon any property or assets now owned or hereafter acquired by it other
than the Liens created under the Collateral Documents to which it is a party;
(c) engage in any business or activity or own any assets other than
(i) purchasing Panel Inventory,

-114-



--------------------------------------------------------------------------------



 



contracting with the Panel Manufacturers and Contractors in connection with the
manufacturing and processing of such Panel Inventory, and selling LCD
Televisions manufactured with such Panel Inventory to third parties in the
ordinary course of business; and (ii) performing its obligations and activities
incidental thereto under the Credit Documents; (d) consolidate with or merge
with or into, or convey, transfer or lease all or substantially all its assets
to, any Person; (e) sell or otherwise dispose of any Capital Stock of any of its
Subsidiaries; (f) create or acquire any Subsidiary or make or own any Investment
in any Person; or (g) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.
          6.14 Amendments or Waivers of Certain Contractual Obligations. No
Credit Party shall nor shall it permit any of its Subsidiaries to, agree to any
amendment, restatement, replacement, refinancing, supplement or other
modification to, or waiver or termination of any of its material rights under
any Material Contract if such amendment, restatement, replacement, refinancing,
supplement or other modification or waiver or termination would be adverse to
the Agents or the Lenders, in each case, after the Closing Date without
obtaining the prior written consent of the Administrative Agent and the
Requisite Lenders to such amendment, restatement, replacement, refinancing,
supplement or other modification or waiver or termination.
          6.15 Customers and Suppliers. Each Credit Party shall use reasonable
best efforts to prevent the termination, cancellation or limitation of, or
modification to or change in, the business relationship between (i) any Credit
Party, on the one hand, and any customer or any group thereof, on the other
hand, whose agreements with any Credit Party are individually or in the
aggregate material to the business or operations of such Credit Party, or
(ii) any Credit Party, on the one hand, and any material supplier thereof, on
the other hand.
          6.16 Fiscal Year. No Credit Party shall, nor shall it permit any of
its Subsidiaries to change its Fiscal Year end from June 30th.
          6.17 Deposit Accounts. No Credit Party shall establish, maintain or
deposit proceeds in a Deposit Account that is not subject to the cash management
arrangements described in Section 5.15.
          6.18 Amendments to Organizational Agreements and Material Contracts.
No Credit Party shall (a) amend or permit any amendments to any Credit Party’s
Organizational Documents; or (b) amend or permit any amendments to, or terminate
or waive any provision of, any Material Contract, any Panel Deposit Agreement or
any Contractor Agreement, in each case, if such amendment, termination, or
waiver could be adverse to Administrative Agent or the Lenders.
          6.19 Prepayments of Certain Indebtedness. No Credit Party shall,
directly or indirectly, voluntarily purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Indebtedness prior to its scheduled maturity, other than (a) (i) the
Obligations, and (ii) Indebtedness secured by a Permitted Liens if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
with Section 6.8, and (b) following the date that is 100 days following the
Closing Date, and provided that at the time of such payment, no Default or Event
of Default has occurred and is continuing or

-115-



--------------------------------------------------------------------------------



 



would result therefrom, the Specified Preferred Bank Indebtedness and/or the
Additional Preferred Bank Indebtedness.
          6.20 Issuance of Capital Stock. Other than Company, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, issue or sell or enter
into any agreement or arrangement for the issuance and sale of any shares of its
Capital Stock, any securities convertible into or exchangeable for its Capital
Stock, or any warrants, options or other rights for the purchase or acquisition
of shares of its Capital Stock. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, issue or sell any Disqualified Capital Stock.
          6.21 Affiliate Payments. Except as set forth on Schedule 6.21, no
Credit Party shall pay or otherwise advance, directly or indirectly, any
management, consulting or other fees to an Affiliate.
          6.22 Accounts. For the period beginning on the Closing Date and ending
on the date that is ninety (90) days following the Closing Date, no Credit Party
shall, or shall permit any of its Subsidiaries to generate more than $5,000,000
of aggregate proceeds of the Company and its Subsidiaries generated from sales
of Inventory to Account Debtors during such period from sales of Inventory to
any Account Debtors other than Account Debtors located in the United States that
are acceptable to the Agents.
          6.23 Judgments and Litigations. No Credit Party shall, or shall permit
any of its Subsidiaries to, pay, in connection with the settlement of any
action, suit, investigation, litigation or proceeding or other legal or
regulatory developments, pending or threatened, or pursuant to any judgment, an
amount in excess of $2,000,000 during any calendar year or in excess of
$5,000,000 in the aggregate since the Closing Date (excluding any amounts paid
with the proceeds of insurance or indemnification payments received in
connection therewith), except as otherwise consented to, in writing, by the
Administrative Agent.
          6.24 Panel Inventory. No Credit Party, other than SPV, shall purchase
any Panel Inventory (or similar Inventory) with the proceeds of any Credit
Extension (it being understood that at any time that the Credit Parties desire
to purchase any Panel Inventory (or similar Inventory) with the proceeds of any
Revolving Loans, such Panel Inventory (or similar Inventory) shall be purchased
by SPV with the proceeds of Revolving Loans borrowed by Company and loaned to
SPV for such purpose). SPV shall not (i) purchase any Panel Inventory (or
similar Inventory) from any Person other than a Panel Manufacturer acceptable to
Administrative Agent that has executed a Panel Deposit Agreement or (ii) permit
any Person to manufacture or otherwise process any Panel Inventory (or similar
Inventory) other than a Contractor acceptable to Administrative Agent that has
executed a Contractor’s Agreement.
     SECTION 7. GUARANTY
          7.1 Guaranty of the Obligations. (a) Subject to the provisions of
Section 7.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all applicable Obligations
when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that

-116-



--------------------------------------------------------------------------------



 



would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code , 11 U.S.C. §362(a)) (collectively, the
“Guaranteed Obligations”).
               (b) Each Guarantor indemnifies each Beneficiary immediately on
demand against any costs, loss or liability suffered by that Beneficiary if any
obligation guaranteed by it is or becomes unenforceable, invalid or illegal. The
amount of the cost, loss or liability shall be equal to the amount which that
Beneficiary would otherwise have been entitled to recover.
          7.2 Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the "Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code or any
comparable applicable provisions of state law; provided, that solely for
purposes of calculating the Fair Share Contribution Amount with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.
          7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of any Borrower to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,

-117-



--------------------------------------------------------------------------------



 



demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. §362(a)), Guarantors will upon demand pay, or cause to be paid, in Cash,
to Administrative Agent for the ratable benefit of Beneficiaries, an amount
equal to the sum of the unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for such Borrower’s becoming the
subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against such Borrower
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.
          7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
               (a) this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
               (b) Administrative Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between any Borrower and any Beneficiary with respect to the existence of such
Event of Default;
               (c) the obligations of each Guarantor hereunder are independent
of the obligations of Borrowers and the obligations of any other guarantor
(including any other Guarantor), and a separate action or actions may be brought
and prosecuted against such Guarantor whether or not any action is brought
against any Borrower or any of such other guarantors and whether or not any
Borrower is joined in any such action or actions;
               (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid; and without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
               (e) any Beneficiary, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and

-118-



--------------------------------------------------------------------------------



 



accept other guaranties of the Guaranteed Obligations and take and hold security
for the payment hereof or the Guaranteed Obligations; (iv) release, surrender,
exchange, substitute, compromise, settle, rescind, waive, alter, subordinate or
modify, with or without consideration, any security for payment of the
Guaranteed Obligations, any other guaranties of the Guaranteed Obligations, or
any other obligation of any Person (including any other Guarantor) with respect
to the Guaranteed Obligations; (v) enforce and apply any security now or
hereafter held by or for the benefit of such Beneficiary in respect hereof or
the Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such Beneficiary may have against any
such security, in each case as such Beneficiary in its discretion may determine
consistent herewith and any applicable security agreement, including foreclosure
on any such security pursuant to one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable, and
even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Credit Documents; and
               (f) this Guaranty and the obligations of Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Credit Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Company or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set offs or counterclaims
which any Credit Party may allege or assert against any Beneficiary in respect
of the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; and (viii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or

-119-



--------------------------------------------------------------------------------



 



to any extent vary the risk of any Guarantor as an obligor in respect of the
Guaranteed Obligations.
          7.5 Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
any Borrower, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from any Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of any Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
any Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that any Beneficiary protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to any
Borrower and notices of any of the matters referred to in Section 7.4 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.
          7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against any Borrower or any other Guarantor or any of its assets in connection
with this Guaranty or the performance by such Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against any Borrower with respect
to the Guaranteed Obligations, (b) any right to enforce, or to participate in,
any claim, right or remedy that any Beneficiary now has or may hereafter have
against any Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Beneficiary. In
addition, until the Guaranteed Obligations

-120-



--------------------------------------------------------------------------------



 



shall have been indefeasibly paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including any such right of contribution as
contemplated by Section 7.2. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against any
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.
          7.7 Subordination of Other Obligations. Any Indebtedness of any
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.
          7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled. Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations.
          7.9 Authority of Guarantors or Borrowers. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or any
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.
          7.10 Financial Condition of Borrowers. Any Credit Extension may be
made to any Borrower or continued from time to time, in each case without notice
to or authorization from any Guarantor regardless of the financial or other
condition of such Borrower at the time of any such grant or continuation. No
Beneficiary shall have any obligation to disclose or discuss with any Guarantor
its assessment, or any Guarantor’s assessment, of the financial condition of
such Borrower. Each Guarantor has adequate means to obtain information from each
Borrower on a continuing basis concerning the financial condition of each
Borrower and its ability to perform its obligations under the Credit Documents,
and each Guarantor assumes the responsibility for

-121-



--------------------------------------------------------------------------------



 



being and keeping informed of the financial condition of Borrowers and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of any Borrower now known or hereafter known by any
Beneficiary.
          7.11 Bankruptcy, etc.
               (a) So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Requisite Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against any Borrower or any other Guarantor or admit in
writing or in any legal proceeding that it is unable to pay its debts as they
become due. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of any Borrower or any
other Guarantor or by any defense which any Borrower or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.
               (b) Each Guarantor acknowledges and agrees that any interest on
any portion of the Guaranteed Obligations which accrues after the commencement
of any case or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve any
Borrower of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
               (c) In the event that all or any portion of the Guaranteed
Obligations are paid by the Applicable Borrower, the obligations of Guarantors
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any part of such payment(s) are
rescinded or recovered directly or indirectly from any Beneficiary as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.
          7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the
Capital Stock of any Guarantor or any of its successors in interest hereunder
shall be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

-122-



--------------------------------------------------------------------------------



 



          7.13 Taxes. The provisions of Section 2.19 shall apply, mutatis
mutandi, to the Guarantors and payments thereby.
     SECTION 8. EVENTS OF DEFAULT
          8.1 Events of Default. If any one or more of the following conditions
or events shall occur:
               (a) Failure to Make Payments When Due. Failure by Borrower or any
other Credit Party to pay (i) when due the principal of and premium, if any, on
any Loan whether at stated maturity, by acceleration or otherwise; (ii) when due
any installment of principal of any Agent Advance or Loan, by notice of
voluntary prepayment, by mandatory prepayment or otherwise; (iii) when due any
amount payable to Issuing Bank in reimbursement of any drawing under a Letter of
Credit; or (iv) when due any interest on any Agent Advance or any Loan or any
fee or any other amount due hereunder.
               (b) Default in Other Agreements. (i) Failure of any Credit Party
or any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) in a
principal amount of $750,000 or more (individually or in the aggregate), or
(ii) breach or default by any Credit Party or any of their respective
Subsidiaries with respect to any other material term of (1) one or more items of
Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above, or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness if the effect of such breach
or default is to cause, or to permit the holder or holders of that Indebtedness
(or a trustee on behalf of such holder or holders), to cause, that Indebtedness
to become or be declared due and payable (or subject to a compulsory repurchase
or redeemable) or to require the prepayment, redemption, repurchase or
defeasance of, or to cause Company or any of its Subsidiaries to make any offer
to prepay, redeem, repurchase or defease such Indebtedness, prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or
               (c) Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.5,
Sections 5.1, 5.2, 5.3, 5.5, 5.6, 5.8, 5.9, 5.15, 5.16, 5.17, 5.18, 5.19, 5.20
or 5.21 or Section 6; or
               (d) Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect (to
the extent not otherwise qualified as to materiality) as of the date made or
deemed made; or
               (e) Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default, if capable of being
remedied, shall remained unremedied for a period of 15 days; or

-123-



--------------------------------------------------------------------------------



 



               (f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of Company or any of its Subsidiaries, any Specified Party or any
Specified Account Debtor in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable Federal or state law; or (ii) an
involuntary case shall be commenced against Company or any of its Subsidiaries,
any Specified Party or any Specified Account Debtor under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Company or any of its
Subsidiaries, any Specified Party or any Specified Account Debtor, or over all
or a substantial part of their respective property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of Company or any of its Subsidiaries, any Specified
Party or any Specified Account Debtor for all or a substantial part of their
respective properties; or a warrant of attachment, execution or similar process
shall have been issued against any substantial part of the property of Company
or any of its Subsidiaries, any Specified Party or any Specified Account Debtor,
and any such event described in this clause (ii) shall continue for forty-five
(45) days without having been dismissed, bonded or discharged; or
               (g) Voluntary Bankruptcy; Appointment of Receiver, etc.
(i) Company or any of its Subsidiaries, any Specified Party or any Specified
Account Debtor shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Company or any of its Subsidiaries, any Specified Party or any Specified Account
Debtor shall make any assignment for the benefit of creditors; or (ii) Company
or any of its Subsidiaries, any Specified Party or any Specified Account Debtor
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) (or any committee thereof) of Company or any of its
Subsidiaries, any Specified Party or any Specified Account Debtor shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or
               (h) Judgments and Attachments. One or more money judgments, writs
or warrants of attachment or similar processes involving an amount, individually
or in the aggregate in excess of $750,000 at any time, (to the extent not fully
covered by insurance (less any deductible) as to which a solvent and
unaffiliated insurance company has acknowledged coverage), shall be entered or
filed against Company or any of its Subsidiaries or any of their respective
assets either (i) enforcement proceedings are commenced in connection therewith,
or (ii) such money judgment, write or warrant of attachment and shall remain
undischarged, unvacated, unbonded or unstayed for a period of ten (10)
consecutive Business Days; or

-124-



--------------------------------------------------------------------------------



 



               (i) Dissolution. Any order, judgment or decree shall be entered
against any Credit Party, any Specified Party or any Specified Account Debtor
decreeing the dissolution or split up of such Credit Party, such Specified Party
or such Specified Account Debtor; or
               (j) Employee Benefit Plans. (i) There shall occur one or more
ERISA Events which individually or in the aggregate results in or might
reasonably be expected to result in liability of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of $750,000
during the term hereof; or (ii) there exists any fact or circumstance that
reasonably could be expected to result in the imposition of a Lien or security
interest under Section 401(a)(29) or 412(n) of the Internal Revenue Code or
under ERISA or the non-U.S. equivalent thereof; or
               (k) Change of Control. A Change of Control shall occur; or
               (l) Guaranties, Collateral Documents and other Documents. At any
time after the execution and delivery thereof, (i) the Guaranty, for any reason,
other than the satisfaction in full of all Obligations, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Guarantor, as applicable, shall repudiate
its obligations thereunder, (ii) this Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof) or shall be
declared null and void, or Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason, (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document or deny that it has any
further liability, including with respect to future advances by Lenders, under
any Credit Document to which it is a party, or (iv) any Contractor Agreement,
any Panel Deposit Agreement or any Specified Party Document shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void, or any Contractor, Panel Manufacturer or Specified
Party, as applicable, shall repudiate or deny its obligations thereunder, or any
party to a Contractor Agreement, a Panel Deposit Agreement or any Specified
Party Document shall breach its obligations thereunder and such breach shall
remain unremedied for ten (10) days;
               (m) Environmental Liabilities. Any Credit Party or any of its
Subsidiaries shall be liable for any environmental liabilities or related costs
the payment of which could reasonably be expected to have a Material Adverse
Effect; or
               (n) Proceedings. The indictment of any Credit Party or any of its
Subsidiaries under any criminal statute, or commencement of criminal or civil
proceedings against any Credit Party or any of its Subsidiaries pursuant to
which statute or proceedings the penalties or remedies sought or available
include forfeiture to any Governmental Authority of any material portion of the
property of such Person; or
               (o) Cessation of Business. (i) Any Credit Party or any of its
Subsidiaries or any Specified Party is enjoined, restrained or in any way
prevented by the order of any court or any Governmental Authority from
conducting all or any material part of its business for more

-125-



--------------------------------------------------------------------------------



 



than 15 days; (ii) any other cessation of a substantial part of the business of
Company or any of its Subsidiaries or any Specified Party for a period which
materially and adversely affects Company or any of its Subsidiaries or any
Specified Party; or (iii) any material damage to, or loss, theft or destruction
of, any Collateral whether or not insured or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than 15 consecutive days, the cessation or substantial
curtailment of revenue producing activities at a Facility, if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect; or
               (p) Material Supply Chain Disruptions; Loss of Material Accounts;
Material Adverse Effect. An event or development occurs that could reasonably be
expected to (i) result in a material disruption to the supply chain of the
Company or any of its Subsidiaries, (ii) result in the failure of any Specified
Account Debtor to pay any Account owing to the Company or any of its
Subsidiaries in an amount in excess of $5,000,000 within 80 days after the due
date specified on the invoice relating to such Account or 200 days after the
original date of the invoice relating to such Account, or (iii) have a Material
Adverse Effect.
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, upon notice to the Borrowers by Administrative Agent,
(A) the Commitments, if any, of each Lender having such Commitments and the
obligation of Administrative Agent to procure, or the Issuing Bank to issue, any
Letter of Credit shall immediately terminate; (B) each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Credit Party: (I) the unpaid principal amount of and accrued
interest on the Loans, (II) an amount equal to the maximum amount that may at
any time be drawn under all Letters of Credit then outstanding (regardless of
whether any beneficiary under any such Letter of Credit shall have presented, or
shall be entitled at such time to present, the drafts or other documents or
certificates required to draw under such Letters of Credit), and (III) all other
Obligations; provided, that the foregoing shall not affect in any way the
obligations of Lenders under Section 2.3(e); (C) Administrative Agent may cause
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents; and (D) Administrative Agent shall direct
Company to pay (and Company hereby agrees upon receipt of such notice, or upon
the occurrence of any Event of Default specified in Sections 8.1(f) and (g) to
pay) to Administrative Agent such additional amounts of cash, to be held as
security for Company’s reimbursement Obligations in respect of Letters of Credit
then outstanding under arrangements acceptable to Administrative Agent, equal to
one hundred and five percent (105%) of the Letter of Credit Usage at any time
prior to the stated expiry of all outstanding Letters of Credit.
     SECTION 9. AGENTS
          9.1 Appointment of Agents. Silver Point is hereby appointed
Administrative Agent hereunder and under the other Credit Documents and each
Lender hereby authorizes Silver Point, in such capacity, to act as its agent in
accordance with the terms hereof and the other Credit Documents. Silver Point is
hereby appointed Borrowing Base Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Silver Point, in such capacity, to
act as its agent in accordance with the terms hereof and the other Credit
Documents. Silver Point is

-126-



--------------------------------------------------------------------------------



 



hereby appointed Collateral Agent hereunder and under the other Credit
Documents, and each Lender hereby authorizes Silver Point to act as its agent in
accordance with the terms hereof and the other Credit Documents. In each case,
such appointment and authorization includes, without limitation, the authority
to make the Loans and Agent Advances, for such Agent or on behalf of the
applicable Lenders as provided in this Agreement or any other Credit Document
and to perform, exercise, and enforce any and all other rights and remedies of
the Lenders with respect to the Credit Parties, the Obligations, or otherwise
related to any of same to the extent reasonably incidental to the exercise by
such Agent of the rights and remedies specifically authorized to be exercised by
such Agent by the terms of this Agreement or any other Credit Document. Each
Agent hereby agrees to act upon the express conditions contained herein and the
other Credit Documents, as applicable. The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Company or any
of its Subsidiaries.
          9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies and perform such duties hereunder and under the other Credit
Documents as are specifically delegated or granted to such Agent by the terms
hereof and thereof, together with such actions, powers, rights and remedies as
are reasonably incidental thereto. Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Credit
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have or be
deemed to have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of any Lender; and nothing herein or any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Credit Documents except as expressly set forth herein or therein.
          9.3 General Immunity.
               (a) No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party to any Agent or any Lender in connection with the Credit Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of any Credit Party or any other Person liable for the payment
of any Obligations, nor shall any Agent be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Credit Documents or as to the
use of the proceeds of the Loans or as to the existence or possible existence of
any Event of Default or Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding, neither
Administrative Agent nor Borrowing Base Agent shall have any

-127-



--------------------------------------------------------------------------------



 



liability arising from confirmations of the amount of outstanding Loans or the
Letter of Credit Usage or the component amounts thereof.
               (b) Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a
final, nonappealable order. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) or, in the case of the Collateral Agent, in
accordance with the Pledge and Security Agreement or other applicable Collateral
Document, and, upon receipt of such instructions from Requisite Lenders (or such
other Lenders, as the case may be), or in accordance with the Pledge and
Security Agreement or other applicable Collateral Document, as the case may be,
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions. Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected and free from
liability in relying on opinions and judgments of attorneys (who may be
attorneys for the Credit Parties), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5)
or, in the case of the Collateral Agent, in accordance with the Pledge and
Security Agreement or other applicable Collateral Document, or, in the case of
the Borrowing Base Agent, in accordance with the terms of this Agreement.
               (c) Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to Events of Default in the payment of principal,
interest and fees required to be paid to Administrative Agent for the account of
the Lenders, unless Administrative Agent shall have received written notice from
a Lender or any Credit Party referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” The Administrative Agent will notify the Lenders of its receipt of any
such notice. The Administrative Agent shall take such action with respect to any
such Default or Event of Default as may be directed by the Requisite Lenders in
accordance with Section 8; provided, however, that unless and until
Administrative Agent has received any such direction, Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Lenders.
          9.4 Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any

-128-



--------------------------------------------------------------------------------



 



Agent in its individual capacity as a Lender hereunder. With respect to its
participation in the Loans and the Letters of Credit, each Agent shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as if it were not performing the duties and functions delegated to it hereunder,
and the term "Lender” shall, unless the context clearly otherwise indicates,
include each Agent in its individual capacity. Any Agent and its Affiliates may
accept deposits from, lend money to, own securities of, and generally engage in
any kind of banking, trust, financial advisory or other business with Company or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from the Credit Parties for services
in connection herewith and otherwise without having to account for the same to
Lenders.
          9.5 Lenders’ Representations, Warranties and Acknowledgment.
               (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Company and
its Subsidiaries, without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, in connection
with Credit Extensions hereunder and that it has made and shall continue to make
its own appraisal of the creditworthiness of Company and its Subsidiaries. No
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.
               (b) Each Lender, by delivering its signature page to this
Agreement and funding its Tranche A Term Loan, Tranche A-1 Term Loan and/or
Revolving Loans on the Closing Date, as the case may be, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, Requisite Lenders or
Lenders, as applicable on the Closing Date.
          9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees, representatives
and agents of each Agent (each, an "Indemnitee Agent Party"), to the extent that
such Indemnitee Agent Party shall not have been reimbursed by any Credit Party,
for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Indemnitee Agent Party in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Credit Documents or otherwise in its capacity as such Indemnitee
Agent Party in any way relating to or arising out of this Agreement or the other
Credit Documents, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE AGENT PARTY; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such
Indemnitee Agent Party’s gross negligence or willful misconduct as determined by
a

-129-



--------------------------------------------------------------------------------



 



court of competent jurisdiction in a final, nonappealable order. If any
indemnity furnished to any Indemnitee Agent Party for any purpose shall, in the
opinion of such Indemnitee Agent Party, be insufficient or become impaired, such
Indemnitee Agent Party may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, that in no event shall this sentence require any Lender to
indemnify any Indemnitee Agent Party against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender’s Pro Rata Share thereof; and provided further, that this
sentence shall not be deemed to require any Lender to indemnify any Indemnitee
Agent Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.
          9.7 Successor Administrative Agent.
               (a) At any time, Administrative Agent and Collateral Agent may
(and, at the request of the Requisite Class Lenders for the Lenders having
Revolving Exposure, following the repayment of the Term Loans in full, shall)
resign by giving thirty (30) days’ prior written notice thereof to Lenders and
the Borrowers. Upon any such notice of resignation, Requisite Lenders shall have
the right, upon five Business Days’ notice to Company, to appoint a successor
Administrative Agent and Collateral Agent. If no successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent and Collateral
Agent gives notice of its resignation, then the retiring Administrative Agent
and Collateral Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent and Collateral Agent from among the Lenders.
Upon the acceptance of any appointment as Administrative Agent and Collateral
Agent hereunder by a successor Administrative Agent and Collateral Agent, that
successor Administrative Agent and Collateral Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and Collateral Agent and the retiring
Administrative Agent and Collateral Agent shall promptly (i) transfer to such
successor Administrative Agent and Collateral Agent all sums, Securities and
other items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent and Collateral
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent and Collateral Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent and
Collateral Agent of the security interests created under the Collateral
Documents, whereupon such retiring Administrative Agent and Collateral Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s and Collateral Agent’s resignation hereunder as
Administrative Agent and Collateral Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder.
               (b) Notwithstanding anything herein to the contrary,
Administrative Agent may assign its rights and duties as Administrative Agent
hereunder to an Affiliate or Related Fund of Silver Point without the prior
written consent of, or prior written notice to, any Credit Party or any Lender;
provided that the Credit Parties and the Lenders may deem and treat such

-130-



--------------------------------------------------------------------------------



 



assigning Administrative Agent as Administrative Agent for all purposes hereof,
unless and until such assigning Administrative Agent provides written notice to
the Borrowers and the Lenders of such assignment. Upon such assignment such
Affiliate shall succeed to and become vested with all rights, powers, privileges
and duties as Administrative Agent hereunder and under the other Credit
Documents.
               (c) Delegation of Duties. Administrative Agent may perform any
and all of its duties and exercise its rights and powers under this Agreement or
under any other Credit Document by or through any one or more sub-agents
appointed by Administrative Agent. Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Article 9 shall apply to any the Affiliates of Administrative
Agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. All of the rights, benefits and privileges (including
the exculpatory and indemnification provisions) of this Article 9 shall apply to
any such sub-agent and to the Affiliates of any such sub-agent, and shall apply
to their respective activities as sub-agent as if such sub-agent and Affiliates
were named herein. Notwithstanding anything herein to the contrary, with respect
to each sub-agent appointed by Administrative Agent, (i) such sub-agent shall be
a third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory and rights to indemnification)
and shall have all of the rights, benefits and privileges of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have the rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
               (d) Borrowing Base Agent may resign at any time by giving thirty
(30) days’ prior written notice thereof to Lenders and Borrowers. Upon any such
notice of resignation, the Requisite Class of Lenders having Revolving Exposure
shall have the right, upon five Business Days’ notice to Borrowers and with the
consent of the Administrative Agent, to appoint a successor Borrowing Base
Agent. If no successor shall have been so appointed by the Requisite Class of
Lenders having Revolving Exposure and shall have accepted such appointment
within thirty (30) days after the retiring Borrowing Base Agent gives notice of
its resignation, then the retiring Borrowing Base Agent may, on behalf of the
Lenders and the Issuing Bank appoint a successor Borrowing Base Agent from among
the Lenders. Upon the acceptance of any appointment as Borrowing Base Agent
hereunder by a successor Borrowing Base Agent, that successor Borrowing Base
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Borrowing Base Agent and the retiring
Borrowing Base Agent shall promptly (i) transfer to such successor Borrowing
Base Agent all sums, Securities and other items of Collateral held under the
Collateral Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Borrowing Base Agent under the Credit Documents, and (ii) execute and deliver to
such successor Borrowing Base Agent such amendments to financing statements,

-131-



--------------------------------------------------------------------------------



 



and take such other actions, as may be necessary or appropriate in connection
with the assignment to such successor Borrowing Base Agent of the security
interests created under the Collateral Documents, whereupon such retiring
Borrowing Base Agent shall be discharged from its duties and obligations
hereunder. After any retiring Borrowing Base Agent’s resignation hereunder as
Borrowing Base Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Borrowing Base Agent hereunder.
          9.8 Collateral Matters, Collateral, Documents and Guaranty.
               (a) Agents under Collateral Documents and Guaranty. Each Lender
hereby further irrevocably authorizes Administrative Agent or Collateral Agent,
as applicable, on behalf of and for the benefit of Lenders, to be the agent for
and representative of Lenders with respect to the Guaranty, the Collateral, the
Collateral Documents and the Credit Documents. Subject to Section 10.5, without
further written consent or authorization from Lenders, Administrative Agent or
Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) release any Lien encumbering any item of Collateral that is the
subject of a sale or other disposition of assets permitted hereby or to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented, or (ii) release any Guarantor from
the Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders
(or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented.
               (b) Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding, each
Borrower, Administrative Agent, Collateral Agent and each Lender hereby agree
that (i) no Lender shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by Administrative
Agent, on behalf of Lenders in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.
               (c) Agent Advances. Subject to the terms of any separate written
agreement among the Agents and the Lenders, any Agent may from time to time make
such disbursements and advances ((“Agent Advances”) in an amount not to exceed
the lesser of (x) $10,000,000, and (y) 10.0% of the Borrowing Base (at the time
such Agent Advance is made), in the aggregate; provided, that the aggregate
amount of Agent Advances shall either (A) not exceed the difference between
(i) the aggregate Revolving Commitments of all Lenders and (ii) the Total
Utilization of Revolving Commitments or (B) not exceed the Borrowing Base less
the sum of (i) the Total Utilization Revolving Commitments and (ii) the
aggregate principal amount of Term Loans outstanding) which such Agent, in its
sole discretion, deems necessary or desirable

-132-



--------------------------------------------------------------------------------



 



to preserve, protect, prepare for sale or lease or dispose of the Collateral or
any portion thereof, to enhance the likelihood or maximize the amount of
repayment by the Applicable Borrowers of the Loans, Letter of Credit usage and
other Obligations or to pay any other amount chargeable to the Applicable
Borrowers pursuant to the terms of this Agreement, including, without
limitation, costs, fees and expenses as described in Section 10.2 and
Section 10.3. The Agent Advances shall be repayable by the Borrowers on demand
and be secured by the Collateral and shall bear interest at a rate per annum
equal to the rate then applicable to Base Rate Loans. The Agent Advances shall
constitute Obligations hereunder which may be charged to the Borrowing Base
Agent Loan Account in accordance with Section 2.15(f). Without limitation to its
obligations pursuant to Section 9.3, each Lender agrees that it shall make
available to the Agent making such Agent Advances, upon such Agent’s demand, in
Dollars in immediately available funds, the amount equal to such Lender’s Pro
Rata Share of each such Agent Advance. If such funds are not made available to
the Agent making such Agent Advances by such Lender, such Agent shall be
entitled to recover such funds on demand from such Lender, together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to such Agent, at the Federal Funds Rate for 3 Business Days
and thereafter at the Base Rate.
          9.9 Posting of Approved Electronic Communications.
               (a) Delivery of Communications. Each Credit Party hereby agrees,
unless directed otherwise by Administrative Agent or unless the electronic mail
address referred to below has not been provided by Administrative Agent to such
Credit Party that it will, or will cause its Subsidiaries to, provide to
Administrative Agent all information, documents and other materials that it is
obligated to furnish to Administrative Agent or to the Lenders pursuant to the
Credit Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Funding Notice or a
Conversion/Continuation Notice, (ii) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default under this Agreement or any other Credit
Document or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Loan or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to
Administrative Agent to an electronic mail address as directed by Administrative
Agent. In addition, each Credit Party agrees, and agrees to cause its
Subsidiaries, to continue to provide the Communications to Administrative Agent
or the Lenders, as the case may be, in the manner specified in the Credit
Documents but only to the extent requested by Administrative Agent.
               (b) Platform. Each Credit Party further agrees that
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on Intralinks or a substantially similar electronic
transmission system (the “Platform”).
               (c) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE”. THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN

-133-



--------------------------------------------------------------------------------



 



THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY LIABILITY TO ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY INDEMNITEES IS FOUND IN A FINAL,
NONAPPEALABLE ORDER BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
               (d) Delivery Via Platform. Administrative Agent agrees that the
receipt of the Communications by Administrative Agent at its electronic mail
address set forth above shall constitute effective delivery of the
Communications to Administrative Agent for purposes of the Credit Documents.
Each Lender agrees that receipt of notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Credit Documents. Each Lender agrees to notify Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s electronic mail address to which the foregoing notice may be sent
by electronic transmission and that the foregoing notice may be sent to such
electronic mail address.
               (e) No Prejudice to Notice Rights. Nothing herein shall prejudice
the right of Administrative Agent or any Lender to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document.
          9.10 Proofs of Claim. The Lenders and each Credit Party hereby agree
that after the occurrence of an Event of Default pursuant to Sections 8.1(f) or
(g), in case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to a Credit Party, Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any of any Credit Party or
any other Person) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
               (a) to file and prove a claim for the whole amount of principal
and interest owing and unpaid in respect of the Loans and any other Obligations
that are owing and unpaid and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Lenders,
Administrative Agent and other Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders,
Administrative Agent and other agents and their agents and counsel and all other
amounts due Lenders, Administrative Agent and other agents hereunder) allowed in
such judicial proceeding; and

-134-



--------------------------------------------------------------------------------



 



               (b) to collect and receive any moneys or other property payable
or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to, subject to Section 2.15(h), pay to Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent and other agents hereunder. Nothing herein contained shall
be deemed to authorize Administrative Agent to authorize or consent to or accept
or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. Further, nothing contained in this Section 9.10
shall affect or preclude the ability of any Lender to (i) file and prove such a
claim in the event that Administrative Agent has not acted within ten (10) days
prior to any applicable bar date and (ii) require an amendment of the proof of
claim to accurately reflect such Lender’s outstanding Obligations.
          9.11 Agents and Arrangers. Except as otherwise set forth herein, no
arrangers shall have any right, power, obligation, liability, responsibility or
duty under this Agreement (or any other Credit Document) other than those
applicable to all Lenders as such. Without limiting the foregoing, no arrangers
shall have or be deemed to have any fiduciary relationship with any other
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any arranger in deciding to enter into this Agreement and each other Credit
Document to which it is a party or in taking or not taking action hereunder or
thereunder.
     SECTION 10. MISCELLANEOUS
          10.1 Notices. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given to a
Credit Party, Issuing Bank, Borrowing Base Agent or an Agent, shall be sent to
such Person’s address as set forth on Appendix B or in the other relevant Credit
Document, and in the case of any Lender, the address as indicated on Appendix B
or otherwise indicated to Administrative Agent in writing. Each notice hereunder
shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided that, no notice to any Issuing Bank, Agent or
Borrowing Base Agent shall be effective until received by Issuing Bank, such
Agent or Borrowing Base Agent.
          10.2 Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Company agrees to pay promptly, and in any event within
five (5) Business Days after written demand therefor, (a) all the actual and
reasonable costs and expenses of preparation of the Credit Documents and any
consents, amendments, waivers or other modifications thereto; (b) all the costs
of furnishing all opinions by counsel for Company and the other Credit Parties;

-135-



--------------------------------------------------------------------------------



 



(c) the fees, expenses and disbursements of counsel to Agents and Borrowing Base
Agent (including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by any Credit Party; (d) all the actual
costs and expenses of creating and perfecting (or the non-U.S. equivalent
thereof) Liens in favor of Collateral Agent, for the benefit of Secured Parties
pursuant hereto, including filing and recording fees, expenses and amounts owed
pursuant to Section 2.19(c) and (d), search fees, title insurance premiums and
fees, expenses and disbursements of counsel to each Agent and Borrowing Base
Agent and of counsel providing any opinions that any Agent, Borrowing Base Agent
or Requisite Lenders may request in respect of the Collateral or the Liens
created pursuant to the Collateral Documents; (e) all the actual costs and fees,
expenses and disbursements of any auditors, accountants, consultants or
appraisers whether internal or external; (f) all the actual costs and expenses
(including the fees, expenses and disbursements of counsel (including allocated
costs of internal counsel) and of any appraisers, consultants, advisors and
agents employed or retained by Collateral Agent and its counsel) in connection
with the custody or preservation of any of the Collateral; (g) all other actual
and costs and expenses incurred by each Agent and Borrowing Base Agent in
connection with due diligence, the syndication of the Loans and Commitments and
the negotiation, preparation and execution of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; (h) reasonable out of pocket expenses
incurred by any Agent and Borrowing Base Agent in connection with having the
Loans rated by one or more rating agencies; and (i) after the occurrence of a
Default or an Event of Default, all costs and expenses, including attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by any Agent, Borrowing Base Agent and Lenders in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Credit Documents by reason of such Default or Event of
Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a "work out” or pursuant to any insolvency
or bankruptcy cases or proceedings.
          10.3 Indemnity.
               (a) In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to Indemnitees’
selection of counsel), indemnify, pay and hold harmless, each Agent, Borrowing
Base Agent and Lender, their Affiliates and their respective officers, partners,
directors, trustees, employees, representatives, attorneys, advisors and agents
of each Agent, Borrowing Base Agent and each Lender (each, an "Indemnitee"),
from and against any and all Indemnified Liabilities, IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; provided that, no Credit
Party shall have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the gross negligence or willful misconduct of that Indemnitee to the extent
determined pursuant to a final nonappealable judgment of a court of competent
jurisdiction. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 10.3 may be unenforceable in whole or in
part because they are

-136-



--------------------------------------------------------------------------------



 



violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
               (b) To the extent permitted by applicable law, no Credit Party
shall assert, and each Credit Party hereby waives, any claim against Lenders,
Agents, Borrowing Base Agent, Issuing Bank and their respective Affiliates,
directors, employees, representatives, attorneys, advisors or agents, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Credit Party hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
          10.4 Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender, Issuing Bank, and their
respective Affiliates is hereby authorized by each Credit Party at any time or
from time to time subject to the consent of Administrative Agent (such consent
not to be unreasonably withheld or delayed), without notice to any Credit Party
or to any other Person (other than Administrative Agent), any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts (in
whatever currency)) and any other Indebtedness at any time held or owing by such
Lender to or for the credit or the account of any Credit Party (in whatever
currency) against and on account of the obligations and liabilities of any
Credit Party to such Lender or Issuing Bank hereunder, the Letters of Credit and
participations in any L/C Funding Support and under the other Credit Documents,
including all claims of any nature or description arising out of or connected
hereto, the Letters of Credit and participations in any L/C Funding Support or
with any other Credit Document, irrespective of whether or not (a) such Lender
shall have made any demand hereunder, (b) the principal of or the interest on
the Loans or any amounts in respect of the Letters of Credit or any L/C Funding
Support or any other amounts due hereunder shall have become due and payable
pursuant to Section 2 and although such obligations and liabilities, or any of
them, may be contingent or unmatured or (c) such obligation or liability is owed
to a branch or office of such Lender or Issuing Bank different from the branch
or office holding such deposit or obligation or such Indebtedness.
          10.5 Amendments and Waivers.
               (a) Requisite Lenders’ Consent. Subject to Sections 10.5(b) and
10.5(c), no amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom,
shall in any event be effective without the written concurrence of (i) in the
case of this Agreement, Administrative Agent and the Requisite Lenders or
(ii) in the case of any other Credit Document, Administrative Agent and, if
party thereto, the Collateral Agent, in each case, with the consent of the
Requisite Lenders.

-137-



--------------------------------------------------------------------------------



 



               (b) Affected Lenders’ Consent. Without the written consent of
each Lender (other than a Defaulting Lender) that would be affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:
                    (i) extend the scheduled final maturity of any Loan or Note
of such Lender;
                    (ii) waive, reduce or postpone any scheduled repayment due
such Lender, any mandatory prepayment due such Lender pursuant to Section 2.13
or any right of such Lender to waive a prepayment due such Lender pursuant to
Section 2.13;
                    (iii) extend the stated expiration date of any Letter of
Credit beyond the Revolving Commitment Termination Date;
                    (iv) reduce the rate of interest on any Loan of such Lender
(other than any amendment to the definition of "Default Rate” and any waiver of
any increase in the interest rate applicable to any Loan pursuant to Section 2.9
(each of which may be affected by consent of the Requisite Lenders)) or any fee,
in each case, payable hereunder to such Lender;
                    (v) extend the time for payment of any such interest or fees
to such Lender;
                    (vi) reduce the principal amount of any Loan or any
reimbursement or other funding obligation in respect of any Letter of Credit of
such Lender;
                    (vii) amend, modify, terminate or waive any provision of
this Section 10.5(b) or Section 10.5(c);
                    (viii) amend the definition of “Requisite Lenders” or “Pro
Rata Share”;
                    (ix) release all or substantially all of the Collateral or
all or substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or
                    (x) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under any Credit Document;
provided, however, that the Fee Letter may be amended or modified, or the rights
or privileges thereunder waived, in a writing executed only by the parties
thereto.
               (c) Other Consents. No amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall:
                    (i) increase any Revolving Commitment of any Lender over the
amount thereof then in effect without the consent of such Lender; provided, that
no

-138-



--------------------------------------------------------------------------------



 



amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender;
                    (ii) without the consent of Requisite Class Lenders of
Lenders having Revolving Exposure, amend, modify or waive (A) the definitions of
the terms “Account(s)”, “Account Debtor”, “Availability”, “Borrowing Base”,
“Borrowing Base Agent”, “Borrowing Base Certificate”, “Dilution”, “Dilution
Reserve”, “Eligible Account”, “Eligible Foreign Account”, “Eligible Inventory”,
“Eligible Panel Inventory”, “Inventory”, “Net Amount of Eligible Accounts”, “Net
Amount of Eligible Foreign Receivables” if, in each case, such changes result in
making additional credit available to Borrowers; or (B) Section 2.14(a);
                    (iii) amend, modify, terminate or waive any obligation of
Lenders relating to the purchase of participations in Letters of Credit as
provided in Section 2.3 without the written consent of Administrative Agent and
of Issuing Bank; or
                    (iv) amend, modify, terminate or waive any provision of
Section 9 as the same applies to any Agent, Issuing Bank or Borrowing Base
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, Issuing Bank or Borrowing Base Agent, in each case
without the consent of such Agent, Issuing Bank or Borrowing Base Agent, as
applicable.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, modification, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.
               (d) Execution of Amendments, etc. Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Credit Party, on such Credit Party.
          10.6 Successors and Assigns; Participations.
               (a) Generally. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders. No
Credit Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
all Lenders (and any attempted assignment or transfer by any Credit Party
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, Affiliates of each of the
Agents, Borrowing Base Agent and Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

-139-



--------------------------------------------------------------------------------



 



               (b) Registers. The Credit Parties, Administrative Agent, the
Borrowing Base Agent and Lenders shall deem and treat the Persons listed as
Lenders in the Registers as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof, and no assignment
or transfer of any such Commitment or Loan shall be effective, in each case,
unless and until an Assignment Agreement effecting the assignment or transfer
thereof shall have been delivered to and accepted by Administrative Agent or
Borrowing Base Agent, as applicable, and recorded in the applicable Register as
provided in Section 10.6(e). Prior to such recordation, all amounts owed with
respect to the applicable Commitment or Loan shall be owed to the Lender listed
in the applicable Register as the owner thereof, and any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the applicable Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans. Solely for the purposes of maintaining the
Revolving Loan Register and for tax purposes only Borrowing Base Agent shall be
deemed to be acting on behalf of the Credit Parties, and solely for the purposes
of maintaining the Term Register and for tax purposes only Administrative Agent
shall be deemed to be acting on behalf of the Credit Parties.
               (c) Right to Assign. Each Lender shall have the right at any time
to sell, assign or transfer all or a portion of its rights and obligations under
this Agreement on a pro-rata basis only with respect to all or a portion of its
Commitment or Loans owing to it or other Obligations (provided, however, that
each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan and any related
Commitments):
                    (i) to any Person meeting the criteria of clause (i)(a) or
clause (ii)(a) of the definition of the term of "Eligible Assignee” upon the
giving of notice to Administrative Agent; and
                    (ii) to any Person otherwise constituting an Eligible
Assignee with the consent of Administrative Agent (which consent shall not be
unreasonably withheld or delayed); provided, that each such assignment pursuant
to this Section 10.6(c)(ii) shall be in an aggregate amount of not less than (A)
$1,000,000 (or such lesser amount as may be agreed to by the Applicable Borrower
(if no Event of Default has occurred and is continuing) and Administrative Agent
or as shall constitute the aggregate amount of the Revolving Commitments and
Revolving Loans of the assigning Lender) with respect to the assignment of the
Revolving Commitments and Revolving Loans and (B) $1,000,000 (or such lesser
amount as may be agreed to by the Applicable Borrower (if no Event of Default
has occurred and is continuing) and Administrative Agent or as shall constitute
the aggregate amount of the Tranche A Term Loans or Tranche A-1 Term Loans of
the assigning Lender) with respect to the assignment of Term Loans.
               (d) Mechanics. The assigning Lender and the assignee thereof
shall execute and deliver to Administrative Agent an Assignment Agreement,
together with such forms, certificates or other evidence, if any, with respect
to United States Federal income tax withholding matters as the assignee under
such Assignment Agreement may be required to deliver to Administrative Agent
pursuant to Section 2.19(e). In addition, each assignee of a

-140-



--------------------------------------------------------------------------------



 



Lender shall execute an acknowledgment to the agreement among lenders entered
into between the Lenders, the Agents and the Borrowing Base Agent on the Closing
Date.
               (e) Notice of Assignment. Upon its receipt and acceptance of a
duly executed and completed Assignment Agreement, any forms, certificates or
other evidence required by this Agreement in connection therewith,
Administrative Agent shall record the information contained in such Assignment
Agreement in the Register, shall give prompt notice thereof to the Applicable
Borrower and shall maintain a copy of such Assignment Agreement.
               (f) Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon executing and delivering an Assignment
Agreement, as the case may be, represents and warrants as of the Closing Date or
as of the applicable Effective Date (as defined in the applicable Assignment
Agreement) that (i) it is an Eligible Assignee; (ii) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest (as defined in the Assignment Agreement) and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type; and (iii) it will make or
invest in, as the case may be, its Commitments or Loans for its own account in
the ordinary course of its business and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other Federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Revolving Commitments
or Loans or any interests therein shall at all times remain within its exclusive
control).
               (g) Effect of Assignment. Subject to the terms and conditions of
this Section 10.6, as of the "Effective Date” specified in the applicable
Assignment Agreement: (i) the assignee thereunder shall have the rights and
obligations of a "Lender” hereunder to the extent such rights and obligations
hereunder have been assigned to it pursuant to such Assignment Agreement and
shall thereafter be a party hereto and a "Lender” for all purposes hereof;
(ii) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned thereby pursuant to such Assignment
Agreement, relinquish its rights (other than any rights which survive the
termination hereof under Section 10.9) and be released from its obligations
hereunder (and, in the case of an Assignment Agreement covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto; provided, that anything contained
in any of the Credit Documents to the contrary notwithstanding, (y) Issuing Bank
shall continue to have all rights and obligations thereof with respect to such
Letters of Credit until the cancellation or expiration of such Letters of Credit
and the reimbursement of any amounts drawn thereunder, and (z) such assigning
Lender shall continue to be entitled to the benefit of all indemnities hereunder
as specified herein with respect to matters arising out of the prior involvement
of such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect the Commitment of such assignee and any Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon the Applicable Borrower shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

-141-



--------------------------------------------------------------------------------



 



               (h) Participations. Each Lender shall have the right at any time
to sell one or more participations to any Person (other than Company, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation. The holder of any such participation (a
“Participant"), other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Loan, Note or
Letter of Credit (unless such Letter of Credit is not extended beyond the
Revolving Commitment Termination Date) in which such Participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except any amendment to the definition of "Default Rate” or in
connection with a waiver of applicability of any post default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the Participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Commitment shall not constitute a change in the terms
of such participation, and that an increase in any Commitment or Loan shall be
permitted without the consent of any Participant if the Participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement, or (iii) release all or substantially all of the
Collateral under the Collateral Documents or all or substantially all of the
Guarantors from the Guaranty (in each case, except as expressly provided in the
Credit Documents) supporting the Loans hereunder in which such Participant is
participating. Each Credit Party agrees that each Participant shall be entitled,
through the participating Lender, to the benefits of Sections 2.17(c), 2.18 and
2.19 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (c) of this Section; provided, that (i) a
Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Applicable
Borrower’s prior written consent, and (ii) a Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 2.19 unless the Applicable Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Credit Parties, to comply with Section 2.19 as though it were a Lender. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.4 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.16 as though it were a Lender.
               (i) Certain Other Assignments. In addition to any other
assignment permitted pursuant to this Section 10.6, any Lender may assign,
pledge and/or grant a security interest in, all or any portion of its Loans, the
other Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender including to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any operating circular issued by such Federal Reserve Bank;
provided, that no Lender, as between the Credit Parties and such Lender, shall
be relieved of any of its obligations hereunder as a result of any such
assignment and pledge, and provided further, that in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
"Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.
          10.7 Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (“Granting Lender”) may grant to a special
purpose funding

-142-



--------------------------------------------------------------------------------



 



vehicle (a “SPC”), identified as such in writing from time to time by the
Granting Lender to Administrative Agent and the Applicable Borrower, the option
to provide to the Applicable Borrower all or any part of any Loan that such
Granting Lender would otherwise be obligated to make to the Applicable Borrower
pursuant to this Agreement; provided that (x) nothing herein shall constitute a
commitment by any SPC to make any Loans and (y) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this clause, any SPC may (i) with notice to, but without
the prior written consent of, the Applicable Borrower or Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Applicable Borrower and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This Section may not be amended without the written
consent of the SPC. Each Borrower acknowledges and agrees, subject to the next
sentence, that, to the fullest extent permitted under applicable law, each SPC,
for purposes of Sections 2.16, 2.17, 2.18, 2.19, 10.2, 10.3 and 10.4, shall be
considered a Lender. No Borrower shall not be required to pay any amount under
Sections 2.16, 2.17, 2.18, 2.19, 10.2, 10.3 and 10.4 that is greater than the
amount which it would have been required to pay had no grant been made by a
Granting Lender to a SPC.
          10.8 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
          10.9 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c), 2.18, 2.19, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.16, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder,
and the termination hereof.
          10.10 No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent, Borrowing Base Agent or any Lender in the exercise of any power,
right or privilege

-143-



--------------------------------------------------------------------------------



 



hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent, Borrowing Base
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
          10.11 Marshalling; Payments Set Aside. Neither any Agent, Borrowing
Base Agent nor any Lender shall be under any obligation to marshal any assets in
favor of any Credit Party or any other Person or against or in payment of any or
all of the Obligations. To the extent that any Credit Party makes a payment or
payments to Administrative Agent, Issuing Bank, or Lenders (or to Administrative
Agent, on behalf of Lenders Issuing Bank,), or Administrative Agent, Collateral
Agent, Issuing Bank, or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or Federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
          10.12 Severability. In case any provision in or obligation hereunder
or any Note or other Credit Document shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
          10.13 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
          10.14 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
          10.15 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY,

-144-



--------------------------------------------------------------------------------



 



AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.
          10.16 CONSENT TO JURISDICTION.
               (a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY CREDIT PARTY
ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE
OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (ii) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1 AND TO ANY PROCESS AGENT SELECTED IN ACCORDANCE
WITH SECTION 3.1(t) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (iv) AGREES THAT
AGENTS, BORROWING BASE AGENT AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT
PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
               (b) EACH CREDIT PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON
IT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO
IT AS SPECIFIED IN SECTION 10.1. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER
NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST ANY
CREDIT PARTY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID,
MAILED AS PROVIDED ABOVE.
          10.17 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY

-145-



--------------------------------------------------------------------------------



 



HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
          10.18 Confidentiality. Each Lender shall hold all non-public
information regarding Company and its Subsidiaries and their businesses clearly
identified as such by Company and obtained by such Lender pursuant to the
requirements hereof in accordance with such Lender’s customary procedures for
handling confidential information of such nature, it being understood and agreed
by each Credit Party that, in any event, a Lender may make (i) disclosures of
such information to Affiliates of such Lender and to their directors, officers,
employees, agents and advisors (and to other persons authorized by a Lender or
Agent or Borrowing Base Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.18), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation by such Lender of
any Loans or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) in Interest Rate
Agreements (provided, such counterparties and advisors are advised of and agree
to be bound by the provisions of this Section 10.18), (iii) disclosure to any
rating agency when required by it, provided that, prior to any disclosure, such
rating agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Credit Parties received by it from any
of the Agents, Borrowing Base Agent or any Lender, (iv) disclosures to any
Lender’s financing sources, provided that prior to any disclosure, such
financing source is informed of the confidential nature of the information,
(v) disclosure of information which (A) becomes publicly available other than as
a result of a breach of this Section 10.18 or (B) becomes available to
Administrative Agent or any Lender on a non-confidential basis from a source
other than a Credit Party, and (vi) disclosures required or requested by any
governmental agency or examiner representative thereof or by the NAIC or
pursuant to legal or judicial process; provided, that unless specifically
prohibited by applicable law or court order, each Lender shall make reasonable
efforts to notify Company of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. Notwithstanding the
foregoing, on or after the Closing Date,

-146-



--------------------------------------------------------------------------------



 



Administrative Agent may, at its own expense, issue news releases and publish
"tombstone” advertisements and other announcements relating to this transaction
in newspapers, trade journals and other appropriate media.
          10.19 Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged or agreed to be paid with respect to
any of the Obligations, including all charges or fees in connection therewith
deemed in the nature of interest under applicable law shall not exceed the
Highest Lawful Rate. If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, the outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Applicable Borrower shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and each Borrower to conform strictly
to any applicable usury laws. Accordingly, if any Lender contracts for, charges,
or receives any consideration which constitutes interest in excess of the
Highest Lawful Rate, then any such excess shall be cancelled automatically and,
if previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to the Applicable Borrower. In
determining whether the interest contracted for, charged, or received by
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder.
          10.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
          10.21 Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.
          10.22 Patriot Act. Each Lender and Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Credit Party that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies such Credit Party, which information includes
the name and address of such Credit Party and other information that will allow
such Lender or Administrative Agent, as applicable, to identify such Credit
Party in accordance with the Patriot Act.

-147-



--------------------------------------------------------------------------------



 



          10.23 Disclosure. Each Credit Party and each Lender hereby
acknowledges and agrees that Administrative Agent and/or its Affiliates from
time to time may hold investments in, and make other loans to, or have other
relationships with any of the Credit Parties and their respective Affiliates. In
addition, each Credit Party and each Lender hereby acknowledges that
Administrative Agent has also received a warrant from Company.
          10.24 Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than Administrative Agent)
obtain possession of any such Collateral, such Lender shall notify
Administrative Agent thereof, and, promptly upon Administrative Agent’s request
therefor shall deliver such Collateral to Administrative Agent or otherwise deal
with such Collateral in accordance with Administrative Agent’s instructions.
          10.25 Advertising and Publicity. No Credit Party shall issue or
disseminate to the public (by advertisement, including without limitation any
“tombstone” advertisement, press release or otherwise), submit for publication
or otherwise cause or seek to publish any information describing the credit or
other financial accommodations made available by Lenders pursuant to this
Agreement and the other Credit Documents without the prior written consent of
Administrative Agent. Nothing in the foregoing shall be construed to prohibit
any Credit Party from making any submission or filing which it is required to
make by applicable law or pursuant to judicial process; provided, that, (i) such
filing or submission shall contain only such information as is necessary to
comply with applicable law or judicial process and (ii) unless specifically
prohibited by applicable law or court order, such Credit Party shall promptly
notify Administrative Agent of the requirement to make such submission or filing
and provide Administrative Agent with a copy thereof.
          10.26 Foreign Currency.
               (a) Each Credit Party’s obligation hereunder and under the other
Credit Documents to make payments in U.S. Dollars (the “Obligation Currency”)
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the Administrative Agent, the Collateral Agent or the
respective Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent, the Collateral Agent or such Lender under
this Agreement or the other Credit Documents. If, for the purpose of obtaining
or enforcing judgment against any Credit Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Foreign Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the rate of exchange quoted by the Reference Bank,
determined, in each case, as of the date immediately preceding the day on which
the judgment is given (such Business Day being hereinafter referred to as the
“Foreign Currency Conversion Date”).
               (b) If there is a change in the rate of exchange prevailing
between the Foreign Currency Conversion Date and the date of actual payment of
the amount due, the Applicable

-148-



--------------------------------------------------------------------------------



 



Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Foreign Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency that could have been purchased with the amount of Foreign
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Foreign Currency Conversion Date.
               (c) For purposes of determining any rate of exchange for this
Section, such amounts shall include any premium and costs payable in connection
with the purchase of the Obligation Currency.
          10.27 Immunity. To the extent that any Credit Party has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, or otherwise) with respect to itself or its
property, each Credit Party hereby irrevocably waives such immunity in respect
of its obligations hereunder and under the other Credit Documents to which it is
a party to the extent permitted by applicable law and, without limiting the
generality of the foregoing, agrees that the waivers set forth in this
Section 10.28 shall be to the fullest extent permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act.
[Remainder of page intentionally left blank]

-149-



--------------------------------------------------------------------------------



 



                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

            SYNTAX-BRILLIAN CORPORATION
      By:   /s/ John S. Hodgson        Name:   John S. Hodgson        Title:  
Executive Vice President, Chief Financial Officer and Treasurer     

            SYNTAX-BRILLIAN SPE, INC.
      By:   /s/ John S. Hodgson        Name:   John S. Hodgson        Title:  
Chief Financial Officer     

            SYNTAX GROUPS CORPORATION
      By:   /s/ John S. Hodgson        Name:   John S. Hodgson        Title:  
Chief Financial Officer     

            SYNTAX CORPORATION
      By:   /s/ John S. Hodgson        Name:   John S. Hodgson        Title:  
Chief Financial Officer     

            VIVITAR CORPORATION
      By:   /s/ John S. Hodgson        Name:   John S. Hodgson        Title:  
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            SILVER POINT FINANCE, LLC,
as Administrative Agent, Lead Arranger and
Collateral Agent and a Lender
      By:   /s/ Frederick H. Fogel        Name:   Frederick H. Fogel       
Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            SP SYNTAX LLC,
as a Lender
      By:   /s/ Frederick H. Fogel        Name:   Frederick H. Fogel       
Title:   Authorized Signatory     

            SP3 SYNTAX LLC,
as a Lender
      By:   /s/ Frederick H. Fogel        Name:   Frederick H. Fogel       
Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            CITICORP USA, INC.,
as a Lender
      By:   /s/ James R. Williams        Name:   James R. Williams       
Title:   Director and Vice President   

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO FOOTHILL, LLC,
as a Lender
      By:   /s/ Todd R. Nakamoto        Name:   Todd R. Nakamoto        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            THE CIT GROUP/COMMERCIAL SERVICES, INC.,
as a Lender
      By:   /s/ Nathan L. Hugg       Name:   Nathan L. Hugg       Title:  
Senior Vice President  

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA CAPITAL FINANCE CORPORATION (NEW ENGLAND)
as a Lender
      By:   /s/ Robert A. Kinne       Name:   Robert A. Kinne       Title:  
Director  

 



--------------------------------------------------------------------------------



 



         

APPENDIX A-1
TO CREDIT AND GUARANTY AGREEMENT
Tranche A Term Loan Commitments

                      Tranche A     Pro   Lender   Term Loan Commitment     Rata
Share  
SP Syntax LLC
  $ 85,066,666.66       77.333333 %
SP3 Syntax LLC
  $ 10,266,666.67       9.333333 %
Citicorp USA, Inc.
  $ 14,666,666.67       13.333333 %
 
           
Total
  $ 110,000,000.00       100 %
 
           

Appendix A-1

 



--------------------------------------------------------------------------------



 



APPENDIX A-2
TO CREDIT AND GUARANTY AGREEMENT
Tranche A-1 Term Loan Commitments

                      Tranche A-1     Pro   Lender   Term Loan Commitment    
Rata Share  
SP Syntax LLC
  $ 30,933,333.34       77.333333 %
SP3 Syntax LLC
  $ 3,733,333.33       9.333333 %
Citicorp USA, Inc.
  $ 5,333,333.33       13.333333 %
 
           
Total
  $ 40,000,000.00       100 %
 
           

Appendix A-2

 



--------------------------------------------------------------------------------



 



APPENDIX A-3
TO CREDIT AND GUARANTY AGREEMENT
Revolving Commitments

                  Lender   Revolving Commitment     Pro Rata Share  
Wells Fargo Foothill, LLC
  $ 33,333,333.34       33.33 %
The CIT Group/Commercial Services, Inc.
  $ 33,333,333.33       33.33 %
Wachovia Capital Finance Corporation (New England)
  $ 33,333,333.33       33.33 %
 
           
Total
  $ 100,000,000.00       33.33 %
 
           

Appendix A-3

 



--------------------------------------------------------------------------------



 



APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
SYNTAX-BRILLIAN CORPORATION and each other Credit Party
1600 N. Desert Drive
Tempe, Arizona 85281
Attention: General Counsel, Chief Financial Officer and Treasurer
Telecopier: 602-389-8869
with a copy to:
Greenburg Traurig, LLP
2375 E. Camelback Road, Suite 700
Phoenix, AZ 85016
Attention: Robert S. Kant, Esq.
Telecopier: 602-445-8100
Annex A-1

 



--------------------------------------------------------------------------------



 



SILVER POINT FINANCE, LLC
as Administrative Agent and Collateral Agent,
Silver Point Finance, LLC
Two Greenwich Plaza
Greenwich, Connecticut 06830
Telecopier: (203) 542-4550
Attention: Tim Skoufis, Account Manager
Annex A-2

 